Exhibit 10.70

 

PURCHASE AND SALE AGREEMENT

 

BETWEEN AND AMONG

 

WELLS OPERATING PARTNERSHIP, L.P.,

WELLS FUND XII – REIT JOINT VENTURE PARTNERSHIP,

WELLS FUND XIII – REIT JOINT VENTURE PARTNERSHIP,

WELLS REIT, LLC – VA I,

WELLS BREA I, L.P.,

WESTLAKE WELLS, L.P.,

DANACQ FARMINGTON HILLS LLC,

DANACQ KALAMAZOO LLC,

WELLS – EDS DES MOINES, L.P.,

AND

THE WELLS FUND XI-FUND XII-REIT JOINT VENTURE,

 

AS SELLERS

 

AND

 

LEXINGTON CORPORATE PROPERTIES TRUST,

 

AS PURCHASER

 

February 25, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1. DEFINITIONS    3 ARTICLE 2. PURCHASE AND SALE    40      2.1.   
Agreement to Sell and Purchase the Wells Affiliate Properties    40      2.2.   
Agreement to Sell and Purchase the Wells OP Properties    41      2.3.   
Permitted Exceptions    41      2.4.    Earnest Money    41      2.5.   
Purchase Price    42      2.6.    Independent Contract Consideration    42     
2.7.    Closing    42 ARTICLE 3. PURCHASER’S INSPECTION AND REVIEW RIGHTS    44
     3.1.    Due Diligence Inspections    44      3.2.    Deliveries to
Purchaser by Sellers; Purchaser’s Access to Property Records of Sellers    45  
   3.3.    Condition of the Properties    48      3.4.    Title and Survey    49
     3.5.    Service Contracts    50      3.6.    Confidentiality    50

ARTICLE 4. REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

   51      4.1.    Representations and Warranties of Seller    51      4.2.   
Knowledge Defined    59      4.3.    Covenants and Agreements of Sellers    59  
   4.4.    Representations and Warranties of Purchaser    66      4.5   
Covenants and Agreements of Purchaser    67

ARTICLE 5. CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

   68      5.1.    Sellers’ Closing Deliveries    68      5.2.    Purchaser’s
Closing Deliveries    74      5.3.    Closing Costs    76      5.4.   
Prorations and Credits    77

ARTICLE 6. CONDITIONS TO CLOSING

   80      6.1.    Conditions Precedent to Purchaser’s Obligations    80     
6.2.    Conditions Precedent to Seller’s Obligations    84      6.3.   
Conditions Precedent to Purchase and Sale of Certain Properties    85



--------------------------------------------------------------------------------

ARTICLE 7. CASUALTY AND CONDEMNATION

   85      7.1.    Casualty    85      7.2.    Condemnation    86

ARTICLE 8. DEFAULT AND REMEDIES

   87      8.1.    Purchaser’s Default    87      8.2.    Seller’s Default    88
ARTICLE 9. ASSIGNMENT    88      9.1.    Assignment    88

ARTICLE 10. BROKERAGE COMMISSIONS

   89      10.1.    Broker    89

ARTICLE 11. INDEMNIFICATION

   90      11.1.    Indemnification by Sellers    90      11.2.   
Indemnification by Purchaser    90      11.3.    Limitations on Indemnification
   91      11.4.    Survival    91      11.5.    Indemnification as Sole Remedy
   91

ARTICLE 12. MISCELLANEOUS

   92      12.1.    Notices    92      12.2    Possession    93      12.3   
Time Periods    93      12.4    Publicity    93      12.5    Discharge of
Obligations    93      12.6    Severability    93      12.7    Construction   
94      12.8    Sale Notification Letters    94      12.9    Access to Records
Following Closing    94      12.10    Submission to Jurisdiction    94     
12.11    General Provisions    95      12.12    Like-Kind Exchange by Sellers   
95      12.13    Attorney’s Fees    96      12.14    Counterparts    96     
12.15    Effective Agreement    96

 

ii



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

Exhibit “A-1”

   Description of Wells OP Lands

Exhibit “A-2”

   Description of Wells Affiliate Lands

Exhibit “A-3”

   Description of Wells OP Leasehold Interest Lands

Exhibit “B”

   List of Personal Property

Exhibit “B-1”

   List of Property Excluded from Wells OP Personal Property

Exhibit “B-2”

   List of Property Excluded from Wells Affiliate Personal Property

Exhibit “C”

   List of Existing Commission Agreements

Exhibit “D”

   List of Associations and Declarations of Covenants, Conditions, Easements and
Restrictions

Exhibit “E”

   Form of Escrow Agreement

Exhibit “F”

   List of Existing Environmental Reports

Exhibit “G”

   List of Existing Surveys

Exhibit “H”

   Forms of Ground Lessor Estoppel Certificates

Exhibit “I”

   List of Leases

Exhibit “J”

   List of Letters of Credit

Exhibit “K-1”

   Title Exceptions for Wells OP Lands

Exhibit “K-2”

   Title Exceptions for Wells Affiliate Lands

Exhibit “K-3”

   Title Exceptions for Wells OP Leasehold Interest Lands

Exhibit “L”

   List of Service Contracts

Exhibit “M”

   Form of Tenant Estoppel Certificate

Exhibit “N”

   Allocation of Earnest Money to Properties

Exhibit “O”

   List of Purchase Prices for Each Property

 

Schedule of Exhibits

Page 1



--------------------------------------------------------------------------------

Exhibit “P”

   List of Exceptions

Exhibit “Q”

   List of Third Party Management Agreements

Exhibit “R”

   Property Tax Appeals

Exhibit “S”

   List of Knowledge Parties

Exhibit “T”

   Form of Lease Guarantor Estoppel Certificate

Exhibit “U”

   Obligations as to Certain Leasing Commission Obligations

Exhibit “V”

   List of Additional Matters for Confirmation in Estoppel Certificates

Exhibit “W”

   Excluded Computer Software

Exhibit “X”

   List of Security Deposits

Exhibit “Y”

   Form of Highwoods Estoppel Certificate

Exhibit “Z”

   Form of Pending Kerr McGee Sewer Easement

Exhibit “AA”

   Form of Pending Capital One Lake Easement Deed

Exhibit “BB”

   Intentionally Deleted

Exhibit “CC”

   Form of Second Amendment to Gartner Office Lease

Exhibit “DD”

   Form of Letter Amendment to ISS Building III Lease

Exhibit “EE”

   Alstom Power Property / French Drain Work

Exhibit “FF”

   Gartner Parking Plans

 

Schedule of Exhibits

Page 2



--------------------------------------------------------------------------------

SCHEDULE OF CLOSING DOCUMENTS

 

Schedule 1

   Form of Assignment and Assumption of ASML Sub-Ground Lease

Schedule 2

   Form of Assignment and Assumption of Ingram Micro Bond Lease

Schedule 3

   Form of Assignment and Assumption of ISS Bond Lease

Schedule 4

   Form of Assignment and Assumption of Leases and Security Deposits and Leasing
Commission Obligations arising after Closing

Schedule 5

   Form of Assignment and Assumption of ASML Sublease

Schedule 6

   Form of Assignment and Assumption of Ingram Micro Sublease

Schedule 7

   Form of Assignment and Assumption of ISS Subleases

Schedule 8

   Form of Bill of Sale to Personal Property

Schedule 9

   Form of Assignment and Assumption of Ingram Micro Loan Documents

Schedule 10

   Form of Assignment and Assumption of ISS Bond Documents

Schedule 11

   Form of Assignment and Assumption of Service Contracts

Schedule 12

   Form of General Assignment of Seller’s Interest in Intangible Property

Schedule 13

   Form of Seller’s Affidavit (for Purchaser’s Title Insurance Purposes)

Schedule 14

   Form of Seller’s Certificate (as to Seller’s Representations and Warranties)

Schedule 15

   Form of Seller’s FIRPTA Affidavit

Schedule 16

   Form of Ingram Micro Bond Certificate

Schedule 17

   Form of ISS Home Office Payment Agreement

Schedule 18

   Form of Assignment and Assumption of Agreements Regarding ISS Letters of
Credit

Schedule 19

   Form of Assignment of Letters of Credit

Schedule 20

   Forms of Seller’s Estoppels

Schedule 21

   Form of Assignment and Assumption of Highwoods Rental Guaranty Agreements



--------------------------------------------------------------------------------

Schedule 22

   Form of Assignment and Assumption of Pacificare Escrow Agreement

Schedule 23

   Form of Purchaser’s Certificate (as to Purchaser’s Representations and
Warranties)

 

Schedule of Closing Documents

Page 2



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), made and entered into this
25th day of February, 2005, by and among WELLS OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership (“Wells OP”), WELLS FUND XII - REIT JOINT VENTURE
PARTNERSHIP, a Georgia general partnership having Wells Real Estate Fund XII,
L.P., a Georgia limited partnership and Wells OP as all of its general partners
(“Wells Fund XII - REIT JV”), WELLS FUND XIII - REIT JOINT VENTURE PARTNERSHIP,
a Georgia general partnership having Wells Real Estate Fund XIII, L.P., a
Georgia limited partnership and Wells OP as all of its general partners (“Wells
Fund XIII-REIT JV”), WELLS REIT, LLC, VA I, a Georgia limited liability company
having Wells OP as its sole member (“Wells Virginia REIT”), WELLS BREA I, L.P.,
a Delaware limited partnership having Wells Brea, LLC, a Delaware limited
liability company as its sole general partner (“Wells Brea”), WESTLAKE WELLS,
L.P., a Texas limited partnership having Wells Real Estate Westlake, TX, LLC, a
Delaware limited liability company as its sole general partner (“Wells
Westlake”), DANACQ FARMINGTON HILLS LLC, a Delaware limited liability company,
having Wells OP as its sole member (“Wells Farmington Hills”), DANACQ KALAMAZOO
LLC, a Delaware limited liability company having Wells OP as its sole member
(“Wells Kalamazoo”), WELLS - EDS DES MOINES, L.P., a Texas limited partnership
having Wells Real Estate - Des Moines, IA, LLC, a Delaware limited liability
company as its sole general partner (“Wells EDS”), THE WELLS FUND XI - FUND XII
- REIT JOINT VENTURE, a Georgia general partnership having Wells Real Estate
Fund XI, L.P., a Georgia limited partnership, Wells Real Estate Fund XII, L.P.,
a Georgia limited partnership and Wells OP as all of its general partners
(“Wells Funds XI and XII REIT JV”) (Wells OP, Wells Fund XII - REIT JV, Wells
Fund XIII - REIT JV, Wells Virginia REIT, Wells Brea, Wells Westlake, Wells
Farmington Hills, Wells Kalamazoo, Wells EDS, and Wells Funds XI and XII REIT JV
being collectively referred to as “Sellers” and sometimes individually referred
to as “Seller”) and LEXINGTON CORPORATE PROPERTIES TRUST, a Maryland statutory
real estate investment trust (together with its permitted successors and
assigns, “Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Wells OP (doing business in the State of North Carolina as Wells
Operating Partnership, Limited Partnership) desires to sell its fee simple
estate in certain improved real property defined herein as the “Allstate
Property” located in Decatur Township, Marion County, Indiana; the “AT&T (PA)
Property” located in Susquehanna Township, Dauphin County, Pennsylvania; the
“Capital One Property” located in the Three Chopt District, Henrico County,
Virginia; the “Dial Corporation Property” located at 15501 N. Dial Boulevard,
Scottsdale, Maricopa County, Arizona; the “Experian Property” located in the
City of Allen, Collin County, Texas; the “Gartner Surface Parking Property”
located in Fort Myers, Lee County, Florida; the “IKON Property” located at 810
and 820 Gears Road, Harris County, Texas; the “Kerr McGee Property” located in
Harris County, Texas; the “Kraft Foods Property” located in Forsyth County,
Georgia; the “Lucent Property” located in Wake County, North Carolina; the
“Metris



--------------------------------------------------------------------------------

Property” located in the City of Tulsa, Tulsa County, Oklahoma; the “Nissan
Property” located in the City of Irving, Dallas County, Texas; the “Pacificare
Property” located in the City of San Antonio, Bexar County, Texas; the
“Transocean Property” located in Harris County, Texas; and the “Travelers
Express Property” located in Jefferson County, Colorado, together with certain
related personal and intangible property, and Purchaser desires to purchase such
real, personal and intangible property; and

 

WHEREAS, Wells OP also desires to sell its leasehold estates in certain improved
real property and associated improvements defined herein as the “ASML Property”
located in Maricopa County, Arizona; the “Ingram Micro Property” located in
Millington, Tennessee; and the “ISS Property” located in the City of Atlanta,
Fulton County, Georgia, together with certain related personal and intangible
property, and Purchaser desires to purchase such real, personal and intangible
property; and

 

WHEREAS, Wells Fund XII - REIT JV desires to sell its fee simple estate in
certain improved real property defined herein as the “AT&T (OK) Property”
located in Oklahoma County, Oklahoma, together with certain related personal and
intangible property, and Purchaser desires to purchase such real, personal and
intangible property; and

 

WHEREAS, Wells Fund XIII - REIT JV desires to sell its fee simple state in
certain improved real property defined herein as the “Americredit Property”
located in Clay County, Florida, and the “John Wiley Property” located in
Delaware Township, Hamilton County, Indiana; together with certain related
personal and intangible property, and Purchaser desires to purchase such real,
personal and intangible property; and

 

WHEREAS, Wells Virginia REIT desires to sell its fee simple estate in certain
improved real property defined herein as the “Alstom Power Property” located in
the Clover Hill District, Chesterfield County, Virginia, together with certain
related personal and intangible property, and Purchaser desires to purchase such
real, personal and intangible property; and

 

WHEREAS, Wells Brea desires to sell its fee simple estate in certain improved
real property defined herein as the “Bank of America Property” located at 275 S.
Valencia Avenue, Brea, Orange County, California, together with certain related
personal and intangible property, and Purchaser desires to purchase such real,
personal and intangible property; and

 

WHEREAS, Wells Westlake desires to sell its fee simple estate in certain
improved real property defined herein as the “Daimler Chrysler Property” located
in the City of Westlake, Tarrant County, Texas, together with certain related
personal and intangible property, and Purchaser desires to purchase such real,
personal and intangible property; and

 

WHEREAS, Wells Farmington Hills and Wells Kalamazoo desire to sell their
respective fee simple estates in certain improved real property defined herein,
respectively, as the “Dana (Farmington Hills) Property” and the “Dana
(Kalamazoo) Property”, together with certain related personal and intangible
property associated with each of said properties, and Purchaser desires to
purchase such real, personal and intangible properties; and

 

2



--------------------------------------------------------------------------------

WHEREAS, Wells EDS desires to sell its fee simple estate in certain improved
real property defined herein as the “EDS Property” located in the City of Des
Moines, Polk County, Iowa, together with certain related personal and intangible
property, and Purchaser desires to purchase such real, personal and intangible
property; and

 

WHEREAS, Wells Funds XI and XII REIT JV desire to sell its fee simple estate in
certain improved real property defined herein as the “Gartner Office Building
Property” located at 12600 Gateway Boulevard, in Fort Myers, Lee County,
Florida, together with certain related personal and intangible property, and
Purchaser desires to purchase such real, personal and intangible property; and

 

WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

 

ARTICLE 1.

DEFINITIONS

 

For purposes of this Agreement, each of the following capitalized terms shall
have the meaning ascribed to such terms as set forth below:

 

“Allstate Property” shall mean that certain improved real property located in
Decatur Township, Marion County, Indiana, together with certain related personal
and intangible property, being the Wells OP Land identified as the “Allstate
Property” on EXHIBIT “A-1” attached hereto, together with the related Wells OP
Improvements, the Wells OP Personal Property, the Wells OP Intangible Property
and all right, title and interest of Wells OP as “landlord” or “lessor” in and
to the Leases, any guaranties of the Leases and the Security Deposits, with
respect to such Wells OP Land and Wells OP Improvements.

 

“Allstate Purchase Option” shall mean that certain Purchase Option Agreement,
dated as of September 11, 2002, between Midwest Logistics Partners, L.P. and
Hartsfield Building, LLC, the interest of Hartsfield Building, LLC having been
assigned to Wells OP pursuant to that certain Assignment and Assumption of
Lease, Contracts and Option Contract, dated September 27, 2002, between
Hartsfield Building LLC and Wells OP, and as affected by that certain Letter,
dated December 16, 2004, from Wells OP to Midwest Logistics Partners, L.P.
extending said option.

 

“Alstom Power Property” shall mean that certain improved real property located
in the Clover Hill District, Chesterfield County, Virginia, together with
certain related personal and intangible property, being the Wells Virginia REIT
Land identified as the “Alstom Power Property” on EXHIBIT “A-2” attached hereto
and made a part hereof, together with the related Wells Virginia REIT
Improvements, Wells Virginia REIT Personal Property, and Wells Virginia

 

3



--------------------------------------------------------------------------------

REIT Intangible Property, and all right, title and interest of Wells Virginia
REIT as “landlord” or “lessor” in and to the Leases, any guaranties of the
Leases and the Security Deposits, with respect to such Wells Virginia REIT Land
and Wells Virginia REIT Improvements.

 

“Americredit Property” shall mean that certain improved real property located in
Clay County, Florida, together with certain related personal and intangible
property, being the Wells Fund XIII - REIT JV identified as the “Americredit
Property” on EXHIBIT “A-2” attached hereto and made a part hereof, together with
the related Wells Fund XIII -REIT JV Improvements, Wells Fund XIII - REIT JV
Personal Property, and Wells Fund XIII - REIT JV Intangible Property, and all
right, title and interest of Wells Fund XIII - REIT JV as “landlord” or “lessor”
in and to the Leases, any guaranties of the Leases and the Security Deposits,
with respect to such Wells Fund XIII - REIT JV Land and Wells Fund XIII - REIT
JV Improvements.

 

“ASML Non-Disturbance Agreement” shall have the meaning ascribed thereto in
Section 4.3(t) hereof.

 

“ASML Prime Ground Lease” shall mean that certain Ground Lease, dated October 8,
1984, between the Arizona Board of Regents, as lessor, and Price-Elliott
Research Park, Inc., an Arizona nonprofit corporation, as lessee, with respect
to the land on which the ASML Property is located.

 

“ASML Prime Ground Lease Estoppel Certificate” shall mean an estoppel
certificate substantially in the form attached hereto as EXHIBIT “H-1” and made
a part hereto executed by the ASML Prime Ground Lessor with respect to the ASML
Prime Ground Lease.

 

“ASML Prime Ground Lessor” shall mean the Arizona Board of Regents.

 

“ASML Property” shall mean the leasehold estate of Wells OP in that certain
improved real property located in Maricopa County, Arizona, together with
certain related personal and intangible property, being the Wells OP Property
identified as the “ASML Property” on EXHIBIT “A-1” attached hereto and made a
part hereof, together with the related Wells OP Improvements, Wells OP Personal
Property, and Wells OP Intangible Property, and all right, title and interest of
Wells OP as “landlord” or “lessor” in and to the Leases, any guaranties of the
Leases and the Security Deposits, with respect to such Wells OP Leasehold
Estate.

 

“ASML Sub-Ground Lease” shall mean that certain Ground Lease, dated August 22,
1997, between Price-Elliott Research Park, Inc., an Arizona nonprofit
corporation, as lessor, and Ryan Companies US, Inc., a Minnesota corporation, as
lessee, as the interest of the “lessee” was assigned to Wells OP pursuant to
that certain Assignment and Assumption Agreement, dated March 29, 2000, between
Ryan Companies US, Inc., as assignor, and Wells OP, as assignee.

 

“ASML Sub-Ground Lease Estoppel Certificate” shall mean an estoppel certificate
substantially in the form attached hereto as EXHIBIT “H-2” and made a part
hereof executed by the ASML Sub-Ground Lessor with respect to the ASML
Sub-Ground Lease.

 

4



--------------------------------------------------------------------------------

“ASML Sub-Ground Lessor” shall mean Price-Elliott Research Park, Inc., an
Arizona nonprofit corporation.

 

“ASML Sublease” shall mean that certain sublease between Wells OP as landlord
and ASM Lithography, Inc. as tenant, as more particularly described on Exhibit
“I” attached hereto and made a part hereof.

 

“Assignment and Assumption of Agreements Regarding ISS Letters of Credit” shall
mean that certain Assignment and Assumption of Agreements Regarding ISS Letters
of Credit to be executed by Wells OP and Purchaser at the Closing, in the form
attached hereto as SCHEDULE 19 and made a part hereof.

 

“Assignment and Assumption of ASML Sub-Ground Lease” shall mean that certain
Assignment and Assumption of Lease to be executed and delivered by Wells OP and
Purchaser at the Closing with respect to the ASML Sublease, in the form attached
hereto as SCHEDULE 1 and made a part hereof.

 

“Assignment and Assumption of Highwoods Rental Guaranty Agreements” shall mean
that certain Assignment and Assumption of Highwoods Rental Guaranty Agreements
to be executed by Wells OP and Purchaser at the Closing, in the form attached
hereto as SCHEDULE 21 and made a part hereof.

 

“Assignment and Assumption of Ingram Micro Bond Lease” shall mean that certain
Absolute Assignment of Lease and Assumption Agreement to be executed and
delivered by Wells OP and Purchaser at the Closing with respect to the Ingram
Micro Bond Lease, in the form attached hereto as SCHEDULE 2 and made a part
hereof.

 

“Assignment and Assumption of Ingram Micro Loan Documents” shall mean that
certain Assignment of Fee Construction Mortgage Deed of Trust and Assignment of
Rents and Leases to be executed and delivered by Wells OP and Purchaser at the
Closing, in the form attached hereto as SCHEDULE 9 and made a part hereof.

 

“Assignment and Assumption of Ingram Micro Sublease” shall mean that certain
Assignment and Assumption of Lease to be executed and delivered by Wells OP and
Purchaser at the Closing with respect to the Ingram Micro Sublease, in the form
attached hereto as SCHEDULE 6 and made a part hereof.

 

“Assignment and Assumption of ISS Bond Documents” shall mean that certain
Assignment and Assumption of ISS Bond Documents to be executed and delivered by
Wells OP and Purchaser at the Closing with respect to the ISS Bond Documents, in
the form attached hereto as SCHEDULE 10 and made a part hereof.

 

“Assignment and Assumption of ISS Bond Lease” shall mean that certain Assignment
and Assumption of Lease to be executed and delivered by Wells OP and Purchaser
at the Closing with respect to the ISS Bond Lease, in the form attached hereto
as SCHEDULE 3 and made a part hereof.

 

5



--------------------------------------------------------------------------------

“Assignment and Assumption of ISS Subleases” shall mean that certain Assignment
and Assumption of Leases to be executed and delivered by Wells OP and Purchaser
at the Closing with respect to the ISS Subleases, in the form attached hereto as
SCHEDULE 7 and made a part hereof.

 

“Assignment and Assumption of Leases” shall mean the form of assignment and
assumption of Leases and Security Deposits and obligations under the Commission
Agreements to be executed and delivered by Purchaser and the applicable Seller
as to the Leases, Security Deposits and Commission Agreements with respect to
the Property or Properties owned by such Seller, at the Closing in the form
attached hereto as SCHEDULE 4.

 

“Assignment and Assumption of Service Contracts” shall mean the form of
assignment and assumption of the Service Contracts to be executed and delivered
by Purchaser and the applicable Seller as to the Service Contracts with respect
to the Property or Properties owned by such Seller, at the Closing in the form
attached hereto as SCHEDULE 11.

 

“Assignment of Letters of Credit” shall mean the form of Assignment of Letters
of Credit to be executed and delivered by Purchaser and the applicable Sellers
at the Closing with respect to the Letters of Credit in the form attached hereto
as SCHEDULE 19 and made a part hereof.

 

“Association” and “Associations” shall mean each and any one or more of those
certain property owners associations established and existing with respect to
the Properties identified on EXHIBIT “D” attached hereto and made a part hereof.

 

“Association Estoppel Certificate” or “Association Estoppel Certificates” shall
mean those certain estoppel certificates executed on behalf of the applicable
Associations, substantially in the forms required pursuant to Section 6.1(e)
hereof, with respect to the Properties described on EXHIBIT “D” attached hereto
and made a part hereof.

 

“Association Notices of Sale” shall have the meaning ascribed therein in Section
5.1(ff) hereof.

 

“AT&T (OK) Property” shall mean that certain improved real property located in
Oklahoma City, Oklahoma County, Oklahoma, together with certain related personal
and intangible property, being the Wells Fund XII - REIT JV Property identified
as the “AT&T (OK) Property” on EXHIBIT “A-2” attached hereto and made a part
hereof, together with the related Wells Fund XII - REIT JV Improvements, Wells
Fund XII - REIT JV Personal Property, and Wells Fund XII - REIT JV Intangible
Property, and all right, title and interest of Wells Fund XII - REIT JV as
“landlord” or “lessor” in and to the Leases, any guaranties of the Leases and
the Security Deposits, with respect to such Wells Fund XII - REIT JV Land and
Wells Fund XII - REIT JV Improvements.

 

“AT&T (PA) Property” shall mean that certain improved real property located in
Susquehanna Township, Dauphin County, Pennsylvania, together with certain
related personal

 

6



--------------------------------------------------------------------------------

and intangible property, being the Wells OP Property identified as the “AT&T
(PA) Property” on EXHIBIT “A-1” attached hereto and made a part hereof, together
with the related Wells OP Improvements, Wells OP Personal Property, and Wells OP
Intangible Property, and all right, title and interest of Wells OP as “landlord”
or “lessor” in and to the Leases, any guaranties of the Leases and the Security
Deposits, with respect to such Wells OP Land and Wells OP Improvements.

 

“Bank of America Property” shall mean that certain improved real property
located in Brea, Orange County, California, together with certain related
personal and intangible property, being the Wells Brea Property identified as
the “Bank of America Property” on EXHIBIT “A-2” attached hereto and made a part
hereof, together with the related Wells Brea Improvements, Wells Brea Personal
Property, and Wells Brea Intangible Property, and all right, title and interest
of Wells Brea as “landlord” or “lessor” in and to the Leases, any guaranties of
the Leases and the Security Deposits, with respect to such Wells Brea Land and
Wells Brea Improvements.

 

“Bank of America ROFR Notice” shall mean that certain letter, dated January 11,
2005, from Wells Brea to Bank of America, NT & SA (now known as Bank of America
N.A.), together with that certain term sheet accompanying said letter, as
described in Section 4.3(l) hereof.

 

“Basket Limitation” shall mean an amount equal to $100,000.00;

 

“Bill of Sale” shall mean the form of bills of sale to the Personal Property to
be executed and delivered to Purchaser by Wells Affiliate as to the Wells
Affiliate Personal Property, and to Purchaser by Wells OP as to the Wells OP
Personal Property, at the Closing in the form attached hereto as SCHEDULE 8.

 

“Bond Documents” shall have the meaning ascribed thereto in Section 4.1(w)
hereof.

 

“Broker” shall have the meaning ascribed thereto in Section 10.1 hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in the States of Georgia or New York are authorized
by law or executive action to close.

 

“Cap Limitation” shall mean, with respect to each Property, an amount equal to
five percent (5%) of the Purchase Price of such Property, not to exceed two
percent (2%) of the total Purchase Price in the aggregate.

 

“Capital One Lake Easement Deed” shall mean that certain instrument of deed
among Loch Levan Land Limited Partnership, Highwoods Realty Limited Partnership,
Wells OP and Wyndham Commercial Association, Inc., substantially in the form of
Exhibit “AA” attached hereto and made a part hereof, with such changes thereto
as may be reasonably requested by any party thereto.

 

7



--------------------------------------------------------------------------------

“Capital One Property” shall mean that certain improved real property located in
the Three Chopt District, Henrico County, Virginia, together with certain
related personal and intangible property, being the Wells OP Property identified
as the “Capital One Property” on EXHIBIT “A-1” attached hereto and made a part
hereof, together with the related Wells OP Improvements, Wells OP Personal
Property, and Wells OP Intangible Property, and all right, title and interest of
Wells OP as “landlord” or “lessor” in and to the Leases, any guaranties of the
Leases and the Security Deposits, with respect to such Wells OP Land and Wells
OP Improvements.

 

“Closing” shall mean the consummation of the purchase and sale of the Properties
pursuant to the terms of this Agreement.

 

“Closing Date” shall mean the First Closing Date or any Deferred Closing Date,
as the context may permit or require.

 

“Closing Documents” shall mean any certificate, instrument or other document
delivered pursuant to this Agreement.

 

“Commission Agreements” shall have the meaning ascribed thereto in Section
4.1(g) hereof, and such agreements are more particularly described on EXHIBIT
“C” attached hereto and made a part hereof.

 

“Daimler Chrysler Property” shall mean that certain improved real property
located in the City of Westlake, Tarrant County, Texas, together with certain
related personal and intangible property, being the Wells Westlake Property
identified as the “Daimler Chrysler Property” on EXHIBIT”A-2” attached hereto
and made a part hereof, together with the related Wells Westlake Improvements,
Wells Westlake Personal Property, and Wells Westlake Intangible Property, and
all right, title and interest of Wells Westlake as “landlord” or “lessor” in and
to the Leases, any guaranties of the Leases and the Security Deposits, with
respect to such Wells Westlake Land and Wells Westlake Improvements.

 

“Dana (Farmington Hills) Property” shall mean that certain improved real
property located in the City of Farmington Hills, Oakland County, Michigan,
together with certain related personal and intangible property, being the Wells
Farmington Hills Property identified as the “Wells (Farmington Hills) Property”
on EXHIBIT “A-2” attached hereto and made a part hereof, together with the
related Wells Farmington Hills Improvements, Wells Farmington Hills Personal
Property, and Wells Farmington Hills Intangible Property, and all right, title
and interest of Wells Farmington Hills as “landlord” or “lessor” in and to the
Lease, any guaranties of the Lease and the Security Deposit, with respect to
such Wells Farmington Hills Land and Wells Farmington Hills Improvements.

 

“Dana (Kalamazoo) Property” shall mean that certain improved real property
located in Kalamazoo County, Michigan, together with certain related personal
and intangible property, being the Wells Kalamazoo Property identified as the
“Wells Kalamazoo Property” on EXHIBIT “A-2” attached hereto and made a part
hereof, together with the related Wells Kalamazoo Improvements, Wells Kalamazoo
Personal Property, and Wells Kalamazoo Intangible Property,

 

8



--------------------------------------------------------------------------------

and all right, title and interest of Wells Kalamazoo as “landlord” or “lessor”
in and to the Lease, any guaranties of the Lease and the Security Deposit, with
respect to such Wells Kalamazoo Land and Wells Kalamazoo Improvements.

 

“Declarant” or “Declarants” shall mean with respect to each applicable Property
the “declarant” or similar person under any Declaration affecting such Property.

 

“Declarant Estoppel Certificate” or “Declarant Estoppel Certificates” shall mean
estoppel certificates executed by the holders of the rights of “Declarant” or
similar rights under the Declarations, substantially in the form required
pursuant to Section 6.1(f) hereof, affecting the Properties described on EXHIBIT
“D” attached hereto and made a part hereof.

 

“Declaration” and “Declarations” shall mean those certain declarations of
easements, covenants and conditions more particularly described on EXHIBIT “D”
attached hereto and made a part hereof.

 

“Deferred Closing Date” shall have the meaning ascribed thereto in Section
2.7(b) hereof.

 

“Deferred Closing Property” shall have the meaning ascribed thereto in Section
2.7(b) hereof.

 

“Dial Corporation Property” shall mean that certain improved real property
located in Scottsdale, Maricopa County, Arizona, together with certain related
personal and intangible property, being the Wells OP Property identified as the
“Dial Corporation Property” on EXHIBIT “A-1” attached hereto and made a part
hereof, together with the related Wells OP Improvements, Wells OP Personal
Property, and Wells OP Intangible Property, and all right, title and interest of
Wells OP as “landlord” or “lessor” in and to the Leases, any guaranties of the
Leases and the Security Deposits, with respect to such Wells OP Land and Wells
OP Improvements.

 

“Due Diligence Deliveries” shall have the meaning ascribed thereto in Section
3.2 hereof.

 

“Due Diligence Material” shall have the meaning ascribed thereto in Section 3.7
hereof.

 

“Earnest Money” shall mean the sum of Forty Million Five Hundred Thousand and
No/100 Dollars ($40,500,000.00 U.S.), together with all interest which accrues
thereon as provided in Section 2.4(b) hereof and in the Escrow Agreement.

 

“EDS Property” shall mean that certain improved real property located in Des
Moines, Polk County, Iowa, together with certain related personal and intangible
property, being the Wells EDS Property identified as the “EDS Property” on
EXHIBIT “A-2” attached hereto and made a part hereof, together with the related
Wells EDS Improvements, Wells EDS Personal Property, and Wells EDS Intangible
Property, and all right, title and interest of Wells EDS as “landlord” or
“lessor” in and to the Leases, any guaranties of the Leases and the Security
Deposits, with respect to such Wells EDS Land and Wells EDS Improvements.

 

9



--------------------------------------------------------------------------------

“Effective Date” shall mean the date upon which Sellers and Purchaser shall have
executed and delivered at least two (2) fully executed counterparts of this
Agreement to each other party, and at least three (3) executed counterparts of
the Escrow Agreement to Escrow Agent.

 

“Environmental Law” shall mean any law, ordinance, rule, regulation, order,
judgment, injunction or decree relating to pollution or substances or materials
which are considered to be hazardous or toxic, including, without limitation,
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Hazardous Materials Transportation
Act, the Clean Water Act, the Toxic Substances Control Act, the Emergency
Planning and Community Right to Know Act, any state and local environmental law,
all amendments and supplements to any of the foregoing and all regulations and
publications promulgated or issued pursuant thereto.

 

“Escrow Agent” shall mean the Title Company, at its office at 4170 Ashford
Dunwoody Road, Suite 460, in Atlanta, Georgia, 30319.

 

“Escrow Agreement” shall mean that certain Escrow Agreement in the form attached
hereto as EXHIBIT “E” entered into contemporaneously with the execution and
delivery of this Agreement by Sellers, Purchaser and Escrow Agent with respect
to the Earnest Money.

 

“Excess Amount” shall have the meaning ascribed thereto in Section 11.3 hereof.

 

“Excluded Property” shall have the meanings set forth in Sections 7.1 and 7.2
hereof.

 

“Existing Environmental Reports” shall mean those certain reports,
correspondence and related materials, if any, more particularly described on
EXHIBIT “F” attached hereto and made a part hereof.

 

“Existing Survey” and “Existing Surveys” shall mean any one or more of those
certain surveys with respect to the Land and the Improvements or the Wells
Affiliate Ground Lease Lands or the Wells OP Ground Lease Land, if any, more
particularly described on EXHIBIT “G” attached hereto and made a part hereof.

 

“Experian Property” shall mean that certain improved real property located in
the City of Allen, Collin County, Texas, together with certain related personal
and intangible property, being the Wells OP Property identified as the “Experian
Property” on EXHIBIT “A-1” attached hereto and made a part hereof, together with
the related Wells OP Improvements, Wells OP Personal Property, and Wells OP
Intangible Property, and all right, title and interest of Wells OP as “landlord”
or “lessor” in and to the Leases, any guaranties of the Leases and the Security
Deposits, with respect to such Wells OP Land and Wells OP Improvements.

 

10



--------------------------------------------------------------------------------

“FIRPTA Affidavit” shall mean the form of FIRPTA Affidavit to be executed and
delivered to Purchaser at Closing by each Seller as to the Property owned by
such Seller, substantially in the form attached hereto as SCHEDULE 15.

 

“First Closing Date “ shall have the meaning ascribed thereto in Section 2.7(a)
hereof.

 

“Gartner Lease Amendment” shall mean an amendment to that certain Lease with
Gartner Group, Inc. relating to the Gartner Office Building Property
substantially in the form attached hereto as Exhibit “CC” and made a part
hereof.

 

“Gartner Office Building Property” shall mean that certain improved real
property located in Lee County, Florida, together with certain related personal
and intangible property, being the Wells Funds XII and XIII REIT JV Property
identified as the “Gartner Office Building Property” on EXHIBIT “A-2” attached
hereto and made a part hereof, together with the related Wells Funds XII and
XIII REIT JV Improvements, Wells Funds XII and XIII REIT JV Personal Property,
and Wells Funds XII and XIII REIT JV Intangible Property, and all right, title
and interest of Wells Funds XII and XIII REIT JV as “landlord” or “lessor” in
and to the Leases, any guaranties of the Leases and the Security Deposits, with
respect to such Wells Funds XII and XIII REIT JV Land and Wells Funds XII and
XIII REIT JV Improvements.

 

“Gartner Office Lease” shall mean that certain office lease affecting the
Gartner Property as more particularly described on the attached Exhibit “I”.

 

“Gartner Parking Lease” shall mean that certain parking lease affecting the
Gartner Property as more particularly described on the attached Exhibit “I”.

 

“Gartner Parking Plans” shall mean those certain plans for the construction and
installation of surface parking and related improvements on the Gartner Surface
Parking Property as more particularly described on Exhibit “FF” attached hereto
and made a part hereof.

 

“Gartner Parking Work” shall having the meaning ascribed thereto in Section
4.3(s) hereof and shall include the work contemplated under the Gartner Parking
Plans.

 

“Gartner Property” shall mean, collectively, the Gartner Office Building
Property, which is owned by Wells Funds XI and XII REIT JV, and the Gartner
Surface Parking Property, which is owned by Wells OP.

 

“Gartner Surface Parking Property” shall mean that certain real property located
in Lee County, Florida, improved as surface parking, which is adjacent to the
Gartner Office Building Property owned by Wells Funds XI and XII REIT JV,
together with certain related personal and intangible property, being the Wells
OP Land identified as “Gartner Surface Parking Parcels” on EXHIBIT “A-2”
attached hereto and made a part hereof, together with the related Wells OP
Improvements, the Wells OP Personal Property, the Wells OP Intangible Property
and all right, title and interest of Wells OP as “landlord” or “lessor” in and
to the Lease with respect to such Wells OP Land and Wells OP Improvements.

 

11



--------------------------------------------------------------------------------

“General Assignment” shall mean an assignment by each applicable Seller of its
interest in intangible property owned by such Seller (being such Seller’s
interest in the Intangible Property) and being conveyed as a part of such
Seller’s Property, to be executed by such Seller at Closing, substantially in
the form attached hereto as SCHEDULE 12 and made a part hereto, with such
changes thereto as may be agreed upon by such Seller and Purchaser to convey
such Seller’s intangible property associated with the Property of such Seller.

 

“Ground Lessor Estoppel Certificates” shall mean the ASML Prime Ground Lease
Estoppel Certificate, the ASML Sub-Ground Lease Estoppel Certificate and the
Ingram Micro Bond Lease Estoppel Certificate, substantially in the forms
attached hereto as EXHIBIT “H-1”, EXHIBIT “H-2” and EXHIBIT “H-3”, respectively.

 

“Hazardous Substances” shall mean any and all pollutants, contaminants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is or shall be restricted, prohibited or penalized under any Environmental
Law (including, without limitation, lead paint, asbestos, urea formaldehyde foam
insulation, petroleum and polychlorinated biphenyls).

 

“Highwoods Estoppel Certificate” or “Highwoods Estoppel Certificates” shall mean
estoppel certificates to be sought from Highwoods Properties, Inc., a Maryland
corporation, with respect to each of the Highwoods Rental Guaranty Agreements,
in substantially the form attached hereto as EXHIBIT “Y” and made a part hereof.

 

“Highwoods Rental Guaranty Agreements” shall mean (a) that certain Rental
Guaranty Agreement (East Shore I), dated as of November 26, 2002, between
Highwoods Properties, Inc., a Maryland corporation, and Wells OP, (b) that
certain Rental Guaranty Agreement (East Shore II), dated as of November 26,
2002, between Highwoods Properties, Inc., a Maryland corporation, and Wells OP,
and (c) that certain Rental Guaranty Agreement (East Shore III), dated as of
November 26, 2002, between Highwoods Properties, Inc., a Maryland corporation,
and Wells OP, with respect to certain Leases affecting the Capital One Property.

 

“IKON Property” shall mean that certain improved real property located in Harris
County, Texas, together with certain related personal and intangible property,
being the Wells OP Property identified as the “IKON Property” on EXHIBIT “A-1”
attached hereto and made a part hereof, together with the related Wells OP
Improvements, Wells OP Personal Property, and Wells OP Intangible Property, and
all right, title and interest of Wells OP as “landlord” or “lessor” in and to
the Leases, any guaranties of the Leases and the Security Deposits, with respect
to such Wells OP Land and Wells OP Improvements.

 

“Improvements” shall mean the Wells OP Improvements and the Wells Affiliate
Improvements.

 

“Ingram Micro Bond Certificate” shall mean that certain Bond Certificate
substantially in the form attached hereto as SCHEDULE 13 and made a part hereof.

 

12



--------------------------------------------------------------------------------

“Ingram Micro Bond Lease” shall mean that certain Bond Real Property Lease,
dated as of December 20, 1995, between the Ingram Micro Ground Lessor and Lease
Plan North America, Inc., an Illinois corporation, as lessee, as the interest of
the “lessee” thereunder was assigned pursuant to that certain Absolute
Assignment of Lease and Assumption Agreement, dated as of December 20, 2000,
between Lease Plan North America, Inc., as assignor, and Ingram Micro, L.P., a
Tennessee limited partnership, as assignee, and as the interest of the “lessee”
thereunder was further assigned pursuant to that certain Absolute Assignment of
Lease and Assumption Agreement, dated as of September 20, 2001, between Ingram
Micro, L.P., as assignor, and Wells OP, as assignee.

 

“Ingram Micro Bond Lease Estoppel Certificate” shall mean an estoppel
certificate executed by the Ingram Micro Ground Lessor substantially in the form
and substance as attached hereto as EXHIBIT “H-3” and made a part hereof with
respect to the Ingram Micro Bond Lease.

 

“Ingram Micro Fee Construction Mortgage Deed of Trust and Assignment of Rents
and Leases” shall mean that certain Fee Construction Mortgage Deed of Trust and
Assignment of Rents and Leases, dated December 20, 1995, recorded as Instrument
No. FN 4355 in the Register’s Office of Shelby County, Tennessee from the Ingram
Micro Ground Lessor to First American Title Insurance Company for the benefit of
Lease Plan North America, Inc., as mortgagee, as the interest of the “mortgagee”
thereunder was assigned pursuant to that certain Assignment of Fee Construction
Mortgage Deed of Trust and Assignment of Rents and Leases, dated as of December
20, 1995, between Lease Plan North American, Inc., as assignor, and ABN Amro
Bank N.V., Atlanta Branch, as assignee, recorded as Instrument No. 4356,
aforesaid records, as the interest of the “mortgagee” thereunder was further
assigned pursuant to that certain Absolute Assignment of Bond and Deed of Trust,
dated December 20, 2000, recorded as Instrument No. KV 3969, aforesaid records,
between ABN Amro Bank N.V. (formerly referred to as ABN Amro Bank N.V., Atlanta
Branch), as assignor, and Ingram Micro L.P., as assignee, as the interest of the
“mortgagee” thereunder was further assigned pursuant to that certain Assignment
of Fee Construction Mortgage Deed of Trust and Assignment of Rents and Leases,
dated as of September 7, 2001, between Ingram Micro L.P., as assignor, and Wells
OP, as assignee.

 

“Ingram Micro Ground Lessor” shall mean The Industrial Development Board of the
City of Millington, Tennessee, a Tennessee public nonprofit corporation.

 

“Ingram Micro Industrial Development Revenue Note” shall mean that certain
Industrial Development Revenue Note (Ingram Micro L.P.) Series 1995 of The
Industrial Development Board of the City of Millington, Tennessee, dated as of
December 20, 1995, by the Ingram Micro Ground Lessor to and in favor of Lease
Plan North American, Inc., in the original principal amount of Twenty-Two
Million and No/100 Dollars ($22,000,000.00), the original of which has been lost
or misplaced and is not in the possession of Sellers.

 

“Ingram Micro Leasehold Estate” shall mean the leasehold estate in the land and
improvements forming a part of the Ingram Micro Property, created and existing
under and by virtue of the Ingram Micro Bond Lease.

 

13



--------------------------------------------------------------------------------

“Ingram Micro Loan Documents” shall mean the Ingram Micro Fee Construction
Mortgage Deed of Trust and Assignment of Rents and Leases, the Ingram Micro
Industrial Development Revenue Note, the Ingram Micro PILOT Agreement, and any
other documents or agreements executed in connection with such documents to the
extent of any or all of the interest of Wells OP therein.

 

“Ingram Micro PILOT Agreement” shall mean that certain Payment in Lieu of Tax
Agreement, dated December 20, 1995, by and between Ingram Micro L.P. and the
Ingram Micro Ground Lessor.

 

“Ingram Micro Property” shall mean the leasehold estate of Wells OP in that
certain improved real property located in Millington, Shelby County, Tennessee,
together with certain related personal and intangible property, being the Wells
OP Property identified as the “Ingram Micro Property” on EXHIBIT “A-1” attached
hereto and made a part hereof, together with the related Wells OP Improvements,
Wells OP Personal Property, and Wells OP Intangible Property, and all right,
title and interest of Wells OP as “landlord” or “lessor” in and to the Leases,
any guaranties of the Leases and the Security Deposits, with respect to such
Wells OP Leasehold Interest.

 

“Ingram Micro Sublease” shall mean that certain Indenture of Lease between Wells
OP as landlord and Ingram Micro L.P. as tenant, as more particularly described
on EXHIBIT “I” attached hereto and made a part hereof.

 

“Inspection Period” shall mean the period commencing on December 29, 2004, and
expiring at 5:00 P.M. Eastern Standard Time on February 21, 2005.

 

“Intangible Property” shall mean the Wells OP Intangible Property and the Wells
Affiliate Intangible Property.

 

“ISS” shall mean Internet Security Systems, Inc., a Georgia corporation.

 

“ISS Bond Documents” shall mean (a) that certain Bond Purchase Agreement between
the ISS Issuer and Mount Vernon Place Partners, LLC, a Georgia limited liability
company, dated as of September 1, 2000, relating to Taxable Revenue Bonds
(Internet Security Systems, Inc. Project), Series 2000A, (b) Payment and
Indemnity Agreement by and among the ISS Issuer, SunTrust Bank, Mount Vernon
Place Partners, LLC, and ISS, dated as of September 1, 2000, relating to Taxable
Revenue Bonds (Internet Security Systems, Inc. Project), Series 2000A, and (c)
Home Office Payment Agreement by and among SunTrust Bank, the ISS Issuer and
Mount Vernon Place Partners, LLC, dated as of September 1, 2000, as the
interests of Mount Vernon Place Partners, LLC thereunder were assigned to Wells
OP pursuant to that certain Assignment and Assumption of Bond Documents between
Mount Vernon Place Partners, LLC and Wells OP, dated as of July 1, 2002.

 

“ISS Bond Lease” shall mean that certain Series 2000A Lease Agreement between
the ISS Issuer and Mount Vernon Place Partners, LLC, a Georgia limited liability
company, dated as

 

14



--------------------------------------------------------------------------------

of September 1, 2000, recorded in Deed Book 29773, Page 621, Fulton County,
Georgia records; as amended by that certain Amendment to Lease Agreement between
the ISS Issuer and Mount Vernon Place Partners, LLC, dated as of December 20,
2001, recorded in Deed Book 31888, Page 436, aforesaid records; as amended by
Second Amendment to Series 2000A Lease Agreement, between the ISS Issuer and
Mount Vernon Place Partners, LLC, dated as of July 1, 2002, recorded in Deed
Book 32669, Page 299, aforesaid records; as the interest of the “lessee”
thereunder was assigned to Wells OP pursuant to that certain Assignment and
Assumption of Lease between Mount Vernon Place Partners, LLC and Wells OP, dated
as of July 1, 2002, recorded in Deed Book 32669, Page 313, aforesaid records;
and as amended by that certain Amendment No. 3 to Series 2000A Lease Agreement
between the ISS Issuer and Wells OP, dated December 29, 2003, recorded in Deed
Book 36785, Page 24, aforesaid records.

 

“ISS Bonds” shall mean, collectively, (a) that certain Development Authority of
Fulton County Taxable Revenue Bond (Internet Security Systems, Inc. Project),
Series 2000A, issued by the ISS Issuer, dated as of September 14, 2000, Numbered
AR-3, in the stated amount of $26,000,000, (b) that certain Development
Authority of Fulton County Taxable Revenue Bond (Internet Security Systems, Inc.
Project), Series 2000A, issued by the ISS Issuer, dated as of December 20, 2001,
Numbered AR-4, in the stated amount of $6,500,000, and (c) that certain
Development Authority of Fulton County Taxable Revenue Bond (Internet Security
Systems, Inc. Project), Series 2000A, issued by the ISS Issuer, dated as of
December 29, 2003, Numbered AR-5, in the stated amount of $10,000,000.

 

“ISS Ground Lessor” shall mean the Development Authority of Fulton County,
Georgia.

 

“ISS Home Office Payment Agreement” shall mean that certain Home Office Payment
Agreement among the ISS Trustee, the ISS Issuer and Purchaser, in its capacities
as the purchaser of the ISS Series 2000A Bonds and the successor lessee under
the ISS Bond Lease, in the form and substance of SCHEDULE 17 attached hereto and
made a part hereof.

 

“ISS Issuer” shall mean the Development Authority of Fulton County, Georgia.

 

“ISS Lease Amendment” shall mean a letter amendment to that certain Lease with
Internet Security Systems, Inc. for Building III substantially in the form
attached hereto as Exhibit “DD” and made a part hereof.

 

“ISS Leasehold Estate” shall mean that certain leasehold estate in and to the
land and improvements which are a part of the ISS Property, as said leasehold
estate is created and established pursuant to the ISS Bond Lease.

 

“ISS Property” shall mean the leasehold estate of Wells OP in that certain
improved real property located in the City of Atlanta, Fulton County, Georgia,
together with certain related personal and intangible property, being the Wells
OP Property identified as the “ISS Property” on EXHIBIT “A-3” attached hereto
and made a part hereof, together with the related Wells OP Improvements, Wells
OP Personal Property, and Wells OP Intangible Property, and all right, title and
interest of Wells OP as “landlord” or “lessor” in and to the Leases, any
guaranties of the Leases and the Security Deposits, with respect to such Wells
OP Land and Wells OP Improvements.

 

15



--------------------------------------------------------------------------------

“ISS Subleases” shall mean those two (2) certain subleases between Wells OP as
landlord and ISS as tenant, as more particularly described on EXHIBIT “I”
attached hereto and made a part hereof.

 

“ISS Trustee” shall mean SunTrust Bank, a state banking corporation, as trustee
under the ISS Bond Documents.

 

“John Wiley Property” shall mean that certain improved real property located in
Delaware Township, Hamilton County, Indiana, together with certain related
personal and intangible property, being the Wells Fund XIII - REIT JV Property
identified as the “John Wiley Property” on EXHIBIT “A-1” attached hereto and
made a part hereof, together with the related Wells Fund XIII - REIT JV
Improvements, Wells Fund XIII - REIT JV Personal Property, and Wells Fund XIII -
REIT JV Intangible Property, and all right, title and interest of Wells Fund
XIII - REIT JV as “landlord” or “lessor” in and to the Leases, any guaranties of
the Leases and the Security Deposits, with respect to such Wells Fund XIII -
REIT JV Land and Wells Fund XIII - REIT JV Improvements.

 

“Kerr McGee Property” shall mean that certain improved real property located in
Houston, Harris County, Texas, together with certain related personal and
intangible property, being the Wells OP Property identified as the “Kerr McGee
Property” on EXHIBIT “A-1” attached hereto and made a part hereof, together with
the related Wells OP Improvements, Wells OP Personal Property, and Wells OP
Intangible Property, and all right, title and interest of Wells OP as “landlord”
or “lessor” in and to the Leases, any guaranties of the Leases and the Security
Deposits, with respect to such Wells OP Land and Wells OP Improvements.

 

“Kerr McGee Sewer Easement” shall mean that sewer easement to be granted by
Wells OP to the owner of certain property adjoining the Kerr McGee Property,
substantially in the form attached hereto as EXHIBIT “Z” attached hereto and
made a part hereof, which easement Wells OP agreed to grant and which has been
in the process of negotiation with said adjoining property owner for more than
one year.

 

“Kraft Foods Property” shall mean that certain improved real property located in
Forsyth County, Georgia, together with certain related personal and intangible
property, being the Wells OP Property identified as the “Kraft Foods Property”
on EXHIBIT “A-1” attached hereto and made a part hereof, together with the
related Wells OP Improvements, Wells OP Personal Property, and Wells OP
Intangible Property, and all right, title and interest of Wells OP as “landlord”
or “lessor” in and to the Leases, any guaranties of the Leases and the Security
Deposits, with respect to such Wells OP Land and Wells OP Improvements.

 

“Land” shall mean, as the context permits or requires, the Wells OP Lands and
the Wells Affiliate Lands and the real property in which Wells OP owns a
leasehold interest pursuant to the Wells OP Ground Leases.

 

16



--------------------------------------------------------------------------------

“Lease” and “Leases” shall mean, as to Wells OP, the leases or occupancy
agreements (and all amendments and modifications thereto) (other than the Wells
OP Ground Leases), which affect all or any portion of the Wells OP Land or Wells
OP Improvements, including those in effect on the Effective Date, which are more
particularly identified on EXHIBIT “I” attached hereto, and any amended or new
leases entered into pursuant to Section 4.3(a) of this Agreement, which as of
the Closing affect all or any portion of the Wells OP Land or Wells OP
Improvements, and shall mean, as to the Wells Affiliates, the leases or
occupancy agreements and all amendments and modifications thereto which affect
all or any portion of the Wells Affiliate Land or Wells Affiliate Improvements,
including those in effect on the Effective Date, which are more particularly
identified on EXHIBIT “I” attached hereto, and any amended or new leases entered
into pursuant to Section 4.3(a) of this Agreement, which as of the Closing
affect all or any portion of the Wells Affiliate Lands or Wells Affiliate
Improvements.

 

“Lease Guarantor” or “Lease Guarantors” shall mean each or more of the following
guarantors of certain Leases or certain obligations of the tenants under such
Leases affecting one or more of the following Properties:

 

(a) AmeriCredit Corp., as guarantor of the certain obligations of the tenant
under the Lease with AmeriCredit Financial Services, Inc., affecting the
Americredit Property;

 

(b) ASM Lithography Holding NV, as guarantor of certain obligations of the
tenant under the Lease with ASM Lithography, Inc., affecting the ASML Property;

 

(c) Vanguard Cellular Financial Corp. (or its successor by merger), as guarantor
of certain obligations of the tenant under the Lease with Pennsylvania Cellular
Telephone Corp., affecting the AT&T (PA) Property;

 

(d) Electronic Data Systems Corporation, as guarantor of certain obligations of
the tenant under the Lease with EDS Information Services LLC, affecting the EDS
Property;

 

(e) Ingram Micro, Inc., as guarantor of certain obligations of the tenant under
the Lease with Ingram Micro LP, affecting the Ingram Micro Property;

 

(f) Internet Security Systems, Inc., a Delaware corporation, as guarantor of
certain obligations of the tenant under the Leases with Internet Security
Systems, Inc., a Georgia corporation, affecting the ISS Property;

 

(g) Kerr-McGee Corporation, as guarantor of certain obligations of the tenant
under the Lease with Kerr-McGee Oil & Gas Corporation, affecting the Kerr McGee
Property;

 

(h) Metris Companies, Inc., as guarantor of certain obligations of the tenant
under the Lease with Metris Direct, Inc., under its Lease, affecting the Metris
Property;

 

17



--------------------------------------------------------------------------------

(i) Nissan North America, Inc., as guarantor of certain obligations of the
tenant under the Lease with Nissan Motor Acceptance Corporation, affecting the
Nissan Property;

 

(j) Transocean Sedco Forex, Inc, as guarantor of certain obligations of the
tenant under the Lease with Transocean Offshore Deepwater Drilling, Inc.,
affecting the Transocean Property; and

 

(k) Newpark Resources, Inc., as guarantor of certain obligations of the tenant
under the Lease with Newpark Drilling Fluids, Inc., affecting the Transocean
Property.

 

“Lease Guarantor Estoppel Certificate” or “Lease Guarantor Estoppel
Certificates” shall mean those certain estoppel certificates executed on behalf
of the applicable Lease Guarantors substantially in the form attached hereto as
EXHIBIT “T” and made a part hereof.

 

“Lease Guaranty” or “Lease Guaranties” shall mean any one or more of those
certain guaranties of certain obligations of the tenants made by each Lease
Guarantor.

 

“Lender” or “Lenders” shall mean Bank of America, N.A. with respect to the
Experian Property, the IKON Property and the Kraft Foods Property; and
SouthTrust Bank, National Association with respect to the Alstom Power Property,
the ASML Property and the Dial Corporation Property.

 

“Letter of Credit” and “Letters of Credit” shall mean any one or more of those
certain letters of credit delivered by certain tenants of the Properties to the
Sellers who are the owners of such Properties, as more particularly described on
EXHIBIT “J” attached hereto and made a part hereof.

 

“Limited Warranty Deed” shall have the meaning ascribed thereto in Section
5.1(a) hereof.

 

“Loan” or “Loans” shall mean each and all of the mortgage loans secured,
respectively, by the following Properties: the Alstom Power Property, the ASML
Property, the Dial Corporation Property, the Experian Property, the IKON
Property and the Kraft Foods Property.

 

“Losses” shall have the meaning ascribed thereto in Section 11.1 hereof.

 

“Lucent Property” shall mean that certain improved and unimproved real property
located in Cary, Wake County, North Carolina, together with certain related
personal and intangible property, being the Wells OP Property identified as the
“Lucent Property” on EXHIBIT “A-1” attached hereto and made a part hereof,
together with the related Wells OP Improvements, Wells OP Personal Property, and
Wells OP Intangible Property, and all right, title and interest of Wells OP as
“landlord” or “lessor” in and to the Leases, any guaranties of the Leases and
the Security Deposits, with respect to such Wells OP Land and Wells OP
Improvements.

 

18



--------------------------------------------------------------------------------

“Lucent Property Declaration” shall mean that certain Declaration of Covenants,
Conditions and Restrictions for Regency Park, dated February 1, 1996, recorded
in Book 6933, page 342, Wake County, North Carolina Registry, as amended by
First Amendment to Declaration of Covenants, Conditions and Restrictions for
Regency Park, dated August 14, 1996, recorded in Book 7112, page 641, aforesaid
records, as amended by Second Amendment to Declaration of Covenants, Conditions
and Restrictions for Regency Park, dated August 30, 1996, recorded in Book 7135,
page 870, aforesaid records, as amended by Third Amendment to Declaration of
Covenants, Conditions and Restrictions for Regency Park, dated September 27,
1996, recorded in Book 7164, page 610, aforesaid records.

 

“Major Tenant” or “Major Tenants” shall mean each one or more of the following
tenants of the Properties:

 

(a) with respect to the Allstate Property, Allstate Insurance Company, an
Illinois corporation;

 

(b) with respect to the Alstom Power Property, Alstom Power, Inc., a Delaware
corporation;

 

(c) with respect to the AmeriCredit Property, AmeriCredit Financial Services,
Inc., a Delaware corporation;

 

(d) with respect to the ASML Property, ASM Lithography, Inc., a Delaware
corporation;

 

(e) with respect to the AT&T (OK) Property, AT&T Wireless Services, Inc., a
Delaware corporation (successor in interest to AT&T Corp., a New York
corporation);

 

(f) with respect to the AT&T (PA) Property, Pennsylvania Cellular Telephone
Corp., a North Carolina corporation (d/b/a AT&T Wireless Services);

 

(g) with respect to the Bank of America Property, Bank of America NT & SA, a
national banking corporation;

 

(h) with respect to the Capital One Property, Capital One Services, Inc., a
Delaware corporation;

 

(i) with respect to the Daimler Chrysler Property, Chrysler Financial Company,
LLC, a Michigan limited liability company;

 

(j) with respect to the Dana Farmington Hills Property, Dana Corporation, a
Virginia corporation;

 

(k) with respect to the Dana Kalamazoo Property, Dana Corporation, a Virginia
corporation;

 

19



--------------------------------------------------------------------------------

(l) with respect to the Dial Corporation Property, The Dial Corporation, a
Delaware corporation;

 

(m) with respect to the EDS Property, EDS Information Services L.L.C., a
Delaware limited liability company;

 

(n) with respect to the Experian Property, Experian Information Solutions, Inc.,
an Ohio corporation;

 

(o) with respect to the Gartner Property, Gartner, Inc., a Delaware corporation;

 

(p) with respect to the IKON Property, IKON Office Solutions, Inc., an Ohio
corporation;

 

(q) with respect to the Ingram Micro Property, Ingram Micro L.P., a Tennessee
limited partnership;

 

(r) with respect to the ISS Property, Internet Security Systems, Inc., a Georgia
corporation;

 

(s) with respect to the John Wiley Property, John Wiley & Sons, Inc., a New York
corporation;

 

(t) with respect to the Kerr McGee Property, Kerr-McGee Oil & Gas Corporation, a
Delaware corporation;

 

(u) with respect to the Kraft Foods Property, Kraft Foods North America, Inc. a
Delaware corporation;

 

(v) with respect to the Lucent Property, Lucent Technologies Inc., a Delaware
corporation;

 

(w) with respect to the Metris Property, Metris Direct, Inc., a Delaware
corporation;

 

(x) with respect to the Nissan Property, Nissan Motor Acceptance Company, a
Delaware corporation;

 

(y) with respect to the Pacificare Property, PacifiCare Health Systems, Inc., a
Delaware corporation;

 

(z) with respect to the Transocean Property, Transocean Offshore Deepwater
Drilling Inc., a Delaware corporation, and Newpark Drilling Fluids, LLC, a Texas
limited liability company; and

 

20



--------------------------------------------------------------------------------

(aa) with respect to the Travelers Express Property, Travelers Express Company,
Inc., a Minnesota corporation.

 

“Metris Property” shall mean that certain improved real property located in the
City of Tulsa, Tulsa County, Oklahoma, together with certain related personal
and intangible property, being the Wells OP Property identified as the “Metris
Property” on EXHIBIT “A-1” attached hereto and made a part hereof, together with
the related Wells OP Improvements, Wells OP Personal Property, and Wells OP
Intangible Property, and all right, title and interest of Wells OP as “landlord”
or “lessor” in and to the Leases, any guaranties of the Leases and the Security
Deposits, with respect to such Wells OP Land and Wells OP Improvements.

 

“Monetary Objection” or “Monetary Objections” with respect to each individual
Property shall mean (a) any mortgage, deed to secure debt, deed of trust or
similar security instrument encumbering all or any part of such Property, (b)
any mechanic’s, materialman’s or similar lien (unless resulting from any act or
omission of Purchaser or any of its agents, contractors, representatives or
employees or any tenant of such Property), (c) the lien of ad valorem real or
personal property taxes, assessments and governmental charges affecting all or
any portion of such Property which are delinquent, (d) any judgment of record
(other than a judgment of record against a tenant under a Lease at such
Property) against such Property in the county or other applicable jurisdiction
in which such Property is located, (e) any other lien or other encumbrance
affecting title to such Property which can be removed according to its terms by
payment of a liquidated sum of money, excluding any such other liens or
encumbrances which are (x) identified in clauses (a)-(d) in the definition of
“Permitted Exceptions” or (y) are required to be removed by a tenant or other
occupant under a Lease at such Property, and (f) Post Effective Date
Encumbrances.

 

“Nissan Property” shall mean that certain improved real property located in the
City of Irving, Dallas County, Texas, together with certain related personal and
intangible property, being the Wells OP Property identified as the “Nissan
Property” on EXHIBIT “A-1” attached hereto and made a part hereof, together with
the related Wells OP Improvements, Wells OP Personal Property, and Wells OP
Intangible Property, and all right, title and interest of Wells OP as “landlord”
or “lessor” in and to the Leases, any guaranties of the Leases and the Security
Deposits, with respect to such Wells OP Land and Wells OP Improvements.

 

“Nissan Quitclaim Deed” shall mean a quitclaim deed executed on behalf of Nissan
Motor Acceptance Corporation confirming the termination of the repurchase option
set forth in that certain vesting deed pursuant to which Wells OP acquired the
Nissan Property.

 

“Opus Indemnity” shall mean the agreement of Opus South Corporation to indemnify
Wells OP with respect to the “Retained Obligations” (including certain
corrective work to the building slab at the Pacificare Property), all as set
forth (and as the term “Retained Obligations” is defined) in that certain
Assignment and Assumption of Lease and Certain Agreements, dated July 12, 2002,
by and among Opus South Corporation, Opus Management Corporation and Wells OP.

 

21



--------------------------------------------------------------------------------

“Other Notices of Sale” shall have the meaning ascribed thereto in Section
5.1(ee) hereof.

 

“Other Third Party Estoppel Certificate” and “Other Third Party Estoppel
Certificates” shall have the meanings set forth in Section 4.3(i) hereof.

 

“Outstanding ROFO/ROFR Party” shall mean Bank of America, NT & SA with respect
to the Bank of America Property.

 

“Pacificare Escrow Agreement” shall mean that certain Escrow Agreement, dated
December 11, 2002, among PacifiCare Health Systems, Inc., Wells OP, as
“beneficiary”, and Wells Fargo Bank, National Association as “escrow agent”.

 

“Pacificare Property” shall mean that certain improved real property located in
San Antonio, Bexar County, Texas, together with certain related personal and
intangible property, being the Wells OP Property identified as the “Pacificare
Property” on EXHIBIT “A-1” attached hereto and made a part hereof, together with
the related Wells OP Improvements, Wells OP Personal Property, and Wells OP
Intangible Property, and all right, title and interest of Wells OP as “landlord”
or “lessor” in and to the Leases, any guaranties of the Leases and the Security
Deposits, with respect to such Wells OP Land and Wells OP Improvements.

 

“Permitted Exceptions” as to any individual Land and related Improvements shall
mean, collectively, (a) liens for taxes, assessments and governmental charges
not yet due and payable or due and payable but not yet delinquent with respect
to such Land and related Improvements, (b) the Leases affecting such Land and
related Improvements, (c) such state of facts as would be disclosed by a current
survey of such Land, (d) the matters identified as affecting such Land and
related Improvements on EXHIBIT “K” attached hereto and made part hereof, and
(e) such other easements, restrictions and encumbrances with respect to such
Land and related Improvements that do not constitute Monetary Objections, and
that are approved (or are deemed approved) by Purchaser in accordance with the
provisions of Section 3.4 hereof. In addition, the term “Permitted Exceptions”
as to the Kerr McGee Property shall also mean and include the Kerr McGee Sewer
Easement substantially in the form attached hereto as EXHIBIT “Z” and made a
part hereof; and the term “Permitted Exceptions” as to the Capital One Property
shall also mean and include the Capital One Lake Easement Deed substantially in
the form attached hereto as Exhibit “AA” and made a part hereof.

 

“Personal Property” shall mean the Wells Affiliate Personal Property and the
Wells OP Personal Property.

 

“Post Effective Date Encumbrances” shall mean all encumbrances to title to the
Properties, other than the matters identified in clauses (a)-(e) of the
definition of “Monetary Objections” which first encumber title to any of the
Properties by act or omission of Seller or any of Seller-Related Entities, which
act or omission was committed or accrued after the Effective Date of this
Agreement and in violation or breach by any Seller or any Seller-Related Entity
of this Agreement.

 

22



--------------------------------------------------------------------------------

“Property” shall mean any individual Wells OP Property or Wells Affiliate
Property.

 

“Property of such Seller” shall refer to the Wells OP Property as to Wells OP,
the AT&T (OK) Property as to Wells Fund XII - REIT JV, the Americredit Property
and the John Wiley Property as to Wells Fund XIII - REIT JV, the Alstom Power
Property as to Wells Virginia REIT, the Bank of America Property as to Wells
Brea, the Daimler Chrysler Property as to Wells Westlake, the Dana (Farmington
Hills) Property as to Wells Farmington Hills, the Dana (Kalamazoo) Property as
to Dana Kalamazoo, the EDS Property as to Wells EDS, and the Gartner Office
Building Property as to Wells Funds XI and XII - REIT JV.

 

“Property Management Agreement” and “Property Management Agreements” shall mean
any one or more of those certain third party management agreements more
particularly described on Exhibit “Q” attached hereto and made a part hereof.

 

“Property Manager” and “Property Managers” shall mean any one or more of the
third party property managers retained by Sellers to provide property management
services with respect to the Property or Properties of such Seller pursuant to
the Property Management Agreements described on the attached Exhibit ”Q”.

 

“Properties” shall mean the Wells OP Properties and the Wells Affiliate
Properties collectively.

 

“Properties of such Seller” shall refer to the Wells OP Properties as to Wells
OP, and to the Americredit Property and the John Wiley Property as to Wells Fund
XIII - REIT JV.

 

“Purchase Price” shall be the amount specified in Section 2.5 hereof.

 

“Purchaser-Related Entities” shall have the meaning ascribed thereto in Section
11.1 hereof.

 

“Purchaser-Waived Breach” shall have the meaning ascribed thereto in Section
11.3 hereof.

 

“Purchaser’s Certificate” shall have the meaning ascribed thereto in Section
5.2(p) hereof.

 

“Purchaser’s Counsel” shall mean Paul, Hastings, Janofsky & Walker, LLP, 75 East
55th Street, New York, New York 10022, Attention: Katherine B. Lipton.

 

“Purchaser’s Title Commitment” and “Purchaser’s Title Commitments” shall have
the meanings ascribed thereto in Section 3.4 hereof.

 

“Real Estate Transfer Tax” and “Real Estate Transfer Taxes” shall mean the
transfer tax, excise tax, documentary stamp tax or similar tax (however
denominated) which may be imposed by the state, county and/or municipality in
which each applicable Property is located and be payable in connection with the
conveyance of such Property by the applicable Seller to Purchaser hereunder.

 

23



--------------------------------------------------------------------------------

“Right of Entry Agreement” shall mean that certain Right of Entry Agreement,
dated as of December 29, 2004 (as amended), between and among Sellers and
Purchaser.

 

“ROFO/ROFR Endorsement” shall have the meaning ascribed thereto in Section
2.7(b) hereof.

 

“ROFO/ROFR Party” and “ROFO/FOFR Parties” shall have the meanings ascribed
thereto in Section 4.1(f) hereof.

 

“ROFO/ROFR Rights” shall have the meaning ascribed thereto in Section 2.7(b)
hereof.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Security Deposits” shall mean, with respect to the Properties, any security
deposits, rent or damage deposits or similar amounts (other than rent paid for
the month in which the Closing occurs) actually held by Wells OP or the
applicable Wells Affiliate with respect to any of the Leases affecting each
Property owned by Wells OP or such Wells Affiliate.

 

“Seller-Related Entities” shall have the meaning ascribed thereto in Section
11.2 hereof.

 

“Seller’s Affidavit” shall mean the form of owner’s affidavit to be given by
each of the Sellers at Closing to the Title Company in the form attached hereto
as SCHEDULE 13.

 

“Seller’s Certificate” shall mean the form of certificate to be executed and
delivered by each of the Sellers to Purchaser at the Closing with respect to the
truth and accuracy of such Seller’s warranties and representations contained in
this Agreement (modified and updated as the circumstances require), in the form
attached hereto as SCHEDULE 14.

 

“Seller’s Counsel” shall mean Troutman Sanders LLP, Bank of America Plaza, Suite
5200, 600 Peachtree Street, N.E., Atlanta, Georgia 30308-2216, Attention: John
W. Griffin and Leslie Fuller Secrest.

 

“Seller’s Estoppel” and “Sellers’ Estoppels” shall mean estoppel certificates in
the forms attached hereto as SCHEDULE 16 and made a part hereof, which may be
executed and delivered by certain Sellers at Closing as contemplated in Sections
6.1(g) and 6.1(h) hereof.

 

“Seller’s Partial Termination Notice” shall have the meaning ascribed thereto in
Section 6.2(d) hereof.

 

“Seller’s Title Commitment” and “Sellers’ Title Commitments” shall have the
meanings ascribed thereto in Section 3.4 hereof.

 

24



--------------------------------------------------------------------------------

“Service Contracts” shall mean with respect to each applicable Seller all those
certain contracts and agreements more particularly described as Service
Contracts on EXHIBIT “L” attached hereto and made a part hereof relating to the
repair, maintenance or operation of the Land, Improvements or Personal Property
owned by such Seller which will extend beyond the Closing Date, including,
without limitation, all equipment leases, and including those certain service
agreements in the process of being completed and executed as described on the
attached Exhibit “L”, so long as the same shall be terminable on no more than
thirty (30) days’ notice, and without payment of penalty or premium.

 

“SNDA” and “SNDAs” shall have the meanings ascribed thereto in Section 4.3(k)
hereof.

 

“Subsequent Title Notice” shall have the meaning ascribed thereto in Section 3.4
hereof.

 

“Survey” and “Surveys” shall have the meaning ascribed thereto in Section 3.4
hereof.

 

“Tax Abatement Agreement” and “Tax Abatement Agreements” shall mean each and any
one or more of the following:

 

(a) with respect to the Kerr McGee Property, (i) that certain Tax Abatement
Agreement, dated on or about May 6, 2003, among the City of Houston, Texas,
Wells OP, Kerr-McGee Oil & Gas Onshore, LLC and Kerr-McGee Oil & Gas
Corporation, and (b) that certain Tax Abatement Agreement for Real Property
Located in the Kerr-McGee Oil & Gas Reinvestment Zone, dated May 6, 2003, among
Harris County, the Harris County Flood Control District, the Harris County
Hospital District, the Port Authority of Harris County, Texas (collectively as
the “County”), Wells OP, Kerr-McGee Oil & Gas Onshore LLC and Kerr-McGee Oil &
Gas Corporation;

 

(b) with respect to the Pacificare Property, that certain Tax Phase-In Agreement
with the City of Antonio, dated April 12, 2000, among PacifiCare Health Systems,
Incorporated, Opus South Corporation and the City of San Antonio, Texas.

 

“Taxes” shall have the meaning ascribed thereto in Section 5.4(a) hereof.

 

“Tenant Estoppel Certificate” or “Tenant Estoppel Certificates” shall mean
certificates to be sought from the tenants under the Leases in substantially the
form attached hereto as EXHIBIT “M”; provided, however, if any Lease provides
for the form or content of an estoppel certificate from the tenant thereunder,
the Tenant Estoppel Certificate with respect to such Lease may be in the form as
called for therein.

 

“Tenant Inducement Costs” shall mean any out-of-pocket payments required under a
Lease to be paid by the landlord thereunder to or for the benefit of the tenant
thereunder which is in the nature of a tenant inducement, including
specifically, but without limitation, tenant improvement costs, lease buyout
payments, and moving, design, refurbishment and club

 

25



--------------------------------------------------------------------------------

membership allowances and costs. The term “Tenant Inducement Costs” shall not
include loss of income resulting from any free rental period, it being
understood and agreed that the Seller of the applicable Property shall bear the
loss resulting from any free rental period until the Closing Date and that
Purchaser shall bear such loss from and after the Closing Date.

 

“Tenant Notices of Sale” shall have the meaning ascribed thereto in Section
5.1(cc) hereof.

 

“Title Company” shall mean Chicago Title Insurance Company.

 

“Title Commitment” and “Title Commitments” shall have the meanings ascribed
thereto in Section 3.4 hereof.

 

“Transfer Fees” shall mean the fee(s), if any, charged by the respective issuers
of the Letters of Credit to transfer the Letters of Credit from the applicable
Sellers to Purchaser as the beneficiary thereof.

 

“Transocean Property” shall mean that certain improved real property located in
Harris County, Texas, together with certain related personal and intangible
property, being the Wells OP Property identified as the “Transocean Property” on
EXHIBIT “A-1” attached hereto and made a part hereof, together with the related
Wells OP Improvements, Wells OP Personal Property, and Wells OP Intangible
Property, and all right, title and interest of Wells OP as “landlord” or
“lessor” in and to the Leases, any guaranties of the Leases and the Security
Deposits, with respect to such Wells OP Land and Wells OP Improvements.

 

“Travelers Express Property” shall mean that certain improved real property
located in Lakewood, Jefferson County, Colorado, together with certain related
personal and intangible property, being the Wells OP Property identified as the
“Travelers Express Property” on EXHIBIT “A-1” attached hereto and made a part
hereof, together with the related Wells OP Improvements, Wells OP Personal
Property, and Wells OP Intangible Property, and all right, title and interest of
Wells OP as “landlord” or “lessor” in and to the Leases, any guaranties of the
Leases and the Security Deposits, with respect to such Wells OP Land and Wells
OP Improvements.

 

“Wells Affiliate” and “Wells Affiliates” shall mean each and any one or more of
Wells Funds XII - REIT JV, Wells Fund XIII - REIT JV, Wells Virginia REIT, Wells
Brea, Wells Westlake, Wells Farmington Hills, Wells Kalamazoo, Wells EDS and
Wells Funds XI and XII REIT JV.

 

“Wells Affiliate Improvements” shall mean all buildings, structures and
improvements now or on the Closing Date situated on the Wells Affiliate Lands,
including without limitation, all parking areas and facilities, improvements and
fixtures located on the Wells Affiliate Lands.

 

“Wells Affiliate Intangible Property” shall mean all intangible property, if
any, owned by each applicable Wells Affiliate and related to the Wells Affiliate
Land and Wells Affiliate Improvements owned by such Wells Affiliate, including
without limitation, the rights and

 

26



--------------------------------------------------------------------------------

interests, if any, of each Wells Affiliate in and to the following (to the
extent assignable): (i) all assignable plans and specifications and other
architectural and engineering drawings for the Wells Affiliate Lands and Wells
Affiliate Improvements; (ii) all assignable warranties or guaranties given or
made in respect of the Wells Affiliate Improvements or Wells Affiliate Personal
Property; (iii) all transferable consents, authorizations, variances or waivers,
licenses, permits and approvals from any governmental or quasi-governmental
agency, department, board, commission, bureau or other entity or instrumentality
solely in respect of the Wells Affiliate Lands or Wells Affiliate Improvements;
and (iv) all of the right, title and interest of each applicable Wells Affiliate
in and to all assignable Service Contracts with respect to the Wells Affiliate
Properties owned by each such Wells Affiliate that Purchaser agrees to assume
(or is deemed to have agreed to assume).

 

“Wells Affiliate Lands” shall mean those certain tracts or parcels of real
property which are more particularly identified on EXHIBIT “A-2” attached hereto
as the Alstom Power Property, the AmeriCredit Property, the Bank of America
Property, the Daimler Chrysler Property, the Dana (Farmington Hills) Property,
the AT&T (OK) Property, the Dana (Kalamazoo) Property, the EDS Property, the
Gartner Office Building Property and the John Wiley Property, together with all
rights, privileges and easements appurtenant to each of said real properties,
and all right, title and interest, if any, of each applicable Wells Affiliate in
and to any land lying in the bed of any street, road, alley or right-of-way,
open or closed, adjacent to or abutting the Wells Affiliate Land owned by such
Wells Affiliate.

 

“Wells Affiliate Personal Property” shall mean all furniture (including common
area furnishings and interior landscaping items), carpeting, draperies,
appliances, personal property (excluding the computer software which either is
licensed to a Wells Affiliate or which such Wells Affiliate deems proprietary [a
listing of such excluded computer software being set forth on EXHIBIT “W”
attached hereto and made a part hereof]), machinery, apparatus and equipment
owned by each Wells Affiliate and currently used exclusively in the operation,
repair and maintenance of the Wells Affiliate Land and Wells Affiliate
Improvements owned by such Wells Affiliate and situated thereon, including,
without limitation, those specific items of personal property (if any) more
particularly described on EXHIBIT “B” attached hereto and made a part hereof,
and all non-confidential books, records and files (excluding any appraisals,
budgets, strategic plans for the Wells Affiliate Properties, internal analyses,
information regarding the marketing of the Wells Affiliate Properties for sale,
submissions relating to obtaining of corporate authorization for any Wells
Affiliate, attorney and accountant work product, attorney-client privileged
documents, or other similar information in the possession or control of any
Wells Affiliate or any Wells Affiliate property manager which such Wells
Affiliate reasonably deems proprietary) relating to the Wells Affiliate Lands
and Wells Affiliate Improvements owned by each applicable Wells Affiliate;
provided, however, the property described on EXHIBIT “B-2” attached hereto and
made a part hereof is expressly excluded from the definition of Wells Affiliate
Personal Property. The Wells Affiliate Personal Property does not include any
property owned by tenants, contractors or licensees, and shall be conveyed by
each applicable Wells Affiliate to Purchaser subject to depletions, replacements
and additions in the ordinary course of such Wells Affiliate’s business.

 

27



--------------------------------------------------------------------------------

“Wells Affiliate Property” shall mean and refer to any Wells Affiliate Land,
together with the items set forth in Section 2.1(b), (c), (d) and (e) hereof
with respect to such Wells Affiliate Land.

 

“Wells Affiliate Properties” shall have the meaning ascribed thereto in Section
2.1 hereof.

 

“Wells Brea” shall mean Wells Brea I, L.P., a Delaware limited partnership.

 

“Wells Brea Improvements” shall mean all buildings, structures and improvements
now or on the Closing Date situated on the Wells Brea Land, including, without
limitation, all parking areas and facilities, improvements and fixtures located
on such Wells Brea Land.

 

“Wells Brea Intangible Property” shall mean all intangible property, if any,
owned by Wells Brea and related to the Wells Brea Land identified on EXHIBIT
“A-2” as the Bank of America Property and to the Wells Brea Improvements located
on the Wells Brea Land, including, without limitation, the rights and interests,
if any, in and to the following (to the extent assignable): (i) all assignable
plans and specifications and other architectural and engineering plans for such
Wells Brea Land and the Wells Brea Improvements located thereon; (ii) all
assignable warranties or guaranties given or made in respect of the Wells Brea
Improvements or Wells Brea Personal Property; (iii) all transferable consents,
authorizations, variances or waivers, licenses, permits and approvals from any
governmental or quasi-governmental agency, department, board, commission, bureau
or other entity or instrumentality solely in respect of the Wells Brea Land or
Wells Brea Improvements located thereon; and (iv) all of the right, title and
interest of Wells Brea in and to all assignable Service Contracts with respect
to the Wells Brea Property that Purchaser agrees to assume (or is deemed to have
agreed to assume).

 

“Wells Brea Land” shall mean those certain tracts or parcels of real property
more particularly described on EXHIBIT “A-2” attached hereto and made a part
hereof as the Bank of America Property.

 

“Wells Brea Personal Property” shall mean all furniture (including common area
furnishings and interior landscaping items), carpeting, draperies, appliances,
personal property (excluding the computer software which is either licensed to
Wells Brea or which such Wells Affiliate deems proprietary [a listing of such
excluded computer software being set forth on EXHIBIT “W” attached hereto and
made a part hereof]), machinery, apparatus and equipment owned by such Wells
Affiliate and currently used exclusively in the operation, repair and
maintenance of the Wells Brea Land and Wells Brea Improvements and owned by such
Wells Affiliate and situated thereon, including, without limitation, those
specific items of personal property (if any) more particularly described on
EXHIBIT “B” attached hereto and made a part hereof, and all non-confidential
books, records and files (excluding any appraisals, budgets, strategic plans for
such Wells Brea Property, internal analyses, information regarding the marketing
of the Wells Brea Property for sale, submissions relating to obtaining of
corporate authorization for Wells Brea, attorney and accountant work product,
attorney-client privileged documents, or other similar information in the
possession or control of Wells Brea or any third party property manager which
such Wells Affiliate reasonably deems proprietary) relating to the

 

28



--------------------------------------------------------------------------------

Wells Brea Land and Wells Brea Improvements; provided, however, the property
described on EXHIBIT “B-2” attached hereto and made a part hereof is expressly
excluded from the definition of Wells Brea Personal Property. The Wells Brea
Personal Property does not include any property owned by tenants, contractors or
licensees, and shall be conveyed by Wells Brea to Purchaser subject to
depletions, replacements and additions in the ordinary course of Wells Brea’s
business.

 

“Wells Brea Property” shall mean and refer to the Wells Brea Land, together with
the items set forth in Sections 2.1(b), (c), (d) and (e) with respect to the
Wells Brea Land.

 

“Wells EDS” shall mean Wells - EDS Des Moines, L.P., a Texas limited
partnership.

 

“Wells EDS Improvements” shall mean all buildings, structures and improvements
now or on the Closing Date situated on the Wells EDS Land, including, without
limitation, all parking areas and facilities, improvements and fixtures located
on such Wells EDS Land.

 

“Wells EDS Intangible Property” shall mean all intangible property, if any,
owned by Wells EDS and related to the Wells EDS Land identified on EXHIBIT “A-2”
as the EDS Property and to the Wells EDS Improvements located on the Wells EDS
Land, including, without limitation, the rights and interests, if any, in and to
the following (to the extent assignable): (i) all assignable plans and
specifications and other architectural and engineering plans for such Wells EDS
Land and the Wells EDS Improvements located thereon; (ii) all assignable
warranties or guaranties given or made in respect of the Wells EDS Improvements
or Wells EDS Personal Property; (iii) all transferable consents, authorizations,
variances or waivers, licenses, permits and approvals from any governmental or
quasi-governmental agency, department, board, commission, bureau or other entity
or instrumentality solely in respect of the Wells EDS Land or Wells EDS
Improvements located thereon; and (iv) all of the right, title and interest of
Wells EDS in and to all assignable Service Contracts with respect to the Wells
EDS Property that Purchaser agrees to assume (or is deemed to have agreed to
assume).

 

“Wells EDS Land” shall mean those certain tracts or parcels of real property
more particularly described on EXHIBIT “A-2” attached hereto and made a part
hereof as the EDS Property.

 

“Wells EDS Personal Property” shall mean all furniture (including common area
furnishings and interior landscaping items), carpeting, draperies, appliances,
personal property (excluding the computer software which is either licensed to
Wells EDS or which such Wells Affiliate deems proprietary [a listing of such
excluded computer software being set forth on EXHIBIT “W” attached hereto and
made a part hereof]), machinery, apparatus and equipment owned by such Wells
Affiliate and currently used exclusively in the operation, repair and
maintenance of the Wells EDS Land and Wells EDS Improvements and owned by such
Wells Affiliate and situated thereon, including, without limitation, those
specific items of personal property (if any) more particularly described on
EXHIBIT “B” attached hereto and made a part hereof, and all non-confidential
books, records and files (excluding any appraisals, budgets, strategic plans for
such Wells EDS Property, internal analyses, information regarding the marketing
of the Wells EDS Property for sale, submissions relating to obtaining of
corporate

 

29



--------------------------------------------------------------------------------

authorization for Wells EDS, attorney and accountant work product,
attorney-client privileged documents, or other similar information in the
possession or control of Wells EDS or any third party property manager which
such Wells Affiliate reasonably deems proprietary) relating to the Wells EDS
Land and Wells EDS Improvements; provided, however, the property described on
EXHIBIT “B-2” attached hereto and made a part hereof is expressly excluded from
the definition of Wells EDS Personal Property. The Wells EDS Personal Property
does not include any property owned by tenants, contractors or licensees, and
shall be conveyed by Wells EDS to Purchaser subject to depletions, replacements
and additions in the ordinary course of Wells EDS’s business.

 

“Wells EDS Property” shall mean and refer to the Wells EDS Land, together with
the items set forth in Section 2.1(b), (c), (d) and (e) with respect to the
Wells EDS Land.

 

“Wells Farmington Hills” shall mean Danacq Farmington Hills LLC, a Delaware
limited liability company.

 

“Wells Farmington Hills Improvements” shall mean all buildings, structures and
improvements now or on the Closing Date situated on the Wells Farmington Hills
Land, including, without limitation, all parking areas and facilities,
improvements and fixtures located on such Wells Farmington Hills Land.

 

“Wells Farmington Hills Intangible Property” shall mean all intangible property,
if any, owned by Wells Farmington Hills and related to the Wells Farmington
Hills Land identified on EXHIBIT “A-2” as the Dana (Farmington Hills) Property
and to the Wells Farmington Hills Improvements located on the Wells Farmington
Hills Land, including, without limitation, the rights and interests, if any, in
and to the following (to the extent assignable): (i) all assignable plans and
specifications and other architectural and engineering plans for such Wells
Farmington Hills Land and the Wells Farmington Hills Improvements located
thereon; (ii) all assignable warranties or guaranties given or made in respect
of the Wells Farmington Hills Improvements or Wells Farmington Hills Personal
Property; (iii) all transferable consents, authorizations, variances or waivers,
licenses, permits and approvals from any governmental or quasi-governmental
agency, department, board, commission, bureau or other entity or instrumentality
solely in respect of the Wells Farmington Hills Land or Wells Farmington Hills
Improvements located thereon; and (iv) all of the right, title and interest of
Wells Farmington Hills in and to all assignable Service Contracts with respect
to the Wells Farmington Hills Property that Purchaser agrees to assume (or is
deemed to have agreed to assume).

 

“Wells Farmington Hills Land” shall mean that certain tract or parcel of real
property more particularly described on EXHIBIT “A-2” attached hereto and made a
part hereof as the Dana (Farmington Hills) Property.

 

“Wells Farmington Hills Personal Property” shall mean all furniture (including
common area furnishings and interior landscaping items), carpeting, draperies,
appliances, personal property (excluding the computer software which is either
licensed to Wells Farmington Hills or which such Wells Affiliate deems
proprietary [a listing of such excluded computer software being set forth on
EXHIBIT “W” attached hereto and made a part hereof]), machinery,

 

30



--------------------------------------------------------------------------------

apparatus and equipment owned by such Wells Affiliate and currently used
exclusively in the operation, repair and maintenance of the Wells Farmington
Hills Land and Wells Farmington Hills Improvements and owned by such Wells
Affiliate and situated thereon, including, without limitation, those specific
items of personal property (if any) more particularly described on EXHIBIT “B”
attached hereto and made a part hereof, and all non-confidential books, records
and files (excluding any appraisals, budgets, strategic plans for such Wells
Farmington Hills Property, internal analyses, information regarding the
marketing of the Wells Farmington Hills Property for sale, submissions relating
to obtaining of corporate authorization for Wells Farmington Hills, attorney and
accountant work product, attorney-client privileged documents, or other similar
information in the possession or control of Wells Farmington Hills or any third
party property manager which such Wells Affiliate reasonably deems proprietary)
relating to the Wells Farmington Hills Land and Wells Farmington Hills
Improvements; provided, however, the property described on EXHIBIT “B-2”
attached hereto and made a part hereof is expressly excluded from the definition
of Wells Farmington Hills Personal Property. The Wells Farmington Hills Personal
Property does not include any property owned by tenants, contractors or
licensees, and shall be conveyed by Wells Farmington Hills to Purchaser subject
to depletions, replacements and additions in the ordinary course of Wells
Farmington Hills’ business.

 

“Wells Farmington Hills Property” shall mean and refer to the Wells Farmington
Hills Land, together with the items set forth in Sections 2.1(b), (c), (d) and
(e) with respect to the Wells Farmington Hills Land.

 

“Wells Fund XII - REIT JV” shall mean Wells Fund XII - REIT Joint Venture
Partnership, a Georgia general partnership.

 

“Wells Fund XII - REIT JV Improvements” shall mean all buildings, structures and
improvements now or on the Closing Date situated on the applicable Wells Fund
XII - REIT JV Land including, without limitation, all parking areas and
facilities, improvements and fixtures located on such Wells Fund XII - REIT JV
Land.

 

“Wells Fund XII - REIT JV Intangible Property” shall mean all intangible
property, if any, owned by Wells XII - REIT JV and related to the Wells Fund XII
- REIT JV Land identified on EXHIBIT “A-2” as the AT&T (OK) Property and to the
Wells Fund XII - REIT JV Improvements located on the AT&T (OK) Property,
including, without limitation, the rights and interests, if any, in and to the
following (to the extent assignable): (i) all assignable plans and
specifications and other architectural and engineering plans for such Wells Fund
XII - REIT JV Land and the Wells Fund XII - REIT JV Improvements located on such
land; (ii) all assignable warranties or guaranties given or made in respect of
the Wells Fund XII - REIT JV Improvements or Wells Fund XII - REIT JV Personal
Property; (iii) all transferable consents, authorizations, variances or waivers,
licenses, permits and approvals from any governmental or quasi-governmental
agency, department, board, commission, bureau or other entity or instrumentality
solely in respect of such Wells Fund XII - REIT JV Land or Wells Fund XII - JV
Improvements located thereon; and (iv) all of the right, title and interest of
Wells Funds XII - REIT JV in and to all assignable Service Contracts with
respect to the Wells Fund XII - REIT JV Property that Purchaser agrees to assume
(or is deemed to have agreed to assume).

 

31



--------------------------------------------------------------------------------

“Wells Fund XII - REIT JV Land” shall mean that certain tract or parcel of real
property more particularly described on EXHIBIT “A-2” attached hereto and made a
part hereof as the AT&T (OK) Property.

 

“Wells Fund XII - REIT JV Personal Property” shall mean all furniture (including
common area furnishings and interior landscaping items), carpeting, draperies,
appliances, personal property (excluding the computer software which is either
licensed to Wells Fund XII - REIT JV or which such Wells Affiliate deems
proprietary [a listing of such excluded computer software being set forth on
EXHIBIT “W” attached hereto and made a part hereof]), machinery, apparatus and
equipment owned by such Wells Affiliate and currently used exclusively in the
operation, repair and maintenance of the Wells Fund XII - REIT JV Land and Wells
Fund XII - REIT JV Improvements and owned by such Wells Affiliate and situated
thereon, including, without limitation, those specific items of personal
property (if any) more particularly described on EXHIBIT “B” attached hereto and
made a part hereof, and all non-confidential books, records and files (excluding
any appraisals, budgets, strategic plans for the Wells Fund XII - REIT JV
Property, internal analyses, information regarding the marketing of the Wells
Fund XII - REIT JV Property for sale, submissions relating to obtaining of
corporate authorization for Wells Fund XII - REIT JV, attorney and accountant
work product, attorney-client privileged documents, or other similar information
in the possession or control of Wells Fund XII - REIT JV or any third party
property manager which such Wells Affiliate reasonably deems proprietary)
relating to the Wells Fund XII - REIT JV Land and Wells Fund XII - REIT JV
Improvements; provided, however, the property described on EXHIBIT “B-2”
attached hereto and made a part hereof is expressly excluded from the definition
of Wells Fund XII - REIT JV Personal Property. The Wells Fund XII - REIT JV
Personal Property does not include any property owned by tenants, contractors or
licensees, and shall be conveyed by Wells Fund XII - REIT JV to Purchaser
subject to depletions, replacements and additions in the ordinary course of
Wells XII - REIT JV’s business.

 

“Wells Fund XII - REIT JV Property” shall mean and refer to the Wells Fund XII -
REIT JV Land, together with the items set forth in Sections 2.1(b), (c), (d) and
(e) with respect to the Wells Fund XII - REIT JV Land.

 

“Wells Fund XIII - REIT JV” shall mean Wells Fund XIII - REIT Joint Venture
Partnership, a Georgia general partnership.

 

“Wells Fund XIII - REIT JV Improvements” shall mean all buildings, structures
and improvements now or on the Closing Date situated, respectively, on the
applicable Wells Fund XIII - REIT JV Lands, including, without limitation, all
parking areas and facilities, improvements and fixtures located on such Wells
Fund XIII - REIT JV Lands.

 

“Wells Fund XIII - REIT JV Intangible Property” shall mean all intangible
property, if any, owned by Wells XIII - REIT JV and related, respectively, to
the Wells Fund XIII - REIT JV Land identified on EXHIBIT “A-2” as the
Americredit Property and the John Wiley Property and to the Wells Fund XIII -
REIT JV Improvements located respectively on the Americredit Property and the
John Wiley Property, including, without limitation, the rights and interests, if
any, in and to the following (to the extent assignable): (i) all assignable
plans and specifications

 

32



--------------------------------------------------------------------------------

and other architectural and engineering plans for such Wells Fund XIII - REIT JV
Land and the Wells Fund XIII - REIT JV Improvements located on such land; (ii)
all assignable warranties or guaranties given or made in respect of the
applicable Wells Fund XIII - REIT JV Improvements or Wells Fund XIII - REIT JV
Personal Property; (iii) all transferable consents, authorizations, variances or
waivers, licenses, permits and approvals from any governmental or
quasi-governmental agency, department, board, commission, bureau or other entity
or instrumentality solely in respect of such Wells Fund XIII - REIT JV Lands or
Wells Fund XIII - JV Improvements located thereon; and (iv) all of the right,
title and interest of Wells Funds XIII - REIT JV in and to all assignable
Service Contracts with respect to each of such Wells Fund XIII - REIT JV
Properties owned by Wells Fund XIII - REIT JV that Purchaser agrees to assume
(or is deemed to have agreed to assume).

 

“Wells Fund XIII - REIT JV Land” and “Wells Fund XIII - REIT JV Lands” shall
mean those certain tracts or parcels of real property more particularly and
respectively described on EXHIBIT “A-2” attached hereto and made a part hereof
as the Americredit Property and the John Wiley Property.

 

“Wells Fund XIII - REIT JV Personal Property” shall mean all furniture
(including common area furnishings and interior landscaping items), carpeting,
draperies, appliances, personal property (excluding the computer software which
is either licensed to Wells Fund XIII - REIT JV or which such Wells Affiliate
deems proprietary [a listing of such excluded computer software being set forth
on EXHIBIT “W” attached hereto and made a part hereof]), machinery, apparatus
and equipment owned by such Wells Affiliate and currently used exclusively in
the operation, repair and maintenance of either of the Wells Fund XIII - REIT JV
Lands and Wells Fund XIII - REIT JV Improvements and owned by such Wells
Affiliate and situated thereon, including, without limitation, those specific
items of personal property (if any) more particularly described on EXHIBIT “B”
attached hereto and made a part hereof, and all non-confidential books, records
and files (excluding any appraisals, budgets, strategic plans for such Wells
Fund XIII - REIT JV Properties, internal analyses, information regarding the
marketing of the Wells Fund XIII - REIT JV Properties for sale, submissions
relating to obtaining of corporate authorization for Wells Fund XIII - REIT JV,
attorney and accountant work product, attorney-client privileged documents, or
other similar information in the possession or control of Wells Fund XIII - REIT
JV or any third party property manager which such Wells Affiliate reasonably
deems proprietary) relating to the Wells Fund XIII - REIT JV Lands and Wells
Fund XIII - REIT JV Improvements; provided, however, the property described on
EXHIBIT “B-2” attached hereto and made a part hereof is expressly excluded from
the definition of Wells Fund XIII - REIT JV Personal Property. The Wells Fund
XIII - REIT JV Personal Property does not include any property owned by tenants,
contractors or licensees, and shall be conveyed by Wells Fund XIII - REIT JV to
Purchaser subject to depletions, replacements and additions in the ordinary
course of Wells XIII - REIT JV’s business.

 

“Wells Fund XIII - REIT JV Property” shall mean and refer to the Wells Fund XIII
- REIT JV Lands, together with the items set forth in Sections 2.1(b), (c), (d)
and (e) with respect to such Wells Fund XIII - REIT JV Land.

 

33



--------------------------------------------------------------------------------

“Wells Funds XI and XII REIT JV” shall mean The Wells Funds XI - Fund XII - REIT
Joint Venture Partnership, a Georgia general partnership.

 

“Wells Funds XI and XII REIT JV Improvements” shall mean all buildings,
structures and improvements now or on the Closing Date situated on the Wells
Funds XI and XII REIT JV Land, including, without limitation, all parking areas
and facilities, improvements and fixtures located on such Wells Funds XI and XII
REIT JV Land.

 

“Wells Funds XI and XII REIT JV Intangible Property” shall mean all intangible
property, if any, owned by Wells Funds XI and XII REIT JV and related to the
Wells Funds XI and XII REIT JV Land identified on EXHIBIT “A-2” as the Gartner
Property and to the Wells Funds XI and XII REIT JV Improvements located on the
Wells Funds XI and XII REIT JV Land, including, without limitation, the rights
and interests, if any, in and to the following (to the extent assignable) (i)
all assignable plans and specifications and other architectural and engineering
plans for such Wells Funds XI and XII REIT JV Land and the Wells Funds XI and
XII REIT JV Improvements located thereon; (ii) all assignable warranties or
guaranties given or made in respect of the Wells Funds XI and XII REIT JV
Improvements or Wells Funds XI and XII REIT JV Personal Property; (iii) all
transferable consents, authorizations, variances or waivers, licenses, permits
and approvals from any governmental or quasi-governmental agency, department,
board, commission, bureau or other entity or instrumentality solely in respect
of the Wells Funds XI and XII REIT JV Land or Wells Funds XI and XII REIT JV
Improvements located thereon; and (iv) all of the right, title and interest of
Wells Funds XI and XII REIT JV in and to all assignable Service Contracts with
respect to the Wells Funds XI and XII REIT JV Property that Purchaser agrees to
assume (or is deemed to have agreed to assume).

 

“Wells Funds XI and XII REIT JV Land” shall mean those certain tracts or parcels
of real property more particularly described on EXHIBIT “A-2” attached hereto
and made a part hereof as the Gartner Property.

 

“Wells Funds XI and XII REIT JV Personal Property” shall mean all furniture
(including common area furnishings and interior landscaping items), carpeting,
draperies, appliances, personal property (excluding the computer software which
is either licensed to Wells Funds XI and XII REIT JV or which such Wells
Affiliate deems proprietary [a listing of such excluded computer software being
set forth on EXHIBIT “W” attached hereto and made a part hereof]), machinery,
apparatus and equipment owned by such Wells Affiliate and currently used
exclusively in the operation, repair and maintenance of the Wells Funds XI and
XII REIT JV Land and Wells Funds XI and XII REIT JV Improvements and owned by
such Wells Affiliate and situated thereon, including, without limitation, those
specific items of personal property (if any) more particularly described on
EXHIBIT “B” attached hereto and made a part hereof, and all non-confidential
books, records and files (excluding any appraisals, budgets, strategic plans for
such Wells Funds XI and XII REIT JV Property, internal analyses, information
regarding the marketing of the Wells Funds XI and XII REIT JV Property for sale,
submissions relating to obtaining of corporate authorization for Wells Funds XI
and XII REIT JV, attorney and accountant work product, attorney-client
privileged documents, or other similar information in the possession or control
of Wells Funds XI and XII REIT JV or any third party property manager which such
Wells Affiliate reasonably deems proprietary) relating to the Wells Funds

 

34



--------------------------------------------------------------------------------

XI and XII REIT JV Land and Wells Funds XI and XII REIT JV Improvements;
provided, however, the property described on EXHIBIT “B-2” attached hereto and
made a part hereof is expressly excluded from the definition of Wells Funds XI
and XII REIT JV Personal Property. The Wells Funds XI and XII REIT JV Personal
Property does not include any property owned by tenants, contractors or
licensees, and shall be conveyed by Wells Funds XI and XII REIT JV to Purchaser
subject to depletions, replacements and additions in the ordinary course of
Wells Funds XI and XII REIT JV’s business.

 

“Wells Funds XI and XII REIT JV Property” shall mean and refer to the Wells
Funds XI and XII REIT JV Land, together with the items set forth in Sections
2.1(b), (c), (d) and (e) with respect to the Wells Funds XI and XII REIT JV
Land.

 

“Wells Kalamazoo” shall mean Danacq Kalamazoo LLC, a Delaware limited liability
company.

 

“Wells Kalamazoo Improvements” shall mean all buildings, structures and
improvements now or on the Closing Date situated on the Wells Kalamazoo Land,
including, without limitation, all parking areas and facilities, improvements
and fixtures located on such Wells Kalamazoo Land.

 

“Wells Kalamazoo Intangible Property” shall mean all intangible property, if
any, owned by Wells Kalamazoo and related to the Wells Kalamazoo Land identified
on EXHIBIT “A-2” as the Dana (Kalamazoo) Property and to the Wells Kalamazoo
Improvements located on the Wells Kalamazoo Land, including, without limitation,
the rights and interests, if any, in and to the following (to the extent
assignable): (i) all assignable plans and specifications and other architectural
and engineering plans for such Wells Kalamazoo Land and the Wells Kalamazoo
Improvements located thereon; (ii) all assignable warranties or guaranties given
or made in respect of the Wells Kalamazoo Improvements or Wells Kalamazoo
Personal Property; (iii) all transferable consents, authorizations, variances or
waivers, licenses, permits and approvals from any governmental or
quasi-governmental agency, department, board, commission, bureau or other entity
or instrumentality solely in respect of the Wells Kalamazoo Land or Wells
Kalamazoo Improvements located thereon; and (iv) all of the right, title and
interest of Wells Kalamazoo in and to all assignable Service Contracts with
respect to the Wells Kalamazoo Property that Purchaser agrees to assume (or is
deemed to have agreed to assume).

 

“Wells Kalamazoo Land” shall mean that certain tract or parcel of real property
more particularly described on EXHIBIT “A-2” attached hereto and made a part
hereof as the Dana (Kalamazoo) Property.

 

“Wells Kalamazoo Personal Property” shall mean all furniture (including common
area furnishings and interior landscaping items), carpeting, draperies,
appliances, personal property (excluding the computer software which is either
licensed to Wells Kalamazoo or which such Wells Affiliate deems proprietary [a
listing of such excluded computer software being set forth on EXHIBIT “W”
attached hereto and made a part hereof]), machinery, apparatus and equipment
owned by such Wells Affiliate and currently used exclusively in the operation,
repair and maintenance of the Wells Kalamazoo Land and Wells Kalamazoo
Improvements and owned

 

35



--------------------------------------------------------------------------------

by such Wells Affiliate and situated thereon, including, without limitation,
those specific items of personal property (if any) more particularly described
on EXHIBIT “B” attached hereto and made a part hereof, and all non-confidential
books, records and files (excluding any appraisals, budgets, strategic plans for
such Wells Kalamazoo Property, internal analyses, information regarding the
marketing of the Wells Kalamazoo Property for sale, submissions relating to
obtaining of corporate authorization for Wells Kalamazoo, attorney and
accountant work product, attorney-client privileged documents, or other similar
information in the possession or control of Wells Kalamazoo or any third party
property manager which such Wells Affiliate reasonably deems proprietary)
relating to the Wells Kalamazoo Land and Wells Kalamazoo Improvements; provided,
however, the property described on EXHIBIT “B-2” attached hereto and made a part
hereof is expressly excluded from the definition of Wells Kalamazoo Personal
Property. The Wells Kalamazoo Personal Property does not include any property
owned by tenants, contractors or licensees, and shall be conveyed by Wells
Kalamazoo to Purchaser subject to depletions, replacements and additions in the
ordinary course of Wells Kalamazoo’s business.

 

“Wells Kalamazoo Property” shall mean and refer to the Wells Kalamazoo Land,
together with the items set forth in Sections 2.1(b), (c), (d) and (e) with
respect to the Wells Kalamazoo Land.

 

“Wells OP” shall mean Wells Operating Partnership, L.P., a Delaware limited
partnership.

 

“Wells OP Ground Lease” and “Wells OP Ground Leases” shall mean each and any one
or more of the ASML Sub-Ground Lease, the Ingram Micro Bond Lease and the ISS
Bond Lease and all amendments and modifications thereto.

 

“Wells OP Ground Lease Land” and “Wells OP Ground Lease Lands” shall mean any
one or more of those certain tracts or parcels of real property more
particularly described on EXHIBIT “A-3” attached hereto and made a part hereof
as the ASML Property in Maricopa County, Arizona, the Ingram Micro Property in
Shelby County, Tennessee, and the ISS Property in Atlanta, Fulton County,
Georgia.

 

“Wells OP Improvements” shall mean all buildings, structures and improvements
now or on the Closing Date situated on the applicable Wells OP Land, including
without limitation, all parking areas and facilities, improvements and fixtures
located on each applicable Wells OP Land.

 

“Wells OP Intangible Property” shall mean all intangible property, if any, owned
by Wells OP and related to each applicable Wells OP Property, including without
limitation, the rights and interests, if any, of Wells OP in and to the
following (to the extent assignable): (i) all assignable plans and
specifications and other architectural and engineering drawings for the Wells OP
Improvements located on the applicable Wells OP Land; (ii) all assignable
warranties or guaranties given or made in respect of such Wells OP Improvements
or Wells OP Personal Property; (iii) all transferable consents, authorizations,
variances or waivers, licenses, permits and approvals from any governmental or
quasi-governmental agency, department, board,

 

36



--------------------------------------------------------------------------------

commission, bureau or other entity or instrumentality solely in respect of the
applicable Wells OP Lands; and (iv) all of the right, title and interest of
Wells OP in and to all assignable Service Contracts with respect to the
applicable Wells OP Land to which such Service Contracts relate and that
Purchaser agrees to assume (or is deemed to have agreed to assume).

 

“Wells OP Lands” shall mean all those certain tracts or parcels of real property
which are more particularly identified on EXHIBIT “A-1” attached hereto as the
Allstate Property in Decatur Township, Marion County, Indiana, the AT&T (PA)
Property in Susquehanna Township, Dauphin County, Pennsylvania, the Capital One
Property in Henrico County, Virginia, the Dial Corporation Property, in Maricopa
County, Arizona, the Experian Property in Collin County, Texas, the Gartner
Surface Parking Property in Lee County, Florida, the IKON Property in Harris
County, Texas, the Kerr McGee Property in Harris County, Texas, the Kraft Foods
Property in Forsyth County, Georgia, the Lucent Property in Wake County, North
Carolina, the Metris Property in Tulsa County, Oklahoma, the Nissan Property in
the City of Irving, Dallas County, Texas, the Pacificare Property in Bexar
County, Texas, the Transocean Property in Harris County, Texas, and the
Travelers Express Property in Jefferson County, Colorado, and the Wells OP
Leasehold Interests in those certain tracts or parcels of land more particularly
described on the attached EXHIBIT “A-3” as the ASML Property in Maricopa County,
Arizona, the Ingram Micro Property in Shelby County, Tennessee, and the ISS
Property in Atlanta, Fulton County, Georgia, together with all rights,
privileges and easements appurtenant to each of said real properties or
leasehold estates, and all right, title and interest, if any, of Wells OP in and
to any land lying in the bed of any street, road, alley or right-of-way, open or
closed, adjacent to or abutting each applicable Wells OP Land.

 

“Wells OP Leasehold Interests” shall mean the interests of the “lessee” existing
under and by virtue of the ASML Sub-Ground Lease, the Ingram Micro Bond Lease
and the ISS Bond Lease.

 

“Wells OP Personal Property” shall mean all furniture (including common area
furnishings and interior landscaping items), carpeting, draperies, appliances,
personal property (excluding the computer software which either is licensed to
Wells OP or which Wells OP deems proprietary [a listing of such excluded
computer software being set forth on EXHIBIT “W” attached hereto and made a part
hereof]), machinery, apparatus and equipment owned by Wells OP and currently
used exclusively in the operation, repair and maintenance of the applicable
Wells OP Land and Wells OP Improvements and situated thereon, including, without
limitation, those specific items of personal property (if any) more particularly
described on EXHIBIT “B” attached hereto and made a part hereof, and all
non-confidential books, records and files (excluding any appraisals, budgets,
strategic plans for the Wells OP Properties, internal analyses, information
regarding the marketing of the Wells OP Properties for sale, submissions
relating to Wells OP’s obtaining of corporate authorization, attorney and
accountant work product, attorney-client privileged documents, or other similar
information in the possession or control of Wells OP or Wells OP’s property
managers which Wells OP reasonably deems proprietary) relating to the Wells OP
Land and Wells OP Improvements or Wells OP Leasehold Estates; provided, however,
the property described on EXHIBIT “B-1” attached hereto and made a part hereof
is expressly excluded from the definition of Wells OP Personal Property. The
Wells OP Personal Property does not include any property owned by tenants,
contractors or licensees, and shall be conveyed by Wells OP to Purchaser subject
to depletions, replacements and additions in the ordinary course of Wells OP’s
business.

 

37



--------------------------------------------------------------------------------

“Wells OP Property” shall mean and refer to (x) the Wells OP Lands, together
with the items set forth in Section 2.2(b), (d), (e) and (f) hereof with respect
to each such Wells OP Land, or (y) Wells OP Ground Lease Land and the interest
of Wells OP under the Wells OP Ground Leases together with all the rights of
Wells OP under and pursuant to the Ingram Micro Bond Lease and the ISS Bond
Lease to purchase the fee simple title to the Land and Improvements subject to
each of said Wells OP Ground Leases, together with the items set forth in
Section 2.2(e) and (f) hereof with respect to the Wells OP Ground Lease Land.

 

“Wells OP Properties” shall have the meaning ascribed thereto in Section 2.2
hereof.

 

“Wells Virginia REIT” shall mean Wells REIT, LLC, VA I, a Georgia limited
liability company.

 

“Wells Virginia REIT Improvements” shall mean all buildings, structures and
improvements now or on the Closing Date situated on the Wells Virginia REIT
Land, including, without limitation, all parking areas and facilities,
improvements and fixtures located on such Wells Virginia REIT Land.

 

“Wells Virginia REIT Intangible Property” shall mean all intangible property, if
any, owned by Wells Virginia REIT and related to the Wells Virginia REIT Land
identified on EXHIBIT “A-2” as the Alstom Power Property and to the Wells
Virginia REIT Improvements located on the Wells Virginia REIT Land, including,
without limitation, the rights and interests, if any, in and to the following
(to the extent assignable): (i) all assignable plans and specifications and
other architectural and engineering plans for such Wells Virginia REIT Land and
the Wells Virginia REIT Improvements located thereon; (ii) all assignable
warranties or guaranties given or made in respect of the Wells Virginia REIT
Improvements or Wells Virginia REIT Personal Property; (iii) all transferable
consents, authorizations, variances or waivers, licenses, permits and approvals
from any governmental or quasi-governmental agency, department, board,
commission, bureau or other entity or instrumentality solely in respect of the
Wells Virginia REIT Land or Wells Virginia REIT Improvements located thereon;
and (iv) all of the right, title and interest of Wells Virginia REIT in and to
all assignable Service Contracts with respect to the Wells Virginia REIT
Property that Purchaser agrees to assume (or is deemed to have agreed to
assume).

 

“Wells Virginia REIT Land” shall mean that certain tract or parcel of real
property more particularly described on EXHIBIT “A-2” attached hereto and made a
part hereof as the Alstom Power Property.

 

“Wells Virginia REIT Personal Property” shall mean all furniture (including
common area furnishings and interior landscaping items), carpeting, draperies,
appliances, personal property (excluding the computer software which is either
licensed to Wells Virginia REIT or which such Wells Affiliate deems proprietary
[a listing of such excluded computer software being set forth on EXHIBIT “W”
attached hereto and made a part hereof]), machinery, apparatus

 

38



--------------------------------------------------------------------------------

and equipment owned by such Wells Affiliate and currently used exclusively in
the operation, repair and maintenance of the Wells Virginia REIT Land and Wells
Virginia REIT Improvements and owned by such Wells Affiliate and situated
thereon, including, without limitation, those specific items of personal
property (if any) more particularly described on EXHIBIT “B” attached hereto and
made a part hereof, and all non-confidential books, records and files (excluding
any appraisals, budgets, strategic plans for such Wells Virginia REIT Property,
internal analyses, information regarding the marketing of the Wells Virginia
REIT Property for sale, submissions relating to obtaining of corporate
authorization for Wells Virginia REIT, attorney and accountant work product,
attorney-client privileged documents, or other similar information in the
possession or control of Wells Virginia REIT or any third party property manager
which such Wells Affiliate reasonably deems proprietary) relating to the Wells
Virginia REIT Land and Wells Virginia REIT Improvements; provided, however, the
property described on EXHIBIT “B-2” attached hereto and made a part hereof is
expressly excluded from the definition of Wells Virginia REIT Personal Property.
The Wells Virginia REIT Personal Property does not include any property owned by
tenants, contractors or licensees, and shall be conveyed by Wells Virginia REIT
to Purchaser subject to depletions, replacements and additions in the ordinary
course of Wells Virginia REIT’s business.

 

“Wells Virginia REIT Property” shall mean and refer to the Wells Virginia REIT
Land, together with the items set forth in Sections 2.1(b), (c), (d) and (e)
with respect to the Wells Virginia REIT Land.

 

“Wells Westlake” shall mean Westlake Wells, L.P., a Texas limited partnership.

 

“Wells Westlake Improvements” shall mean all buildings, structures and
improvements now or on the Closing Date situated on the Wells Westlake Land,
including, without limitation, all parking areas and facilities, improvements
and fixtures located on such Wells Westlake Land.

 

“Wells Westlake Intangible Property” shall mean all intangible property, if any,
owned by Wells Westlake and related to the Wells Westlake Land identified on
EXHIBIT “A-2” as the Daimler Chrysler Property and to the Wells Westlake
Improvements located on the Wells Westlake Land, including, without limitation,
the rights and interests, if any, in and to the following (to the extent
assignable): (i) all assignable plans and specifications and other architectural
and engineering plans for such Wells Westlake Land and the Wells Westlake
Improvements located thereon; (ii) all assignable warranties or guaranties given
or made in respect of the Wells Westlake Improvements or Wells Westlake Personal
Property; (iii) all transferable consents, authorizations, variances or waivers,
licenses, permits and approvals from any governmental or quasi-governmental
agency, department, board, commission, bureau or other entity or instrumentality
solely in respect of the Wells Westlake Land or Wells Westlake Improvements
located thereon; and (iv) all of the right, title and interest of Wells Westlake
in and to all assignable Service Contracts with respect to the Wells Westlake
Property that Purchaser agrees to assume (or is deemed to have agreed to
assume).

 

“Wells Westlake Land” shall mean those certain tracts or parcels of real
property more particularly described on EXHIBIT “A-2” attached hereto and made a
part hereof as the Daimler Chrysler Property.

 

39



--------------------------------------------------------------------------------

“Wells Westlake Personal Property” shall mean all furniture (including common
area furnishings and interior landscaping items), carpeting, draperies,
appliances, personal property (excluding the computer software which is either
licensed to Wells Westlake or which such Wells Affiliate deems proprietary [a
listing of such excluded computer software being set forth on EXHIBIT “W”
attached hereto and made a part hereof]), machinery, apparatus and equipment
owned by such Wells Affiliate and currently used exclusively in the operation,
repair and maintenance of the Wells Westlake Land and Wells Westlake
Improvements and owned by such Wells Affiliate and situated thereon, including,
without limitation, those specific items of personal property (if any) more
particularly described on EXHIBIT “B” attached hereto and made a part hereof,
and all non-confidential books, records and files (excluding any appraisals,
budgets, strategic plans for such Wells Westlake Property, internal analyses,
information regarding the marketing of the Wells Westlake Property for sale,
submissions relating to obtaining of corporate authorization for Wells Westlake,
attorney and accountant work product, attorney-client privileged documents, or
other similar information in the possession or control of Wells Westlake or any
third party property manager which such Wells Affiliate reasonably deems
proprietary) relating to the Wells Westlake Land and Wells Westlake
Improvements; provided, however, the property described on EXHIBIT “B-2”
attached hereto and made a part hereof is expressly excluded from the definition
of Wells Westlake Personal Property. The Wells Westlake Personal Property does
not include any property owned by tenants, contractors or licensees, and shall
be conveyed by Wells Westlake to Purchaser subject to depletions, replacements
and additions in the ordinary course of Wells Westlake’s business.

 

“Wells Westlake Property” shall mean and refer to the Wells Westlake Land,
together with the items set forth in Sections 2.1(b), (c), (d) and (e) with
respect to the Wells Westlake Land.

 

ARTICLE 2.

PURCHASE AND SALE

 

2.1. Agreement to Sell and Purchase the Wells Affiliate Properties. Subject to
and in accordance with the terms and provisions of this Agreement, each Wells
Affiliate agrees to sell and Purchaser agrees to purchase, the following
properties respectively owned by such Wells Affiliate (collectively, the “Wells
Affiliate Properties”):

 

  (a) the Wells Affiliate Lands;

 

  (b) the Wells Affiliate Improvements;

 

  (c) all right, title and interest of the applicable Wells Affiliate as
“landlord” or “lessor” in and to the Leases, any guaranties of the Leases and
the Security Deposits, with respect to the Wells Affiliate Lands and Wells
Affiliate Improvements owned by such Wells Affiliate;

 

  (d) the Wells Affiliate Personal Property; and

 

  (e) the Wells Affiliate Intangible Property.

 

40



--------------------------------------------------------------------------------

2.2. Agreement to Sell and Purchase the Wells OP Properties. Subject to and in
accordance with the terms and provisions of this Agreement, Wells OP agrees to
sell and Purchase agrees to purchase, the following properties (the “Wells OP
Properties”):

 

  (a) the Wells OP Lands;

 

  (b) the Wells OP Improvements;

 

  (c) the Wells OP Leasehold Estates, together with the rights of Wells OP under
and pursuant to the Ingram Micro Bond Lease and the ISS Bond Lease to purchase
the Wells OP Land and Wells OP Improvements located respectively on such Land;

 

  (d) all right, title and interest of Wells OP as “landlord” or “lessor” in and
to the Leases, any guaranties of the Leases and the Security Deposits, with
respect to the Wells OP Land and Wells OP Improvements;

 

  (e) the Wells OP Personal Property; and

 

  (f) the Wells OP Intangible Property.

 

2.3. Permitted Exceptions. Each of the Properties shall be conveyed subject to
the matters which are, or are deemed to be, Permitted Exceptions with respect to
such Property subject to Purchaser’s objection rights and Sellers’ cure
obligations under Section 3.4 hereof.

 

2.4. Earnest Money.

 

(a) Within one (1) Business Day following the execution and delivery of this
Agreement by Seller and Purchaser, Purchaser shall deliver the Earnest Money to
Escrow Agent by federal wire transfer, payable to Escrow Agent, which Earnest
Money shall be held and released by Escrow Agent in accordance with the terms of
the Escrow Agreement. The parties hereto mutually acknowledge and agree that
time is of the essence in respect of Purchaser’s timely deposit of the Earnest
Money with Escrow Agent; and that if Purchaser fails to timely deposit the
Earnest Money with Escrow Agent, this Agreement shall terminate, and neither
party hereto shall have any further rights or obligations hereunder, except
those provisions of this Agreement which by their express terms survive the
termination of this Agreement.

 

(b) The Earnest Money shall be applied to the Purchase Price at the Closing and
shall otherwise be held, refunded, or disbursed in accordance with the terms of
the Escrow Agreement and this Agreement. The Earnest Money shall be applied to
the Properties as set forth on EXHIBIT “N” attached hereto and made a part
hereof. Interest and other income from time to time earned on the Earnest Money
shall be earned for the account of Purchaser, and shall be a part of the Earnest
Money; and the Earnest Money hereunder shall be comprised of the Earnest Money
and all such interest and other income.

 

41



--------------------------------------------------------------------------------

2.5. Purchase Price. Subject to adjustment and credits as otherwise specified in
this Section 2.5 and elsewhere in this Agreement, the aggregate purchase price
(the “Purchase Price”) to be paid by Purchaser to Sellers for the Properties
shall be Seven Hundred Eighty-Six Million and No/100 Dollars ($786,000,000.00
U.S.). The Purchase Price shall be allocated to Wells OP and to each Wells
Affiliate with respect to each of the Properties as set forth on EXHIBIT “P”
attached hereto and made a part hereof. The Purchase Price shall be paid by
Purchaser to Sellers at the Closing as follows:

 

(a) The Earnest Money shall be paid by Escrow Agent to Sellers at Closing; and

 

(b) At Closing, the balance of the Purchase Price allocated to each Seller and
such Seller’s Property, after applying, as partial payment of the Purchase Price
allocated to such Seller, an amount equal to the Earnest Money and subject to
prorations and other adjustments specified in this Agreement, shall be paid by
Purchaser in immediately available funds to the Title Company, for further
delivery to an account or accounts designated by each Seller. If the amount due
from Purchaser pursuant to this Agreement is not received by the Title Company
on or before the later of 3:00 p.m. Eastern Standard Time or in sufficient time
for reinvestment on the Closing Date or in sufficient time for the Lenders to
receive the amount required for payoff of the Loans on the Closing Date, then
Purchaser shall reimburse Sellers for loss of interest due to the inability to
reinvest Sellers’ funds on the Closing Date or the inability of the applicable
Seller to pay off any Loan payable to its Lender on the Closing Date, calculated
at the rate of eight percent (8%) per annum (calculated on a per diem basis,
using a 365-day year). The provisions of the preceding sentence of this Section
2.5(b) shall survive the Closing.

 

2.6. Independent Contract Consideration. In addition to, and not in lieu of, the
delivery to Escrow Agent of the Earnest Money, concurrently with Purchaser’s
execution and delivery of this Agreement to Sellers, Purchaser shall deliver to
Wells OP, as a Seller or as a general partner or member of each Seller,
Purchaser’s check, payable to the order to Wells OP, as Seller and as agent of
each other Seller, in the amount of One Hundred and No/100 Dollars ($100.00).
Sellers and Purchaser hereby mutually acknowledge and agree that said sum
represents adequate bargained for consideration for Sellers’ execution and
delivery of this Agreement and Purchaser’s right to inspect the Properties
pursuant to Article III. Said sum is in addition to and independent of any other
consideration or payment provided for in this Agreement and is nonrefundable in
all events.

 

2.7. Closing.

 

(a) Except as specifically provided to the contrary in subsections (b), (c) and
(d) of this Section 2.7, the consummation of the sale by Sellers and purchase by
Purchaser of the Properties (the “Closing”) shall be held on March 25, 2005 (the
“First Closing Date”) at the offices of Sellers’ Counsel, Troutman Sanders, LLP,
Suite 5200, Bank of America Plaza, 600 Peachtree Street, N.E., Atlanta, Georgia
30308-2216, at 10:00 A.M. It is contemplated that the transaction shall be
closed with the concurrent delivery of the documents of title and the payment of
the Purchase Price. Notwithstanding the foregoing, there shall be no requirement
that Sellers

 

42



--------------------------------------------------------------------------------

and Purchaser physically meet for the Closing, and all documents to be delivered
at the Closing shall be delivered to the Title Company or in escrow to Sellers’
Counsel unless the parties hereto mutually agree otherwise. Sellers and
Purchaser agree to use reasonable efforts to complete all requirements for the
Closing prior to the First Closing Date.

 

(b) Specifically notwithstanding the foregoing, and except as specifically
provided to the contrary in subsections (c) and (d) of this Section 2.7, and
subject to the terms of this Agreement, if on the First Closing Date, the rights
of the Outstanding ROFO/ROFR Party (the “ROFO/ROFR Rights”) to purchase the Bank
of America Property pursuant to the terms of the Bank of America Lease and
Sellers’ Offer Notice in connection therewith, shall not have been waived (or
deemed to have been waived) by the Outstanding ROFO/ROFR Party pursuant to the
terms of such Lease, then, as to said Property (the “Deferred Closing
Property”), the Closing as to such Deferred Closing Property shall take place at
the offices of Sellers’ Counsel as set forth above (or such other location in
Atlanta, Georgia as Seller and Purchaser may mutually agree), at 10:00 A.M. on
the date that is no later than fifteen (15) days following the date on which the
Outstanding ROFO/ROFR Party shall have waived (or shall be deemed to have
waived) its right to purchase the Bank of America Property pursuant to the terms
of such Lease or such earlier date as the Seller and Purchaser may agree in
writing; provided, however, Purchaser shall have no obligations with respect to
such Deferred Closing Property unless the Title Company is prepared to issue its
title policy insuring Purchaser’s title to such Deferred Closing Property either
(a) including coverage affirming that the ROFO/ROFR Rights with respect to the
sale of such Deferred Closing Property to Purchaser have been waived, or (b)
providing that the ROFO/ROFR Rights with respect to the sale of such Property to
Purchaser are not an encumbrance to title thereto (an “ROFO/ROFR Endorsement”).
Subject to the foregoing, the Closing as to such Deferred Closing Property shall
take place at such specific place, time and date (a “Deferred Closing Date”) as
shall be designated by Purchaser in a written notice to Sellers not less than
three (3) Business Days prior to such Closing. If Purchaser fails to give notice
of the Deferred Closing Date, then, subject to delivery of the applicable
ROFO/ROFR Endorsement, the Closing of the Deferred Closing Property shall be
held on the thirtieth (30th) day following the date on which the Outstanding
ROFO/ROFR Party shall have waived (or been deemed to have waived) its right to
purchase the Deferred Closing Property, as such waiver has been confirmed by
written notice from Sellers to Purchaser, with such Closing to be held at the
offices of Sellers’ Counsel, at the address set forth in Section 2.7(a) above.
Notwithstanding the foregoing, there shall be no requirement that Sellers and
Purchaser physically meet for the Closing, and all documents to be delivered at
the Closing shall be delivered to the Title Company or in escrow to Sellers’
Counsel unless the parties hereto mutually agree otherwise. Sellers and
Purchaser agree to use reasonable efforts to complete all requirements for the
Closing prior to the Deferred Closing Date.

 

(c) Notwithstanding anything to the contrary contained in this Section 2.7,
Sellers and Purchaser each shall have the right to adjourn the First Closing
Date to a date not earlier than April 4, 2005, nor later than April 29, 2005, by
written notice to other party and Escrow Agent given on or before March 22,
2005, and specifying in said notice the date for the adjourned Closing (a
“Deferred Closing Date”). In the event Sellers or Purchaser shall so elect to
adjourn the Closing, then the Closing shall take place at the offices of
Sellers’ Counsel as set forth above (or such other location in Atlanta, Georgia
as Sellers and Purchaser may mutually

 

43



--------------------------------------------------------------------------------

agree), at 10:00 A.M. on the date so specified in Sellers’ notice or Purchaser’s
notice; and if Sellers or Purchaser fail to specify the date in said notice,
then such Deferred Closing Date shall be deemed to be April 29, 2005.

 

(d) If at any time after the Effective Date of this Agreement but prior to the
Closing Date, (i) trading in securities generally on the New York Stock Exchange
shall have been suspended, or (ii) national banks shall have been closed, then
either party shall have the right to extend the Closing Date until such time as
trading in securities generally on the New York Stock Exchange has recommenced
or national banks have re-opened, by giving written notice to the other and to
Escrow Agent; but in no event shall the Closing occur later than June 30, 2005.

 

ARTICLE 3.

PURCHASER’S INSPECTION AND REVIEW RIGHTS

 

3.1. Due Diligence Inspections.

 

(a) From and after the “Effective Date” (as defined in and pursuant to the Right
of Entry Agreement) until the Closing Date or earlier termination of the
inspection rights of Purchaser under the Right of Entry Agreement or under this
Agreement, Sellers shall permit Purchaser and its authorized representatives to
inspect the Properties, to perform due diligence and environmental
investigations, to examine the records of Sellers with respect to the
Properties, and make copies thereof, at such times during normal business hours
as Purchaser or its representatives may request. All such inspections shall be
nondestructive in nature, and specifically shall not include any physically
intrusive testing. All such inspections shall be performed in such a manner to
minimize any interference with the business of the tenants under the Leases and
the Wells OP Ground Leases at the Properties and, in each case, in compliance
with the rights and obligations of the applicable Seller as landlord under the
applicable Leases and as lessee under the Ground Leases. Purchaser agrees that
Purchaser shall make no contact with and shall not interview tenants without the
express prior consent of Sellers. All inspection fees, appraisal fees,
engineering fees and all other costs and expenses of any kind incurred by
Purchaser relating to the inspection of the Properties shall be solely
Purchaser’s expense. Sellers reserve the right to have a representative present
at the time of making any such inspection. Purchaser shall notify Sellers not
less than two (2) Business Days in advance of making any such inspection.

 

(b) If any Closing is not consummated hereunder, Purchaser shall promptly
deliver to Sellers (if contractually permitted to do so) copies of all reports,
surveys and other information furnished to Purchaser by third parties in
connection with such inspections with respect to any Property as to which the
Closing fails to occur, provided that Purchaser is not contractually prohibited
from doing so; provided further, however, that delivery of such copies and
information shall be without warranty or representation whatsoever, express or
implied, including, without limitation, any warranty or representation as to
ownership, accuracy, adequacy or completeness thereof or otherwise. Purchaser
shall use commercially reasonable efforts to avoid any contractual obligations
prohibiting the delivery to Sellers of copies of such reports, surveys and
information. This Section 3.1(b) shall survive the termination of this
Agreement.

 

44



--------------------------------------------------------------------------------

(c) To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs the Properties or any portion thereof, Purchaser
shall return the same to substantially the same condition which existed
immediately prior to such damage or disturbance. Purchaser hereby agrees to and
shall indemnify, defend and hold harmless Sellers from and against any and all
expense, loss or damage which Sellers may incur (including, without limitation,
reasonable attorney’s fees actually incurred) as a result of any act or omission
of Purchaser or its representatives, agents or contractors, other than any
expense, loss or damage to the extent arising from any act or omission of
Sellers during any such inspection. Said indemnification shall not extend to
pre-existing conditions merely discovered by Purchaser. Said indemnification
agreement shall survive the final Closing under this Agreement, or earlier
termination of this Agreement, until the expiration of any applicable statute of
limitations. Purchaser shall maintain and shall ensure that Purchaser’s
consultants and contractors maintain commercial general liability insurance in
an amount not less than $2,000,000, combined single limit, and in form and
substance adequate to insure against all liability of Purchaser and its
consultants and contractors, respectively, and each of their respective agents,
employees and contractors, arising out of inspections and testing of the
Properties or any part thereof made on Purchaser’s behalf. Purchaser agrees to
provide to Sellers, upon Sellers’ request, a certificate of insurance with
regard to each applicable liability insurance policy prior to any entry upon the
Properties by Purchaser or its consultants or contractors, as the case may be,
pursuant to this Section 3.1.

 

(d) Sellers hereby agree that prior to the termination of this Agreement,
neither Sellers nor any of Sellers’ respective affiliates, subsidiaries, agents,
representatives or successors shall enter into any contract to sell or transfer
(directly or indirectly) any one or more of the Properties or any interest
therein or negotiate with any third party respecting the sale of the Properties
or any interest therein, except that this Section 3.1(d) shall not affect or
limit any action the Sellers may take in order to comply with any rights of
first offer or rights of first refusal under existing Leases affecting the
Properties.

 

3.2. Deliveries by Sellers to Purchaser; Purchaser’s Access to Property Records
of Sellers.

 

(a) Sellers and Purchaser acknowledge that all of the following (the “Due
Diligence Deliveries”) either have been or shall be delivered or made available
to Purchaser (and Purchaser further acknowledges that no additional items are
required to be delivered by Sellers or any of them to Purchaser except as may be
expressly set forth in other provisions of this Agreement):

 

  (i) Copies of current property tax bills with respect to each Property.

 

  (ii) Copies of operating statements for the past twenty-four (24) months with
respect to each Property.

 

45



--------------------------------------------------------------------------------

  (iii) Copies of all Leases and guarantees relating thereto existing as of the
Effective Date with respect to each Property.

 

  (iv) An aged tenant receivable report, if any, regarding income from the
tenants with respect to each Property.

 

  (v) Copies of all Commission Agreements in the possession of Sellers with
respect to each Property.

 

  (vi) Copies of all Service Contracts currently in place with respect to each
Property.

 

  (vii) Copies of the current commitments for title insurance issued by the
Title Company with respect to each of the Properties.

 

  (viii) Copies of the Existing Surveys with respect to the Land and the Wells
OP Ground Lease Land.

 

  (ix) Copies of the Wells OP Ground Leases, and each of the title documents
listed on EXHIBIT “I” attached hereto.

 

  (x) Copies of the Existing Environmental Reports with respect to each
Property.

 

  (xi) Copies of Sellers’ offering notices to each of the tenants and the
Declarant as described in clauses (i), (iii), (iv), (v), (viii), (ix), (x), (xi)
and (xii) of Section 4.1(f) hereof.

 

  (xii) Copies of all certificates of occupancy with respect to each Property
which are in Sellers’ possession.

 

(b) From the “Effective Date” (as defined in and pursuant to the Right of Entry
Agreement) until the last Closing Date under this Agreement, or earlier
termination of this Agreement, Sellers shall allow Purchaser and Purchaser’s
representatives, on reasonable advance notice and during normal business hours,
to have access to Sellers’ existing non-confidential books, records and files
relating to the Properties, at Sellers’ respective on-site management offices at
the Properties, at the office of the Broker, or at the office of Sellers at 6200
The Corners Parkway, Norcross, Georgia 30092, for the purpose of inspecting and
(at Purchaser’s expense) copying the same, including, without limitation, the
materials listed below (to the extent any or all of the same are in the
possession of Sellers), subject, however, to the limitations of any
confidentiality or nondisclosure agreement to which Sellers or any of them may
be bound, and provided that none of the Sellers shall be required to deliver or
make available to Purchaser any appraisals, third party reports (other than the
Existing Environmental Reports) obtained by any Seller prior to the acquisition
of the Property or Properties by such Seller, strategic plans for the Properties
or any of them, internal analyses, information regarding the marketing for sale
of the Properties or any of them, submissions relating to such Seller’s
obtaining of corporate

 

46



--------------------------------------------------------------------------------

authorization, attorney and accountant work product, attorney-client privileged
documents, or other information in the possession or control of Sellers or any
of them which Sellers or any of them deem proprietary. Purchaser acknowledges
and agrees, however, that Sellers make no representation or warranty of any
nature whatsoever, express or implied, with respect to the ownership,
enforceability, accuracy, adequacy or completeness or otherwise of any of such
records, evaluations, data, investigations, reports or other materials. If the
Closing contemplated hereunder fails to take place for any reason, Purchaser
shall promptly return (or certify as having destroyed) all copies of materials
copied from the books, records and files of Sellers or any of them relating to
the Properties. It is understood and agreed that none of the Sellers shall have
any obligation to obtain, commission or prepare any such books, records, files,
reports or studies not now in the possession or control of such Sellers. Subject
to the foregoing, Sellers agree to make available to Purchaser for inspection
and copying, without limitation, the following books, records and files relating
to the Properties, all to the extent the same are in the possession of Sellers:

 

  (i) Tenant Information. Copies of any financial statements or other financial
information of any tenants under the Leases (and the Lease guarantors), written
information relative to the tenants’ payment histories, tenant correspondence,
and copies of all certificates of insurance provided by such tenants pursuant to
the terms of their respective Leases at the Properties, to the extent the
applicable Wells Affiliate or Wells OP has the same in its possession;

 

  (ii) Plans. All available construction plans and specifications in the
possession of the applicable Wells Affiliate or Wells OP relating to the
development, condition, repair and maintenance of the Properties, the
Improvements and the Personal Property;

 

  (iii) Permits; Licenses. Copies of any permits, licenses, or other similar
documents in the possession of the applicable Wells Affiliate or Wells OP
relating to the use, occupancy or operation of the Properties; and

 

  (iv) Operating Costs and Expenses. All available records of any operating
costs and expenses for the Properties in the possession of the applicable Wells
Affiliate or Wells OP.

 

(c) Subject to Section 12.4 hereof, for a period of time commencing on the
Effective Date of this Agreement and continuing through the date that is
seventy-five (75) days after the date of Closing, if Purchaser determines in
good faith that it is required to file financial statements, proformas and any
other required financial information in compliance with (i) any or all of Rule
3-05 or 3-14 of Regulation S-X of the SEC, or (ii) any registration statement,
424(b) prospectus, report or disclosure statement filed with the SEC by or on
behalf of Purchaser, Sellers, upon reasonable advance written notice from
Purchaser, and at Purchaser’s sole cost and expense, shall use good faith
efforts to provide Purchaser and its representatives with reasonable

 

47



--------------------------------------------------------------------------------

access to financial information and documentation relating to the Properties
pertaining to the period from January 1, 2004 through the date of Closing,
provided the same shall then be in the possession of any Seller or an Affiliate
of any Seller in the form and content reasonably requested and such information
is relevant and reasonably necessary to enable Purchaser and Purchaser’s outside
accountants to file such financial statements, pro formas and other financial
information with the SEC as required by applicable laws, rules and regulations.
Purchaser shall reimburse Sellers for all reasonable out-of-pocket costs and
expenses paid to third parties by Sellers in connection therewith. At or within
seventy-five (75) days after Closing, Seller shall use good faith efforts to
provide to the Purchaser’s independent accounting firm a signed representation
letter from such Seller or such Seller’s Property Manager which would be
reasonably sufficient in the judgment of such Seller’s independent public
accountants to enable Purchaser’s independent public accountant to render an
opinion on the financial statements of the Properties pertaining to the period
from January 1, 2004 through the date of Closing.

 

3.3. Condition of the Properties.

 

(a) The parties hereto acknowledge that Purchaser has employed independent
zoning consultants, and engineering and/or environmental professionals to review
zoning and to perform engineering, environmental and physical assessments on
Purchaser’s behalf in respect of the Properties and the condition thereof.
Purchaser and Sellers mutually acknowledge and agree that the Properties are
being sold in an “AS IS” condition and “WITH ALL FAULTS,” known or unknown,
contingent or existing. Purchaser has the sole responsibility to fully inspect
the Properties, to investigate all matters relevant thereto, including, without
limitation, the condition of the Properties, and to reach its own, independent
evaluation of any risks (environmental or otherwise) or rewards associated with
the ownership, leasing, management and operation of the Properties; and
Purchaser hereby acknowledges and agrees that it has been afforded sufficient
time and access to the Properties, the tenants of such Properties and books and
records relating to the Properties to fully inspect the Properties, to
investigate all matters relevant thereto, including, without limitation, the
condition of the Properties, and to reach its own, independent evaluation of all
risks (environmental or otherwise) or rewards associated with the ownership,
leasing, management and operation of the Properties. Effective as of the Closing
and except as expressly set forth in this Agreement, Purchaser hereby waives and
releases Sellers and each of them, and their respective officers, directors,
shareholders, members, partners, agents, affiliates, employees and successors
and assigns from and against any and all claims, obligations and liabilities
arising out of or in connection with the Properties.

 

(b) To the fullest extent permitted by law, Purchaser does hereby
unconditionally waive and release Sellers, and each of them, and their
respective officers, directors, shareholders, members, partners, agents,
affiliates and employees from any present or future claims and liabilities of
any nature arising from or relating to the presence or alleged presence of
Hazardous Substances in, on, at, from, under or about the Properties or any
adjacent property, including, without limitation, any claims under or on account
of any Environmental Law, regardless of whether such Hazardous Substances are
located in, on, at, from, under or about the Properties or any adjacent property
prior to or after the date hereof (collectively, “Environmental Liabilities”);
provided, however, that the foregoing release as it applies to any Seller, its
officers, directors, shareholders, members, partners, agents, affiliates and
employees, shall not release such

 

48



--------------------------------------------------------------------------------

Seller, or its general partners or members from any Environmental Liabilities of
(i) such Seller relating to any Hazardous Substances which may be placed,
located or released on any of the Properties by any Seller after the date of
Closing, or (ii) the general partners or members of such Seller relating to any
Hazardous Substances which may be placed, located or released by any Seller
after the date of Closing. The terms and provisions of this Section 3.3 shall
survive the Closing.

 

3.4. Title and Survey. Seller has provided Purchaser with a preliminary title
commitment with respect to each of the Properties (individually, a “Seller Title
Commitment”, and collectively, the “Sellers’ Title Commitments”). Purchaser has
had and shall have the right, but not the obligation, to order from the Title
Company, a preliminary title commitment with respect to each of the Properties
or updates or revisions to any of Sellers’ Title Commitments (individually, a
“Purchaser’s Title Commitment”, and collectively, the “Purchaser’s Title
Commitments”). Purchaser shall also have the right to have Lawyers Title
Insurance Corporation and/or Land America Title Insurance Company participate
with the Title Company in the title insurance to be obtained by Purchaser (and
its lenders); provided, however, that no such participation shall result in any
obligation of Sellers to pay for any increase in the cost of “standard” or
“base” title insurance coverage for any policy or policies of owner’s title
insurance coverage issued to Purchaser with respect to the Properties at Closing
as a result of such title insurance participation by Lawyers Title Insurance
Corporation and/or Land America Title Insurance Company (or any of its or their
affiliated title companies). Purchaser shall direct the Title Company to send a
copy of each of the Purchaser’s Title Commitments to Sellers. “Title Commitment”
shall mean a Seller’s Title Commitment or a Purchaser’s Title Commitment. The
Seller’s Title Commitments and Purchaser’s Title Commitments are collectively
referred to as the “Title Commitments”. Sellers and Purchaser mutually
acknowledge and agree that prior to the Effective Date, Sellers and Purchaser
have made arrangements for the preparation of one or more updates of each
Existing Survey (and in the case of the Alstom Power Property, the Americredit
Property, the Kerr McGee Property, the Nissan Property and the Traveler’s
Express Property, Sellers and Purchaser have made arrangements for as-built
Surveys to be prepared where no such as-built survey currently exists)
(individually, a “Survey”, and collectively, the “Surveys”). Copies of all such
Surveys and any updates or revisions to any of the same shall be made available
concurrently to Sellers and Purchasers. From time to time at any time after the
Effective Date of this Agreement and prior to the Closing Date, Purchaser may
give written notice to Seller’s Counsel (a “Subsequent Title Notice”) of
exceptions to title first appearing of record with respect to such Property
after the effective date of the most recent previous Title Commitment or updated
Title Commitment with respect to such Property or matters of survey, which
matters of record or matters of survey would not have been disclosed by an
accurate updated examination of title or preparation of an updated ALTA survey
prior to date of the most recently revised Title Commitment or the most recently
revised Survey with respect to such Property. Sellers shall have the right, but
not the obligation (except as to Monetary Objections), to attempt to remove,
satisfy or otherwise cure any exceptions to title to which the Purchaser so
objects. Within five (5) Business Days after receipt of any Subsequent Title
Notice, Sellers shall give written notice to Purchaser’s Counsel informing the
Purchaser of the election of Sellers with respect to the objections in such
Subsequent Title Notice. If Sellers fail to give written notice of election
within such five (5) Business Day period, Sellers shall be deemed to have
elected not to attempt to cure the objections (other than Monetary Objections)

 

49



--------------------------------------------------------------------------------

set forth in such Subsequent Title Notice; it being specifically understood and
agreed that except as specifically set forth in this Agreement to the contrary,
Sellers have elected not to attempt to cure any objections (other than Monetary
Objections) set forth in any of the notices of title and survey objections and
comments provided by Purchaser’s Counsel to Sellers’ Counsel prior to the
Effective Date of this Agreement. If Sellers elect to attempt to cure any
objections, Sellers shall be entitled to one or more reasonable adjournments of
the Closing of up to but not beyond the thirtieth (30th) day following the
initial date set for the Closing to attempt such cure, but, except for Monetary
Objections, Sellers shall not be obligated to expend any sums, commence any
suits or take any other action to effect such cure. Except as to Monetary
Objections, if Sellers elect, or are deemed to have elected, not to cure any
exceptions to title to which Purchaser has objected or if, after electing to
attempt to cure, Sellers determine that they are unwilling or unable to remove,
satisfy or otherwise cure any such exceptions, Purchaser’s sole remedy hereunder
in such event shall be either (i) to accept title to the applicable Property
subject to such exceptions as if Purchaser had not objected thereto and without
reduction of the Purchase Price, (ii) if such exceptions are matters first
appearing of record or first disclosed by any Survey or updated Title Commitment
after the date of this Agreement, to terminate this Agreement as to such
Property or Properties, or (iii) to terminate this Agreement within three (3)
Business Days after receipt of written notice from Sellers either of the
election of Sellers not to attempt to cure any objection or of the determination
of Sellers, having previously elected to attempt to cure, that Sellers are
unable or unwilling to do so, or three (3) Business Days after Sellers are
deemed hereunder to have elected not to attempt to cure such objections (and
upon any such termination under clause (iii) above, Escrow Agent shall return
the Earnest Money to Purchaser). Notwithstanding anything to the contrary
contained elsewhere in this Agreement, Sellers shall be obligated to cure or
satisfy all Monetary Objections at or prior to Closing, and may use the proceeds
of the Purchase Price at Closing for such purpose.

 

3.5. Service Contracts. At Closing, Purchaser shall assume the obligations of
Sellers arising from and after Closing under all of the Service Contracts
relating to each Property that is the subject of such Closing; provided,
however, Seller shall be required to terminate any Service Contracts which are
with any Seller-Related Entities. Subject to the foregoing, and taking into
account any credits or prorations to be made pursuant to Article 5 hereof for
payments coming due after Closing but accruing prior to Closing, Purchaser will
assume the obligations arising from and after the Closing Date under the Service
Contracts.

 

3.6. Confidentiality. All information acquired by Purchaser or any of its
designated representatives (including by way of example, but not in limitation,
the officers, directors, shareholders and employees of Purchaser, and
Purchaser’s engineers, consultants, counsel and potential lenders, and the
officers, directors, shareholders and employees of each of them) with respect to
the Properties, whether delivered by Sellers or any representatives of Sellers
or obtained by Purchaser as a result of its inspection and investigation of the
Properties, examination of the books, records and files of Sellers in respect of
the Properties, or otherwise (collectively, the “Due Diligence Material”) shall
be used solely for the purpose of determining whether the Properties are
suitable for Purchaser’s acquisition and ownership thereof and for no other
purpose whatsoever. Prior to Closing, the terms and conditions which are
contained in this Agreement and all Due Diligence Material which is not
published as public knowledge or which is not generally available in the public
domain shall be kept in strict confidence by Purchaser and

 

50



--------------------------------------------------------------------------------

shall not be disclosed to any individual or entity other than to those
authorized representatives of Purchaser and Purchaser’s prospective and actual
counsel, accountants, professionals, consultants, attorneys and lenders, who
need to know the information for the purpose of assisting Purchaser in
evaluating the Properties for Purchaser’s potential acquisition thereof;
provided, however, that Purchaser shall have the right to disclose any such
information if required by applicable law or as may be necessary in connection
with any court action or proceeding with respect to this Agreement. Purchaser
shall and hereby agrees to indemnify and hold Sellers and each of them harmless
from and against any and all loss, liability, cost, damage or expense that
Sellers or any of them may suffer or incur (including, without limitation,
reasonable attorneys’ fees actually incurred) as a result of the unpermitted
disclosure of any of the Due Diligence Material to any individual or entity
other than an appropriate representative of Purchaser and Purchaser’s
prospective and actual counsel, accountants, professionals, consultants,
attorneys and lenders, and/or the use of any Due Diligence Material for any
purpose other than as herein contemplated and permitted. The foregoing indemnity
shall not extend to disclosure of any Due Diligence Material (i) as may be
required by applicable law, or (ii) that is or becomes public knowledge other
than by virtue of a breach of Purchaser’s covenant under this Section 3.6. If
Purchaser or Sellers elect to terminate this Agreement pursuant to any provision
hereof permitting such termination, or if the Closing contemplated hereunder
fails to occur for any reason, Purchaser will promptly return to Sellers all Due
Diligence Material in the possession of Purchaser and any of its
representatives, and destroy all copies, notes or abstracts or extracts thereof,
as well as all copies of any analyses, compilations, studies or other documents
prepared by Purchaser or for its use (whether in written or electronic form)
containing or reflecting any Due Diligence Material. In the event of a breach or
threatened breach by Purchaser or any of its representatives of this Section
3.6, Sellers and each of them shall be entitled, in addition to other available
remedies, to an injunction restraining Purchaser or its representatives from
disclosing, in whole or in part, any of the Due Diligence Material and any of
the terms and conditions of this Agreement. Nothing contained herein shall be
construed as prohibiting or limiting Sellers from pursuing any other available
remedy, in law or in equity, for such breach or threatened breach. The
provisions of this Section shall survive any termination of this Agreement.

 

ARTICLE 4.

REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

 

4.1. Representations and Warranties of Sellers. Each Seller, individually,
solely as to such Seller and not as to any other Seller, hereby makes the
following representations and warranties to Purchaser:

 

(a) Organization, Authorization and Consents.

 

  (i) Seller has the right, power and authority to enter into this Agreement and
to sell the Property or Properties of such Seller in accordance with the terms
and provisions of this Agreement, to engage in the transactions contemplated in
this Agreement and to perform and observe the terms and provisions hereof.

 

51



--------------------------------------------------------------------------------

  (ii) Wells OP. Wells OP is a duly organized and validly existing limited
partnership under the laws of the State of Delaware, whose sole general partner
is Wells Real Estate Investment Trust, Inc., a Maryland corporation.

 

  (iii) Wells Real Estate Investment Trust, Inc. Wells Real Estate Investment
Trust, Inc. is a duly organized and validly existing corporation under the laws
of the State of Maryland.

 

  (iv) Wells Fund XII - REIT JV. Wells Fund XII - REIT JV is a duly organized
and validly existing general partnership under the laws of the State of Georgia,
whose general partners are Wells Real Estate Fund XII, L.P. and Wells OP. Wells
Real Estate Fund XII, L.P. is a duly organized and validly existing limited
partnership under the laws of the State of Georgia, whose general partners are
Leo F. Wells, III and Wells Partners, L.P., a Georgia limited partnership.

 

  (v) Wells Partners, L.P. Wells Partners, L.P. is a duly formed and validly
existing limited partnership under the laws of the State of Georgia, whose
general partner is Wells Capital, Inc.

 

  (vi) Wells Capital, Inc. Wells Capital, Inc. is a duly organized and validly
existing corporation under the laws of the State of Georgia.

 

  (vii) Wells Fund XIII - REIT JV. Wells Fund XIII - REIT JV is a duly organized
and validly existing general partnership under the laws of the State of Georgia,
whose general partners are Wells Real Estate Fund XIII, L.P. and Wells OP. Wells
Real Estate Fund XIII, L.P. is a duly organized and validly existing limited
partnership under the laws of the State of Georgia, whose general partners are
Leo F. Wells, III and Wells Capital, Inc.

 

  (viii) Wells Virginia REIT. Wells Virginia REIT is a duly organized and
validly existing limited liability company under the laws of the State of
Georgia, whose sole member is Wells OP.

 

  (ix) Wells Brea. Wells Brea is a duly organized and validly existing limited
partnership under the laws of the State of Delaware, whose sole general partner
is Wells Brea, LLC. Wells Brea, LLC is a duly organized and validly existing
limited liability company under the laws of the State of Delaware, whose sole
member is Wells OP.

 

  (x)

Wells Westlake. Wells Westlake is a duly organized and validly existing limited
partnership under the laws of the State of Texas, whose sole general partner is
Wells Real Estate Westlake, TX,

 

52



--------------------------------------------------------------------------------

 

LLC. Wells Real Estate Westlake, TX, LLC is a duly organized and validly
existing limited liability company under the laws of the State of Delaware,
whose sole member is Wells OP.

 

  (xi) Wells Farmington Hills. Wells Farmington Hills is a duly formed and
validly existing limited liability company under the laws of the State of
Delaware, whose sole member is Wells OP.

 

  (xii) Wells Kalamazoo. Wells Kalamazoo is a duly formed and validly existing
limited liability company under the laws of the State of Delaware, whose sole
member is Wells OP.

 

  (xiii) Wells EDS. Wells EDS is a duly formed and validly existing limited
partnership under the laws of the State of Texas, whose sole general partner is
Wells Real Estate - Des Moines, IA, LLC. Wells Real Estate - Des Moines, IA, LLC
is a duly formed and validly existing limited liability company under the laws
of the State of Delaware, whose sole member is Wells OP.

 

  (xiv) Wells Fund XI and XII REIT JV. Wells Funds XI and XII REIT JV is a duly
formed and validly existing general partnership under the laws of the State of
Georgia, whose general partners are Wells Real Estate Fund XI, L.P., a Georgia
limited partnership, Wells Real Estate Fund XII, L.P., a Georgia limited
partnership and Wells OP. Wells Real Estate Fund XI, L.P. is a duly formed and
validly existing limited partnership under the laws of the State of Georgia,
whose general partners are Leo F. Wells, III and Wells Partners, L.P. Wells
Partners, L.P. is a duly formed and validly existing limited partnership under
the laws of the State of Georgia whose general partner is Wells Capital, Inc.
Wells Real Estate Funds XII, L.P. is a duly formed and validly existing limited
partnership under the laws of the State of Georgia, whose general partners are
Leo F. Wells, III and Wells Partners, L.P.

 

(b) Action of Sellers, Etc. Seller has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, and upon the
execution and delivery of any document to be delivered by such Seller on or
prior to the Closing, this Agreement and such document shall constitute the
valid and binding obligation and agreement of such Seller, enforceable against
such Seller in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general application affecting the rights and remedies of creditors.

 

(c) No Violations of Agreements. Subject to obtaining such consents or approvals
of the ASML Prime Ground Lessor and the ASML Sub-Ground Lessor to the transfer
of the ASML Property to Purchaser as may be required under the ASML Prime Ground
Lease and the ASML Sub-Ground Lease, and such consent or approval of the Ingram
Micro Ground

 

53



--------------------------------------------------------------------------------

Lessor to the transfer of the Ingram Micro Property to Purchaser as may be
required under the Ingram Micro Bond Lease, neither the execution, delivery or
performance of this Agreement by such Seller, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon the respective Property or
Properties of such Seller or any portion thereof pursuant to the terms of any
indenture, deed to secure debt, mortgage, deed of trust, note, evidence of
indebtedness or any other agreement or instrument by which such Seller is bound,
including, without limitation, the Wells OP Ground Leases, the Ingram Micro Loan
Documents, the ISS Bond Documents and the ISS Bonds.

 

(d) Litigation. Except as disclosed on EXHIBIT “P” attached hereto and made a
part hereof, such Seller has not received written notice of any pending or
threatened suit, action or proceeding, which (i) if determined adversely to such
Seller, adversely affects the use or value of the Property or Properties of such
Seller, (ii) questions the validity of this Agreement or any action taken or to
be taken pursuant hereto, (iii) involves condemnation or eminent domain
proceedings involving such Properties or any portion thereof, or (iv) relates to
the revocation or modification of any license, permit or other approval
(including zoning and entitlements approvals) related to the development,
ownership, use or operation of such Seller’s Property for the current use of
such Property.

 

(e) Existing Leases. Other than the Wells OP Ground Leases and the Leases listed
on EXHIBIT “I” attached hereto, such Seller has not entered into any contract or
agreement with respect to the occupancy of the Property or Properties of such
Seller or any portion or portions thereof which will be binding on Purchaser or
such Seller’s Property after the Closing. The copies of the Wells OP Ground
Leases and the Leases affecting the Property or Properties of such Seller
heretofore delivered or made available by such Seller to Purchaser are true,
correct and complete copies thereof in all material respects, and the Wells OP
Ground Leases and the Leases affecting the Property or Properties of such Seller
have not been amended except as evidenced by amendments similarly delivered and
constitute the entire agreement between such Seller and the tenants or other
parties thereto. Except as set forth in EXHIBIT “P” attached hereto, such Seller
has not given or received any written notice of any party’s default or failure
to comply with the terms and provisions of the Wells OP Ground Leases and the
Leases affecting the Property or Properties of such Seller which remain uncured.

 

(f) Right of First Offer or Right of First Refusal. No tenant of such Seller or
any other person or entity has any right or option (including any right of first
refusal or right of first offer) to purchase all or any part of the Property or
Properties of such Seller or any interest therein, except as follows:

 

  (i) the right of first refusal of Bank of America NT & SA, as tenant under its
Lease affecting the Bank of America Property, to purchase such Property upon the
terms set forth in its Lease, and with respect to which Seller delivered the
Bank of America ROFR Notice to such tenant, dated January 11, 2005;

 

54



--------------------------------------------------------------------------------

  (ii) the right of Capital One Services, Inc., as tenant under each of its
Leases affecting the Capital One Property, to purchase the respective buildings
subject to such Leases, except that in accordance with the terms of such Leases,
such right of first refusal does not apply in the event the landlord desires to
sell the building subject to any such Lease in conjunction with the sale of any
other building or buildings owned by landlord or in which landlord has an
interest;

 

  (iii) the right of Chrysler Financial Company, LLC, as tenant under its Lease
affecting the Daimler Chrysler Property, to purchase such Property pursuant to
the terms of its Lease, and with respect to which Seller delivered an offer
notice to such tenant, dated November 1, 2004;

 

  (iv) the right of Dana Corporation, as tenant under its Lease affecting the
Dana (Farmington Hills) Property, to purchase such Property in accordance with
the terms of such Lease, and with respect to which Seller delivered an offer
notice to such tenant, dated November 1, 2004, and such tenant delivered a
letter to Seller in response thereto, dated November 5, 2004;

 

  (v) the right of Dana Corporation, as tenant under its Lease affecting the
Dana (Kalamazoo) Property, to purchase such Property in accordance with the
terms of such Lease, and with respect to which Seller delivered an offer notice
to such tenant, dated November 1, 2004, and such tenant delivered a letter to
Seller in response thereto, dated November 5, 2004;

 

  (vi) the right of The Dial Corporation, as tenant under its Lease affecting
the Dial Property, to purchase such Property in accordance with the terms of
such Lease; provided, however, that in accordance with the terms of such Lease,
such right does not apply to a portfolio sale of properties;

 

  (vii) the right of Experian Information Solutions, Inc., as tenant under its
Lease affecting the Experian Property, to purchase such Property after the
expiration of the “Primary Term” of such Lease (as defined therein) in
accordance with the terms and provisions of such Lease, which Primary Term has
not yet expired;

 

  (viii) the right of Gartner, Inc., as tenant under its Lease affecting the
Gartner Surface Parking Property, to purchase the Gartner Property in accordance
with the terms of such Lease, and with respect to which Seller delivered an
offer notice to such tenant, dated December 8, 2004;

 

55



--------------------------------------------------------------------------------

  (ix) the right of Ingram Micro L.P., as tenant under its Lease affecting the
Ingram Micro Property, to purchase such Property in accordance with the terms of
such Lease, and with respect to which Seller delivered an offer notice to such
tenant, dated November 1, 2004;

 

  (x) the right of Kerr-McGee Oil & Gas Corporation, as tenant under its Lease
affecting the Kerr McGee Property, to purchase such Property in accordance with
the terms of such Lease, and with respect to which Seller delivered an offer
notice to such tenant, dated November 1, 2004;

 

  (xi) the right of Merisel Properties, Inc., as the Declarant under the Lucent
Property Declaration affecting the Lucent Property, to purchase such Property in
accordance with the terms of said Declaration, and with respect to which Seller
delivered an offer notice to said Declarant, dated December 6, 2004; and

 

  (xii) the right of Nissan Motor Acceptance Company, as tenant under its Lease
affecting the Nissan Property, to purchase such Property in accordance with the
terms of such Lease, and with respect to which Seller delivered an offer notice
to such tenant, dated November 1, 2004.

 

As of the Effective Date hereof, none of the tenants named above or the
Declarant named above (each, a “ROFO/ROFR Party”, and any one or more,
“ROFO/ROFR Parties”) to whom an offer notice was sent by Sellers has exercised
its right of first offer or right of first refusal by written notice received by
any of the Sellers. Except as disclosed in this Agreement, Sellers have not
received from or given any written notice to any of the ROFO/ROFR Parties with
respect to such rights of first offer or rights of first refusal in respect of
the transactions contemplated under this Agreement.

 

(g) Leasing Commissions. There are no lease brokerage agreements, leasing
commission agreements or other agreements providing for payments of any amounts
for leasing activities or procuring tenants with respect to the Properties of
such Seller or any portion or portions thereof other than as disclosed in
EXHIBIT “C” attached hereto (the “Commission Agreements”), and all leasing
commissions and brokerage fees accrued or due and payable under the Commission
Agreements with respect to the Properties of such Seller as of the date hereof
and at the Closing have been or shall be paid in full. Notwithstanding anything
to the contrary contained herein, (i) the respective obligations of Sellers and
Purchaser with respect to certain leasing commissions are set forth on EXHIBIT
“U” attached hereto, and (ii) Purchaser shall be responsible for the payment of
all leasing commissions payable for (a) any new leases entered into after the
Effective Date that have been approved (or deemed approved) by Purchaser, and
(b) except as expressly otherwise provided on EXHIBIT “U” attached hereto, the
renewal, expansion or extension of any Leases existing as of the Effective Date
and exercised or effected after the Effective Date.

 

56



--------------------------------------------------------------------------------

(h) Bond Documents. The copies of the Ingram Micro Loan Documents, the ISS Bond
Documents and the ISS Bonds (the “Bond Documents”) heretofore delivered or made
available to Purchaser are true, correct and complete copies thereof in all
material respects. Wells OP has not given or received any written notice of any
party’s default or failure to comply with the terms and provisions of the Bond
Documents.

 

(i) Property Management Agreements. Except for those certain management
agreements more particularly described on EXHIBIT “Q” attached hereto and made a
part hereof (each and any one or more, a “Property Management Agreement” or the
“Property Management Agreements”), there is no agreement currently in effect
relating to the management of the Properties of such Seller by any third-party
management company; and except for the Kraft Foods Property Management
Agreement, all of such Property Management Agreements are terminable without
penalty on or before the last day of the calendar month following thirty (30)
days prior written notice of termination, and except that the Kraft Foods
Property Management Agreement is terminable without penalty upon sixty (60) days
prior written notice.

 

(j) Taxes and Assessments. Except as may be set forth on EXHIBIT “R” attached
hereto and made a part hereof, Seller has not filed, and has not retained anyone
to file, notices of protests against, or to commence action to review, real
property tax assessments against any Property of such Seller.

 

(k) Compliance with Laws. To such Seller’s knowledge and except as set forth on
EXHIBIT “P”, such Seller has received no written notice alleging any violations
of law (including any Environmental Law), municipal or county ordinances, or
other legal requirements with respect to the Properties of such Seller where
such violations remain outstanding.

 

(l) Other Agreements. To such Seller’s knowledge, except for the Leases, the
Wells OP Ground Leases, the Service Contracts, the Commission Agreements, the
Management Agreements, and the Permitted Exceptions with respect to the
Properties of such Seller, there are no leases, management agreements, brokerage
agreements, leasing agreements or other agreements or instruments in force or
effect that grant to any person or any entity (other than such Seller) any
right, title, interest or benefit in and to all or any part of the Properties of
such Seller or any rights relating to the use, operation, management,
maintenance or repair of all or any part of the Properties of such Seller which
will survive the Closing or be binding upon Purchaser other than those which
Purchaser has agreed in writing to assume (or is deemed to have agreed to
assume) or which are terminable upon thirty (30) days notice without payment of
premium or penalty.

 

(m) Seller Not a Foreign Person. Such Seller is not a “foreign person” which
would subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.

 

57



--------------------------------------------------------------------------------

(n) Employees. Such Seller has no employees to whom by virtue of such employment
Purchaser will have any obligation after the Closing.

 

(o) Security Deposits. Attached hereto as EXHIBIT “X” is a chart of all Security
Deposits currently held by Sellers with respect to the Property or Properties
owned by such Sellers.

 

(p) Adjoining Properties. No Seller owns any real property that is adjacent to
any of the Properties.

 

(q) Lucent Undeveloped Parcel. To the knowledge of Wells OP, Wells OP has not
encumbered that certain portion of the Lucent Property described as Lot 1-B-II
on Exhibit ”A-1” attached hereto in any fashion except as may be disclosed in
that certain Title Commitment issued by the Title Company to Purchaser with
respect to that portion of the Lucent Property described as Lot 1-B-I on Exhibit
”A-1” attached hereto; and Wells OP has no knowledge of any exceptions affecting
said Lot 1-B-II that do not also affect said Lot 1-B-I as disclosed in said
Title Commitment.

 

(r) Tenant Allowances and Inducements. To such Seller’s knowledge, and except as
disclosed in this Agreement and provisions for payment of which are contained
elsewhere in this Agreement, there are no tenant allowances or inducements
outstanding or unpaid to any tenant of such Seller’s Property as of the
Effective Date hereof and as of the date of Closing; and if any such tenant
allowance or other inducement shall be outstanding and unpaid as of the date of
Closing in accordance with the terms of such tenant’s Lease, such Seller agrees
to pay the same to Purchaser at Closing by means of a credit against the
Purchase Price of such Property.

 

The representations and warranties made in this Agreement by such Seller shall
be continuing and shall be deemed made as of the Effective Date of this
Agreement, and remade by such Seller as of the Closing Date in all material
respects, with the same force and effect as if made on, and as of, such date,
subject to such Seller’s right to update such representations and warranties by
written notice to Purchaser and in the certificate of such Seller to be
delivered pursuant to Section 5.1(o) hereof.

 

Except as otherwise expressly provided in this Agreement or in any documents to
be executed and delivered by Sellers to Purchaser at the Closing, none of the
Sellers has made, and Purchaser has not relied on, any information, promise,
representation or warranty, express or implied, regarding the Property, whether
made by Sellers, or any of them, on behalf of Sellers or any of them, or
otherwise, including, without limitation, the physical condition of the
Properties, the financial condition of the tenants under the Leases, the Wells
OP Ground Leases, title to or the boundaries of the Properties, pest control
matters, soil conditions, the presence, existence or absence of hazardous
wastes, toxic substances or other environmental matters, compliance with
building, health, safety, land use and zoning laws, regulations and orders,
structural and other engineering characteristics, traffic patterns, market data,
economic conditions or projections, past or future economic performance of the
tenants or the Properties, and any other information pertaining to the
Properties or the market and physical environments in which the Properties are
located. Purchaser acknowledges (i) that Purchaser has entered into this
Agreement with the

 

58



--------------------------------------------------------------------------------

intention of making and relying upon its own investigation or that of
Purchaser’s own consultants and representatives with respect to the physical,
environmental, economic and legal condition of the Properties and (ii) that
Purchaser is not relying upon any statements, representations or warranties of
any kind, other than those specifically set forth in this Agreement or in any
document to be executed and delivered by Sellers or any of them to Purchaser at
the Closing, made (or purported to be made) by Sellers or any of them or anyone
acting or claiming to act on behalf of Sellers or any of them. Purchaser has
inspected the Properties and has become fully familiar with the physical
condition thereof and, subject to the terms and conditions of this Agreement,
shall purchase the Properties in their “as is” condition, “with all faults,” on
the Closing Date. The provisions of this paragraph shall survive the Closing for
a period of one hundred eighty (180) days following the Closing.

 

4.2. Knowledge Defined. All references in this Agreement to the “knowledge of
Wells OP” or “to Wells OP’s knowledge” or “to the “knowledge of a Wells
Affiliate” or “to a Wells Affiliate’s knowledge” or to the “knowledge of such
Seller” or “to such Seller’s knowledge”, shall refer only to the actual
knowledge of David H. Steinwedell, Chief Investment Officer, and Frank Parker
Hudson, Managing Director of Dispositions, for Sellers, and of the persons named
on EXHIBIT “S” attached hereto and made a part hereof with respect to each
Property owned by such Seller, each of which persons named on the attached
EXHIBIT “S” whom has been actively involved in the management of such Seller’s
business in respect of the designated Property or Properties owned by such
Seller in the capacity as Asset Manager for such Seller. The term “knowledge of
Wells OP” or “to Wells OP’s knowledge” or to the “best knowledge of a Wells
Affiliate” or “to a Wells Affiliate’s knowledge” or to the “best knowledge of
such Seller” or “to such Seller’s knowledge”, shall not be construed, by
imputation or otherwise, to refer to the knowledge of Wells OP or such Wells
Affiliate, or any affiliate of Wells OP or such Wells Affiliate, or to any other
partner, member, beneficial owner, officer, director, agent, manager,
representative or employee of Wells OP or such Wells Affiliate, or any of their
respective affiliates, or to impose on David H. Steinwedell or Frank Parker
Hudson or any of the individuals named on the attached EXHIBIT “S” any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains. There shall be no personal liability on the part of David H.
Steinwedell, Frank Parker Hudson or the individuals named on the attached
EXHIBIT “S” arising out of any representations or warranties made herein or
otherwise.

 

4.3. Covenants and Agreements of Sellers.

 

(a) Leasing Arrangements. During the pendency of this Agreement, no Seller will
enter into any lease affecting the Properties of such Seller, or modify or amend
in any respect, or terminate, any of the existing Leases or the Wells OP Ground
Leases affecting the Properties of such Seller without Purchaser’s prior written
consent in each instance, which consent, prior to the end of the Inspection
Period, shall not be unreasonably withheld, delayed or conditioned and which
shall be deemed given unless withheld by written notice to such Seller given
within five (5) Business Days after Purchaser’s receipt of such Seller’s written
request therefor, each of which requests shall be accompanied by a copy of any
proposed modification or amendment of an existing Lease, Wells OP Ground Leases
or of any new lease that such Seller wishes to execute between the Effective
Date and the Closing Date, including, without limitation, a description of any
Tenant Inducement Costs and leasing commissions associated

 

59



--------------------------------------------------------------------------------

with any proposed renewal or expansion of an existing Lease or Wells OP Ground
Lease or with any such new lease. If Purchaser fails to notify such Seller in
writing of its approval or disapproval within said five (5) Business Day period,
such failure by Purchaser shall be deemed to be the approval of Purchaser. After
the end of the Inspection Period and Purchaser’s timely deposit of the Earnest
Money, Seller shall not enter into any lease affecting any Property of such
Seller, or modify or amend in any respect, or terminate any of the existing
Leases or the Wells OP Ground Leases without Purchaser’s prior written consent
in each instance, which consent may be withheld in Purchaser’s sole discretion.
At Closing, Purchaser shall reimburse each Seller for any Tenant Inducement
Costs, leasing commissions or other expenses, including reasonable attorneys’
fees, actually incurred by such Seller pursuant to a renewal or expansion of any
existing Lease or Wells OP Ground Lease or new lease approved by Purchaser
hereunder.

 

(b) New Contracts. During the pendency of this Agreement, except for the Capital
One Lake Easement Deed and the Kerr McGee Sewer Easement (which sewer easement
agreement has been circulated for execution), none of the Sellers will enter
into any contract, or modify, amend, renew or extend any existing contract, that
will be an obligation affecting the Properties of such Seller or any part
thereof subsequent to the Closing without Purchaser’s prior written consent in
each instance (which Purchaser agrees not to withhold or delay unreasonably),
except contracts entered into in the ordinary course of business that are
terminable without cause (and without penalty or premium) on thirty (30) days
(or less) notice.

 

(c) Operation of Property. During the pendency of this Agreement, each Seller
shall continue to operate the Properties of such Seller in a good and
businesslike fashion consistent with such Seller’s past practices.

 

(d) Insurance. During the pendency of this Agreement, each Seller shall, at such
Seller’s expense, continue to maintain the insurance policies covering the
Improvements of such Seller which are currently in force and effect.

 

(e) Tenant Estoppel Certificates. Each Seller shall endeavor in good faith (but
without obligation to incur any cost or expense) to obtain and deliver to
Purchaser prior to Closing a written Tenant Estoppel Certificate in the form
attached hereto as EXHIBIT “M” signed by each tenant under each of the Leases
affecting the Properties of such Seller; provided that delivery of such signed
Tenant Estoppel Certificates shall be a condition of Closing only to the extent
set forth in Section 6.1(c) hereof; and in no event shall the inability or
failure of such Seller to obtain and deliver said Tenant Estoppel Certificates
(each Seller having used its good faith efforts as set forth above as to tenants
under Leases of the Properties of such Seller) be a default of such Seller
hereunder. In addition to the foregoing, Sellers shall use their good faith
efforts (but without obligation to incur any cost or expense) to have the
tenants of certain of the Properties confirm the information requested by
Purchaser as set forth on Exhibit “V” attached hereto and made a part hereof in
such tenants’ respective tenant estoppel certificates; it being specifically
understood and agreed, however, that the confirmation by said tenants of the
applicable information on the attached Exhibit “V” except as specifically set
forth to the contrary in Section 6.1(c) hereof with regard to certain
information identified as “critical” as to the Tenant Estoppel Certificates for
the Alstom Property, the AT&T (PA) Property and the Capital One Property, shall
not be a condition to Closing and the failure or inability of Sellers to obtain
such written confirmation from said tenants (Sellers having used their good
faith efforts as aforesaid) shall not be a default of Sellers.

 

60



--------------------------------------------------------------------------------

(f) Lease Guarantor Estoppel Certificates. Each applicable Seller shall endeavor
in good faith (but without obligation to incur any cost or expense) to obtain
and deliver to Purchaser prior to Closing a written Lease Guarantor Estoppel
Certificate in the form attached hereto as EXHIBIT “T” signed by each Lease
Guarantor with respect to the guaranty given or made by such Lease Guarantor
with respect to certain Leases affecting the Properties of such Seller; provided
that the delivery of such signed Lease Guarantor Estoppel Certificates shall be
a condition of Closing only to the extent set forth in Section 6.1(d) hereof,
and in no event shall the inability or failure of such Seller to obtain and
deliver said Lease Guarantor Estoppel Certificates (each applicable Seller
having used its good faith efforts as set forth above as to the Lease
Guarantor(s) of Leases of the Properties of such Seller) be a default of such
Seller hereunder.

 

(g) Highwoods Estoppel Certificates. Wells OP shall endeavor in good faith (but
without obligation to incur any cost of expense) to obtain and deliver to
Purchaser prior to Closing a written estoppel certificate in the form attached
hereto as EXHIBIT “Y” signed by Highwoods Properties, Inc., a Maryland
corporation, with respect to each of the Highwoods Rental Guaranty Agreements
given and made with respect to certain Leases affecting the Capital One
Property; provided that the delivery of the Highwood Estoppel Certificates shall
be a condition of Closing only to the extent set forth in Section 6.1(e) hereof,
and in no event shall the inability or failure of Wells OP to obtain and deliver
the Highwoods Estoppel Certificates (Wells OP having used its good faith efforts
as set forth above) be a default of Wells OP hereunder.

 

(h) Association Estoppels. Sellers shall endeavor in good faith (but without
obligation to incur any cost or expense other than such incidental cost or
expense as may be specifically contemplated in the applicable Declaration) to
obtain and deliver to Purchaser prior to Closing a written Association Estoppel
Certificate signed on behalf of the applicable Associations with respect to the
Declarations more particularly described on the attached EXHIBIT “D”; provided
that in no event shall the inability or failure of any Seller to obtain and
deliver said Association Estoppel Certificates (Sellers having used their
respective good faith efforts as set forth above) be a default of such Seller
hereunder.

 

(i) Declarant Estoppels. Sellers shall endeavor in good faith (but without
obligation to incur any cost or expense other than such incidental cost or
expense as may be specifically contemplated in the applicable Declaration) to
obtain and deliver to Purchaser prior to Closing a written Declarant Estoppel
Certificate signed by the applicable Declarant under those certain Declarations
more particularly described on the attached EXHIBIT “D”; provided that in no
event shall the inability or failure of any Seller to obtain and deliver said
Declarant Estoppel Certificates (Sellers having used their respective good faith
efforts as set forth above) be a default of such Seller hereunder.

 

(j) Ground Lessor Estoppels. Wells OP shall endeavor in good faith (but without
obligation to incur any cost or expense) to obtain and deliver to Purchaser
prior to

 

61



--------------------------------------------------------------------------------

Closing a written Ground Lessor Estoppel Certificate in the forms attached
hereto as EXHIBIT “H” signed by the applicable ground lessors under the ASML
Sub-Ground Lease, the Ingram Micro Bond Lease and the ISS Bond Lease; provided
that in no event shall the inability or failure of Wells OP to obtain and
deliver said Ground Lessor Estoppel Certificates (Wells OP having used its good
faith efforts as set forth above) be a default of Wells OP hereunder.

 

(k) Other Third Party Estoppels. Sellers shall endeavor in good faith (but
without obligation to incur any cost or expense) to obtain and deliver to
Purchaser prior to Closing a written estoppel certificate signed on behalf of
any other third party as may be reasonably requested by Purchaser and in such
form as may be reasonably requested by Purchaser (each an “Other Third Party
Estoppel Certificate” and any one or more, “Other Third Party Estoppel
Certificates”), including, without limitation, estoppel certificates with
respect to any Tax Abatement Agreements which, by their express terms, contain
provisions for the giving of estoppel certificates; provided that in no event
shall the inability or failure of any Seller to obtain and deliver said Other
Third Party Estoppel Certificates (Sellers having used their respective good
faith efforts as set forth above) be a default of such Seller or a condition to
Closing; and provided further that it is expressly understood and agreed that
any one or more estoppel certificates with respect to any of said Tax Abatement
Agreement may not be available, if at all, until after Closing.

 

(l) ROFR Notice to Bank of America. Sellers and Purchaser mutually acknowledge
and agree that prior to the Effective Date of this Agreement, Wells Brea
delivered an offer notice (the “Bank of America ROFR Notice”) to Bank of America
NT & SA, the tenant of the Bank of America Property, notifying it of Purchaser’s
offer to purchase the Bank of America Property for the Purchase Price provided
hereunder for said Property, and containing other relevant terms of Purchaser’s
offer to purchase the Bank of America Property as required pursuant to the terms
of said tenant’s right of first refusal to purchase said Property as set forth
in its Lease, and offering Bank of America NT & SA the right to purchase the
Bank of America Property on the terms set forth in its Lease and the Bank of
America ROFR Notice. Wells Brea shall keep Purchaser promptly apprised of any
written response received by Wells Brea from Bank of America NT & SA in response
to such notice.

 

(m) SNDAs. Sellers shall endeavor in good faith (but without obligation to incur
any cost or expense) to obtain from the Major Tenants of the Properties
subordination, nondisturbance and attornment agreements in the form reasonably
requested by Purchaser’s lender or in the form attached to such tenants’
respective Leases (“SNDA” or “SNDAs”); provided, however, that in no event shall
the inability or failure of any Seller to obtain and deliver said SNDAs (Sellers
having used their respective good faith efforts as set forth above) be a default
of such Seller hereunder; and provided further that Purchaser shall deliver to
Sellers the completed forms of all such SNDAs as soon as reasonably practicable
following the Effective Date of this Agreement.

 

(n) Termination of Existing Property Management Agreements. Following the
Effective Date of this Agreement and prior to Closing, Sellers agree to give
written notice to each of the Property Managers of termination of each such
Property Manager’s Property Management Agreement, such termination to be
effective only in the event of the closing of the

 

62



--------------------------------------------------------------------------------

purchase and sale of the Property between such Seller and Purchaser; provided,
however, that Purchaser acknowledges and agrees that the respective Property
Management Agreements for the Allstate Property, the Alstom Power Property, the
AT&T (OK) Property, the Daimler Chrysler Property, the IKON Property, the John
Wiley Property, the Kerr McGee Property, the Pacificare Property, the Transocean
Property and the Travelers Express Property provide that the effective date of
the termination of the engagement of the respective Property Manager thereunder
is the last day of the calendar month occurring at least thirty (30) days after
the delivery of written notice of termination, and that the Property Management
Agreement for the Kraft Foods Property provides that the effective date of the
termination of the engagement of the Property Manager thereunder is the last day
of the calendar month occurring at least sixty (60) days after the delivery of
written notice of termination. At Closing, Purchaser hereby agrees to assume the
obligations of each applicable Seller under all of said Property Management
Agreements first accruing on or after the Closing through the effective date of
such termination of each such Property Management Agreement. Following the
Effective Date of this Agreement and prior to Closing, Purchaser shall have the
right to negotiate in good faith new property management agreements and related
agreements with the Property Manager, using Purchaser’s standard forms for same
and incorporating the same or substantially equivalent economic terms as each
such Property Manager’s Property Management Agreement with the applicable
Seller. Sellers and Purchaser mutually acknowledge and agree that the execution
and delivery by any Property Manager of replacement property management
agreements and related agreements on Purchaser’s forms shall not be a condition
to Closing, and Sellers shall have no obligations whatsoever to Purchaser with
respect to Purchaser’s negotiations with the Property Managers.

 

(o) Second Amendment to Gartner Office Lease. Sellers shall endeavor in good
faith (but without obligation to incur any cost or expense) to obtain the
execution and delivery by Gartner, Inc., at or prior to Closing of the Gartner
Property, of that certain Second Amendment to Gartner Office Lease substantially
in the form attached hereto as Exhibit “CC” and made a part hereof (the “Gartner
Lease Amendment”), with such modifications thereto as may be reasonably approved
requested by Gartner, Inc. and approved by Purchaser; provided, however, that
the failure or inability of Sellers to obtain and deliver the Gartner Lease
Amendment by Closing (Sellers having used their good faith efforts as aforesaid)
shall in no event be deemed a default of Sellers.

 

(p) Letter Amendment to ISS Building III Lease. Sellers shall endeavor in good
faith (but without obligation to incur any cost or expense) to obtain the
execution and delivery by Internet Security Systems, Inc., at or prior to
Closing of the ISS Property, of that certain letter amendment to the ISS
Building III Lease substantially in the form attached hereto as Exhibit “DD” and
made a part hereof (the “ISS Lease Amendment”), with such modifications thereto
as may be reasonably approved requested by Internet Security Systems, Inc. and
approved by Purchaser; provided, however, that the failure or inability of
Sellers to obtain and deliver the ISS Lease Amendment by Closing (Sellers having
used their good faith efforts as aforesaid) shall in no event be deemed a
default of Sellers.

 

(q) Alstom Power Property / French Drain Work. Prior to the Effective Date
hereof, Wells Virginia REIT has disclosed to Purchaser that certain work at the
Alstom Power Property, which consists of the installation of a so-called “french
drain” system as more

 

63



--------------------------------------------------------------------------------

particularly shown in the plans attached hereto as Exhibit “EE” and made a part
hereof, has been planned and is in progress, with all such work anticipated to
be completed on or about February 22, 2005, as set forth on the schedule
included as a part of the attached Exhibit “EE” (the “Alstom Power Property
Drain Work”), and that such work is being prosecuted by and under the direction
of Wells Virginia REIT’s developer of the Alstom Power Property, ADEVCO
Corporation. As between Sellers and Purchaser, Wells Virginia REIT shall be and
remain responsible for assuring that the Alstom Power Property Drain Work is
completed in accordance with the plans therefor, and in a good and workmanlike
and lien-free manner and in accordance with all applicable laws. Within ten (10)
days following the date of substantial completion (as certified by the general
contractor performing such work), representatives of Wells Virginia REIT,
Purchaser and the tenant of the Alstom Power Property shall jointly conduct a
walk-through and inspection of the Alstom Power Drain Work and jointly prepare
and approve a list of punch list items to be completed in accordance with the
terms hereof. Wells Virginia REIT shall promptly and with due diligence complete
all such punch list items. If for any reason beyond the reasonable control of
Wells Virginia REIT, any portion of the Alstom Power Property Drain Work is not
so completed prior to the Closing Date, Wells Virginia REIT agrees that it shall
remain responsible for assuring the completion of all of such work as aforesaid
following the Closing of such Property; and in such event the provisions of this
subsection shall survive the Closing.

 

(r) Consents to Assignment of Tax Abatement Agreements, Bond Documents and
Leasehold Interests. Sellers and Purchaser mutually acknowledge and agree that
the transfer of certain of the Tax Abatement Agreements to Purchaser requires
the consent and approval of certain governmental or quasi-governmental entities,
that the transfer of the Ingram Micro Bond Lease to Purchaser requires the
consent and approval of certain governmental and quasi-governmental entities,
that the transfer of the ASML Property to Purchaser requires the approval of the
ASML Ground Lessors, and that the transfer of the ISS Bonds requires action by
the Development Authority of Fulton County, Georgia. Sellers and Purchaser shall
cooperate and use their respective good faith efforts to prepare and the
necessary applications for seek such approvals and consents, including, without
limitation, the delivery by Purchaser to Sellers as expeditiously as possible
information regarding the ownership structures of Purchaser’s acquisition
entities for the affected Properties. Subject to the foregoing, Sellers and
Purchaser shall seek to obtain such approvals and consents prior to Closing. In
the event, however, that the transfer and assignment of the Tax Abatement
Agreements for the Kerr McGee Property and the Pacificare Property have not been
obtained prior to the outside date for Closing, or replacement original ISS
Bonds issued in the name of Purchaser or a replacement Ingram Micro Industrial
Development Revenue Note shall not have been obtained prior to the outside date
for Closing, the same shall not be conditions to Closing; and the parties shall
continue to pursue obtaining such approvals and the issuance of such replacement
ISS Bonds and the replacement Ingram Micro Industrial Development Revenue Note
as expeditiously as practicable following the Closing of said Properties. The
provisions of this subsection shall survive the Closing.

 

(s) Construction of Gartner Surface Parking Expansion. Wells Funds XI and XII
REIT JV and Wells OP hereby covenant and agree to construct and install no fewer
than one hundred twenty-five (125) surface parking spaces on the Gartner Surface
Parking Property in accordance with the Gartner Parking Plans and all applicable
governmental laws, statutes,

 

64



--------------------------------------------------------------------------------

ordinances, codes, rules and regulations (such work is herein referred to as the
“Gartner Parking Work”), with all of such work to be completed within the time
and otherwise in accordance with the terms of the Gartner Parking Lease. All of
such Gartner Parking Work shall be performed in a good and workmanlike manner,
employing reasonable standards of construction, in no event later June 30, 2005
(the “Delivery Date” as defined in the Gartner Parking Lease) (subject to force
majeure in accordance with the Gartner Parking Lease) and on a lien-free basis
and in accordance with the terms of the Gartner Parking Lease. Purchaser’s
engineer shall be permitted to inspect the Gartner Parking Work on a periodic
basis until the completion thereof. For purposes hereof, “substantial
completion” shall mean the date upon which the work contemplated herein and by
the Gartner Parking Lease and the Gartner Parking Plans shall have been
substantially completed in accordance with the standards set forth herein and
therein (inclusive of landscaping, to the extent landscaping can be feasibly
installed due to the season), as evidenced by a certificate to such effect from
the engineer who prepared plans for such work, and subject only to minor punch
list items approved by Gartner, Inc., as tenant, and Purchaser. Within ten (10)
days following the date of substantial completion (as certified by Seller’s
engineer), representatives of such Sellers, Purchaser and said tenant shall
jointly conduct a walk-through and inspection of the Gartner Parking Work and
jointly prepare and approve a list of punch list items to be completed in
accordance with the terms hereof (the “Gartner Punch List Items”). Such Sellers
shall promptly and with due diligence complete such Gartner Punch List Items.
Upon final completion of such work, such Sellers shall assign to Purchaser all
warranties and guaranties given or made in connection with such work, including,
without limitation, a one-year guaranty of such work given by the general
contractor performing such work, and such Sellers shall provide to Purchaser:
(i) such Sellers’ engineer’s certificate of final completion, (ii) copies of all
governmental permits or approvals required to be issued in connection with the
construction and use of the additional surface parking improvements; (iii) the
sworn final lien waiver and affidavit of the general contractor, (iv) final lien
waivers from all contractors, subcontractors and materialmen; and (v) any other
information or documentation reasonably requested by Purchaser and available at
no additional cost or expense to Sellers to evidence the lien-free completion of
construction and payment of all costs associated with the Gartner Parking Work.
In addition to the foregoing, promptly following the final completion of the
Gartner Parking Work, but in no event later than July 15, 2005, Sellers shall
pay to Purchaser an amount equal to the remaining balance of the $468,000.00
tenant allowance provided under the first amendment to the Gartner Office Lease
after deducting therefrom, as contemplated pursuant to Section 5 of the first
amendment to the Gartner Office Lease (x) the initial $5,000.00 for payment of
rent under the Gartner Parking Lease, and (y) the cost of the Gartner Parking
Work (including, without limitation, the actual cost of the fixed price contract
and a five percent (5%) construction management fee, all subject to and in
accordance with the applicable provisions of the Gartner Parking Lease),
together with copies of all invoices, bills and other reasonable supporting
information relating to the cost of the Gartner Parking Work. Wells Funds XI and
II REIT JV and Wells OP hereby reserve and retain the right and privilege, on
behalf of such Sellers, their agents, contractors and employees, of entering
upon the Gartner Property from and after the Closing as reasonably necessary to
complete the construction and installation of the Gartner Parking Work. Such
Sellers shall maintain or shall cause the general contractor performing the
Gartner Parking Work to maintain commercially reasonable insurance coverage at
all times during the performance of such work. Such Sellers shall and hereby
agree to indemnify and hold Purchaser harmless from and against any and all
loss, liability, cost, damage

 

65



--------------------------------------------------------------------------------

or expense that Purchaser may suffer or incur (including, without limitation,
reasonable attorneys’ fees actually incurred) proximately caused by the
performance of the Gartner Parking Work or by such Sellers’ failure to complete
the Gartner Parking Work in accordance with the provisions of this Section
4.3(s). In the event that such Sellers shall default in the performance of their
obligations pursuant to this Section 4.3(s) and such default shall continue for
a period of five (5) Business Days after written notice from Purchaser or
Gartner, Inc. to such Sellers (provided, however, that such Sellers shall not be
deemed in default hereunder if such Sellers commence such remedy or cure within
five (5) Business Days after receipt of such notice, and thereafter diligently
pursues to remedy or cure such default so long as such cure is completed on or
before June 30, 2005), then Purchaser may, but shall not be obligated, to
complete the Gartner Parking Work at such Sellers’ expense. The provisions of
this Section 4.3(s) shall survive the Closing for a period of one (1) year
following the date of substantial completion of said work.

 

(t) ASML Non-Disturbance Agreement. Wells OP agrees to use good faith efforts to
seek to obtain (at no cost or expense to Wells OP) the execution and delivery by
the Prime Ground Lessor of a non-disturbance agreement in a form reasonably
requested by Purchaser and provided to Wells OP promptly following the Effective
Date hereof by Purchaser’s Counsel (the “ASML Non-Disturbance Agreement”). In no
event, however, shall the inability or failure of Wells OP to obtain and deliver
the ASML Non-Disturbance Agreement (Wells OP having used its good faith efforts
as set forth above) be a default of Wells OP hereunder, and in no event shall
the execution and delivery of the ASML Non-Disturbance Agreement be a condition
to Closing hereunder.

 

(u) Nissan Quitclaim Deed. Wells OP agrees to use good faith efforts to obtain
(at no cost or expense to Wells OP) the execution and delivery of the Nissan
Quitclaim Deed. In no event, however, shall the inability or failure of Wells OP
to obtain and deliver the Nissan Quitclaim Deed (Wells OP having used its good
faith efforts as set forth above) be a default of Wells OP hereunder, and in no
event shall the execution and delivery of the Nissan Quitclaim Deed be a
condition to Closing hereunder.

 

4.4. Representations and Warranties of Purchaser.

 

(a) Organization, Authorization and Consents. Purchaser is a duly organized and
validly existing statutory real estate investment trust under the laws of the
State of Maryland. Purchaser has the right, power and authority to enter into
this Agreement and to purchase the Property in accordance with the terms and
conditions of this Agreement, to engage in the transactions contemplated in this
Agreement and to perform and observe the terms and provisions hereof.

 

(b) Action of Purchaser, Etc. Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Purchaser on or
prior to the Closing, this Agreement and such document shall constitute the
valid and binding obligation and agreement of Purchaser, enforceable against
Purchaser in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

 

66



--------------------------------------------------------------------------------

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Purchaser, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under the terms of any indenture, deed to
secure debt, mortgage, deed of trust, note, evidence of indebtedness or any
other agreement or instrument by which Purchaser is bound.

 

(d) Litigation. To Purchaser’s knowledge, Purchaser has received no written
notice that any action or proceeding is pending or threatened, which questions
the validity of this Agreement or any action taken or to be taken pursuant
hereto.

 

The representations and warranties made in this Agreement by Purchaser shall be
continuing and shall be deemed remade by Purchaser as of the Closing Date, with
the same force and effect as if made on, and as of, such date subject to
Purchaser’s right to update such representations and warranties by written
notice to Sellers and in Purchaser’s certificate to be delivered pursuant to
Section 5.2(o) hereof.

 

4.5 Covenants and Agreements of Purchaser. Sellers and Purchaser hereby mutually
acknowledge and agree that prior to the Effective Date of this Agreement,
Sellers and Purchaser engaged in extensive negotiations, and Purchaser undertook
due diligence investigations [including, without limitation, an interview with
representative(s) of Matsushita (as defined below)], with respect to the
potential sale by Wells OP and the purchase by Purchaser, in addition to the
Properties that are the subject of this Agreement, of that certain improved real
property located at 26200 Enterprise Way, in the City of Lake Forest, Orange
County, California, which is leased by Wells OP to Matsushita Avionics Systems
Corporation pursuant to that certain Office Lease, dated February 18, 1999,
between Wells OP and Matsushita Avionics Systems Corporation, as amended by
amendments dated July 30, 1999, April 30, 2001, and September 18, 2002 (said
lease, as so amended, is herein referred to as the “Existing Matsushita Lease”).
Matsushita Avionics Systems Corporation, together with Matsushita Electric
Corporation of America, and its or their direct or indirect affiliates,
subsidiaries, parents or divisions, are herein referred to collectively as
“Matsushita”; and the real property which is the subject of the Existing
Matsushita Lease is herein referred to as the “Matsushita Property”. Sellers and
Purchaser hereby further acknowledge and agree that at the request of Purchaser,
the Matsushita Property is not included in the Properties which are the subject
of this Agreement. As a material inducement to the agreement of Sellers to enter
into this Agreement for the purchase and sale of the Properties without the
inclusion of the Matsushita Property, Purchaser, for itself and the
Purchaser-Related Entities, hereby covenants and agrees that, for a period of
five (5) years after the Effective Date of this Agreement, neither Purchaser nor
any Purchaser-Related Entity shall, directly or indirectly, lease, offer or
agree to lease, sell or offer to sell to Matsushita, or accept an offer to lease
or purchase from Matsushita, with respect to any real property or any interest
in any real property, or in any space now or hereafter available in any real
property, which is located within Orange County, California, and which Purchaser
or any Purchaser-Related Entity now or hereafter owns, manages or leases, or in
which Purchaser or any Purchaser-Related Entity now has or hereafter acquires an
ownership interest (a “Purchaser-Controlled Competing Property”). Purchaser
agrees that in addition to any other remedy that may be available at law, in
equity or under this Agreement, Sellers shall

 

67



--------------------------------------------------------------------------------

be entitled to specific performance and injunctive relief, without posting bond
or any other security to enforce or prevent the violation of the covenants
contained in this Section. The covenants and agreements contained in this
Section shall be presumed to be enforceable, and any reading causing
unenforceability shall yield to a construction permitting enforcement. In the
event a court should determine not to enforce the covenants contained herein as
written due to overbreadth, the parties specifically agree that said covenant
shall be enforced to the maximum extent reasonable, whether said revisions shall
be in time, territory, scope of prohibited activities or other respects. The
provisions of this Section 4.5 shall survive the Closing under this Agreement or
any earlier termination of this Agreement.

 

ARTICLE 5.

CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

 

5.1. Sellers’ Closing Deliveries. For and in consideration of, and as a
condition precedent to Purchaser’s delivery to Sellers of the Purchase Price,
Sellers shall obtain or execute and deliver to Purchaser at Closing the
following documents, all of which shall be duly executed, acknowledged and
notarized where required:

 

(a) Limited Warranty Deeds. A limited warranty deed, special warranty deed,
grant deed or similar deed in the form customarily used in the jurisdiction in
which the applicable Property is located pursuant to which a grantor warrants
title only as to parties claiming by, through or under the grantor but not
otherwise, from each Seller with respect to the Wells OP Land and associated
Wells OP Improvements or applicable Wells Affiliate Land and associated Wells
Affiliate Improvements owned by such Seller (each, a “Limited Warranty Deed”),
subject only to the Permitted Exceptions applicable to such Property, and
executed and acknowledged by such Seller. The legal descriptions of the Wells OP
Lands and Wells Affiliate Lands set forth in the Limited Warranty Deeds shall be
based upon and conform to the applicable legal descriptions attached hereto as
EXHIBIT “A-1” and EXHIBIT “A-2”. If and to the extent that any of the Permitted
Exceptions to which a particular Property is subject requires the recitation or
incorporation in any deed of any provisions of such Permitted Exception, the
Limited Warranty may conform to such requirements;

 

(b) Quitclaim Deed. Upon request, each Seller shall deliver a quitclaim deed in
the form customarily used in the jurisdiction or jurisdictions in which the
Property or Properties of such Seller are located to convey the Property or
Properties owned by such Seller by reference to the metes and bounds legal
description of such Property as reflected on an updated Survey of such Property
obtained by Purchaser;

 

(c) Assignment and Assumption of Lessee’s Interests in Wells OP Ground Leases.
With respect to each of the Wells OP Ground Leases, the following:

 

  (i) Assignment and Assumption of ASML Sub-Ground Lease. Two (2) counterparts
of an assignment and assumption of the lessee’s interest in the ASML Sub-Ground
Lease in the form attached hereto as SCHEDULE 1 and made a part hereof (the
“Assignment and Assumption of ASML Sub-Ground Lease”);

 

68



--------------------------------------------------------------------------------

  (ii) Assignment and Assumption of Ingram Micro Bond Lease. Two (2)
counterparts of an assignment and assumption of the lessee’s interest in the
Ingram Micro Bond Lease in the form attached hereto as SCHEDULE 2 and made a
part hereof (the “Assignment and Assumption of Ingram Micro Bond Lease”); and

 

  (iii) Assignment and Assumption of ISS Bond Lease. Two (2) counterparts of an
assignment and assumption of the lessee’s interest in the ISS Bond Lease in the
form attached hereto as SCHEDULE 3 and made a part hereof (the “Assignment and
Assumption of ISS Bond Lease”);

 

(d) Assignment and Assumption of Leases and Security Deposits. Two (2)
counterparts with respect to each Seller of an assignment and assumption of the
Leases and Security Deposits with respect to the Properties of such Seller and,
to the extent required elsewhere in this Agreement, the obligations of such
Seller under the Commission Agreements with respect to the Properties of such
Seller in the form attached hereto as SCHEDULE 4 (the “Assignment and Assumption
of Leases”), executed and acknowledged by such Seller,

 

(e) Assignment and Assumption of ASML Sublease. Two (2) counterparts of an
assignment and assumption of the ASML Sublease in the form attached hereto as
SCHEDULE 5 (the “Assignment and Assumption of ASML Sublease”);

 

(f) Assignment and Assumption of Ingram Micro Sublease. Two (2) counterparts of
an assignment and assumption of the Ingram Micro Sublease in the form attached
hereto as SCHEDULE 6 (the “Assignment and Assumption of Ingram Micro Sublease”);

 

(g) Assignment and Assumption of ISS Subleases. Two (2) counterparts of an
assignment and assumption of the ISS Subleases in the form attached hereto as
SCHEDULE 7 (the “Assignment and Assumption of ISS Subleases”);

 

(h) Bill of Sale. A bill of sale from each Seller for the Personal Property of
such Seller in the form attached hereto as SCHEDULE 8 (the “Bill of Sale”),
without warranty as to the title or condition of the Personal Property of such
Seller;

 

(i) Assignment and Assumption of Ingram Micro Loan Documents. Two (2)
counterparts of an assignment and assumption of the Ingram Micro Loan Documents
in the form attached hereto as SCHEDULE 9 (the “Assignment and Assumption of
Ingram Micro Loan Documents”);

 

(j) Assignment of ISS Bonds. A transfer and assignment of the ISS Bonds,
executed on behalf of Wells OP, accompanied by the original ISS Bonds,
transferring the same to Purchaser;

 

69



--------------------------------------------------------------------------------

(k) Assignment and Assumption of ISS Bond Documents. Two (2) counterparts of an
assignment and assumption of the ISS Bond Documents in the form attached hereto
as SCHEDULE 10 (the “Assignment and Assumption of ISS Bond Documents”);

 

(l) Assignment and Assumption of Service Contracts. Two (2) counterparts with
respect to each Seller of an assignment and assumption of Service Contracts with
respect to the Properties of such Seller in the form attached hereto as SCHEDULE
11 (the “Assignment and Assumption of Service Contracts”), executed,
acknowledged and sealed by each such Seller;

 

(m) General Assignment. An assignment with respect to each Seller of the
Intangible Property of such Seller in the form attached hereto as SCHEDULE 12
(the “General Assignment”), executed and acknowledged by each such Seller;

 

(n) Seller’s Affidavit. An owner’s affidavit from each Seller substantially in
the form attached hereto as SCHEDULE 13 (“Seller’s Affidavit”), stating that
there are no known boundary disputes with respect to the Properties of such
Seller, that there are no parties in possession of the Properties of such Seller
other than such Seller and the tenants under the Leases of such Properties, and
as to the Wells Affiliate Ground Lease Lands, the tenants and other persons and
entities permitted by the Wells Affiliate Ground Leases, and, as to the Wells OP
Ground Lease Land, the tenants and other persons and entities permitted by the
Wells OP Ground Lease, that any improvements or repairs made by, or for the
account of, or at the instance of such Seller to or with respect to the
Properties of such Seller within ninety-five (95) days (or such longer period as
may be required by the Title Company to comply with the lien laws of the
applicable jurisdiction in which such Property is situated) prior to the Closing
have been paid for in full (or that adequate provision has been made therefor to
the reasonable satisfaction of the Title Company), and including such other
matters as may be reasonably requested by the Title Company;

 

(o) Seller’s Certificate. A certificate from each Seller in the form attached
hereto as SCHEDULE 14 (“Seller’s Certificate”), evidencing the reaffirmation of
the truth and accuracy in all material respects of such Seller’s representations
and warranties set forth in Section 4.1 hereof, with such modifications thereto
as may be appropriate in light of any change in circumstance since the Effective
Date;

 

(p) FIRPTA Certificate. A FIRPTA Certificate from each Seller in the form
attached hereto as SCHEDULE 15, or in such other form as applicable laws may
require;

 

(q) Ingram Micro Bond Certificate. A bond certificate executed by the Industrial
Development Board of the City of Millington, Tennessee in the form attached
hereto as SCHEDULE 16 (the “Ingram Micro Bond Certificate”);

 

(r) ISS Home Office Payment Agreement. Three (3) counterparts of a home office
payment agreement executed by the ISS Trustee and the ISS Issuer in the form
attached hereto as SCHEDULE 17 (the “ISS Home Office Payment Agreement”);

 

70



--------------------------------------------------------------------------------

(s) Assignment and Assumption of Agreements Regarding ISS Letters of Credit. Two
(2) counterparts of an assignment and assumption of agreements regarding letter
of credit executed by Wells OP and Purchaser in the form attached hereto as
SCHEDULE 18 (the “Assignment and Assumption of Agreements Regarding ISS Letters
of Credit”);

 

(t) Assignment of Letters of Credit. Two (2) counterparts of an assignment of
letters of credit executed by the applicable Sellers in the form attached hereto
as SCHEDULE 19 (the “Assignment of Letters of Credit”);

 

(u) Assignment and Assumption of Highwoods Rental Guaranty Agreements. Two (2)
counterparts of an assignment and assumption of the interests and obligations of
Wells OP under the Highwoods Rental Guaranty Agreements in the form attached
hereto as SCHEDULE 21 (the “Assignment and Assumption of Highwoods Rental
Guaranty Agreements”);

 

(v) Assignment and Assumption of Pacificare Escrow Agreement. Two (2)
counterparts of an assignment and assumption of the interests and obligations of
Wells OP under the Pacificare Escrow Agreement in the form attached hereto as
SCHEDULE 22 (the “Assignment and Assumption of Pacificare Escrow Agreement”);

 

(w) Evidence of Authority. Such documentation as may reasonably be required by
Purchaser’s title insurer to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered on behalf of the
applicable Seller;

 

(x) Settlement Statements. A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and each Seller pursuant
to this Agreement;

 

(y) Surveys and Plans. Such surveys, site plans, plans and specifications, and
other matters relating to the Property as are in the possession of Sellers to
the extent not theretofore delivered to Purchaser;

 

(z) Certificates of Occupancy. To the extent the same are in the possession of
Sellers, original or photocopies of certificates of occupancy for all space
within the improvements located on the Property;

 

(aa) Leases. To the extent the same are in the possession or control of Sellers,
original executed counterparts of the Leases and the Wells OP Ground Leases;

 

(bb) Tenant Estoppel Certificates. All originally executed Tenant Estoppel
Certificates as may be in the possession of Sellers;

 

(cc) Lease Guarantor Estoppel Certificates. All originally executed Lease
Guarantor Estoppel Certificates as may be in the possession of Sellers;

 

71



--------------------------------------------------------------------------------

(dd) Highwoods Estoppel Certificate. All originally executed Highwoods Estoppel
Certificates as may be in the possession of Sellers;

 

(ee) SNDAs. All originally executed SNDAs as may be in the possession of
Sellers;

 

(ff) Ground Lessor Estoppel Certificates. All originally executed Ground Lessor
Estoppel Certificates as may be in the possession of Wells OP;

 

(gg) Association Estoppel Certificates. All originally executed Association
Estoppel Certificates as may be in the possession of Sellers;

 

(hh) Declarant Estoppel Certificates. All originally executed Declarant Estoppel
Certificates as may be in the possession of Sellers;

 

(ii) Other Third Party Estoppel Certificates. All originally executed Other
Third Party Estoppel Certificates as may be in the possession of Sellers;

 

(jj) Notices of Sale to Tenants. Each Seller, as to each Property owned by such
Seller, will join with Purchaser in executing a notice, in form and content
reasonably satisfactory to such Seller and Purchaser (the “Tenant Notices of
Sale”), which Purchaser shall send to each tenant under the Leases affecting the
Properties of such Seller informing such tenant of the sale of such Properties
and of the assignment to and assumption by Purchaser of such Seller’s interest
in the Leases and the Security Deposits affecting such Properties and directing
that all rent and other sums payable for periods after the Closing under such
Lease shall be paid as set forth in said notices;

 

(kk) Notices of Sale to Ground Lessors. Wells OP will join with Purchaser in
executing a notice, in form and content reasonably satisfactory to Wells OP and
Purchaser (the “Ground Lessor Notices of Sale”), which Purchaser shall send to
the ASML Prime Ground Lessor, the ASML Sub-Ground Lessor, the Ingram Micro
Ground Lessor and the ISS Ground Lessor informing such ground lessor of the sale
of the ASML Property, the Ingram Micro Property and the ISS Property and of the
assignment to and assumption by Purchaser of the interest of Wells OP under the
ASML Sub-Ground Lease, the Ingram Micro Bond Lease and the ISS Bond Lease
affecting such Properties and directing that all notices to the lessee under
such leases after the Closing be sent to Purchaser;

 

(ll) Notices of Sale to Service Contractors and Leasing Agents. Each Seller, as
to the Properties of such Seller, will join with Purchaser in executing notices,
in form and content reasonably satisfactory to such Seller and Purchaser (the
“Other Notices of Sale”), which Purchaser shall send to each service provider
and leasing agent under the Service Contracts and Commission Agreements (as the
case may be) affecting the Properties of such Seller assumed by Purchaser at
Closing informing such service provider or leasing agent (as the case may be) of
the sale of such Properties and of the assignment to and assumption by Purchaser
of such Seller’s obligations under the Service Contracts and Commission
Agreements affecting the Properties of such Seller arising after the Closing
Date and directing that all future statements or invoices for services under
such Service Contracts and/or Commission Agreements for periods after the
Closing be directed to Purchaser as set forth in said notices;

 

72



--------------------------------------------------------------------------------

(mm) Notices of Sale to Associations. Each applicable Seller, as to the
Properties of such Seller, will join with Purchaser in executing a notice, in
form and content reasonably satisfactory to such Seller and Purchaser (the
“Association Notices of Sale”), which Purchaser shall send to the Associations
informing the Associations of the sale of the Properties of such Seller and
directing that all requests for payments due to such Association for periods
after the Closing be directed to Purchaser as set forth in said notice and
providing a notice address for Purchaser;

 

(nn) Notices of Sale to Declarants under Declarations. Each applicable Seller,
as to the Properties of such Seller, will join with Purchaser in executing a
notice, in form and content reasonably satisfactory to such Seller and Purchaser
(the “Declarant Notices of Sale”), which Purchaser shall send to the Declarants
under the Declarations informing the Declarants of the sale of the Properties of
such Seller and directing that all requests for payments under the Declarations
for periods after the Closing be directed to Purchaser as set forth in said
notice and providing a notice address for Purchaser under the Declarations;

 

(oo) Assignment of Interest in Alstom Power Lease Amendments. An assignment
executed by Wells OP (as the sole member of Wells Virginia REIT) transferring
and assigning to Wells Virginia REIT all right, title and interest of Wells OP
in and to that certain Third Amendment to Lease Agreement, dated May 4, 2002,
between Wells OP and Alstom Power Inc., that certain Fourth Amendment to Lease
Agreement, dated May 31, 2002, between Wells OP and Alstom Power Inc., and that
certain Fifth Amendment to Lease Agreement, dated July 29, 2004, between Wells
OP and Alstom Power Inc.;

 

(pp) Gartner Lease Amendment. An original fully executed counterpart of the
Gartner Lease Amendment, to the extent the same is in Sellers’ possession;

 

(qq) ISS Lease Amendment. An original fully executed counterpart of the ISS
Lease Amendment, to the extent the same is in Sellers’ possession;

 

(rr) ASML Non-Disturbance Agreement. An originally fully executed counterpart of
the ASML Non-Disturbance Agreement, to the extent the same is in Seller’s
possession;

 

(ss) Replacement Ingram Micro Industrial Development Revenue Note. A replacement
original of the Ingram Micro Industrial Development Revenue Note, as endorsed or
assigned to Purchaser, to the extent the same is in Seller’s possession; or in
the absence of such original replacement note, an affidavit executed on behalf
of Wells OP that such note has been lost and that Wells OP has not assigned such
note to any other person;

 

(tt) Replacement ISS Bonds. Replacement originals of the ISS Bonds, issued in
the name of Purchaser, to the extent the same are in Seller’s possession;

 

73



--------------------------------------------------------------------------------

(uu) Assignment of Opus Indemnity. An assignment of all rights of Wells OP with
respect to the Opus Indemnity;

 

(vv) Assignment of Allstate Purchase Option. An assignment by Wells OP to
Purchaser of all rights of Wells OP under and pursuant to the Allstate Purchase
Option;

 

(ww) Nissan Quitclaim Deed. The Nissan Quitclaim Deed, to the extent the same is
in the possession of Wells OP;

 

(xx) Keys and Records. All of the keys to any door or lock on the Properties and
the original tenant files and other non-confidential books and records
(excluding any appraisals, budgets, third party reports obtained by Sellers
prior to the acquisition of the respective Properties by such Sellers, strategic
plans for the Properties, internal analyses, information regarding the marketing
of the Properties for sale, submissions relating to Sellers’ obtaining of
corporate authorization, attorney and accountant work product, attorney-client
privileged documents, or other information in the possession or control of
Sellers which Sellers or either of them deem proprietary) relating to the
Property in the possession of Sellers;

 

(yy) Property Manager Lien Waivers. Executed lien waivers from the managers
under the Management Agreements in those jurisdictions in which property
managers may have statutory lien rights, to the extent such lien waivers may be
in Sellers’ possession (Sellers hereby agreeing to use good faith efforts to
obtain the same);

 

(zz) Original Letters of Credit. All original Letters of Credit in the
possession of Sellers, together with transfers executed by each applicable
Seller, directing the respective issuers of the Letters of Credit to transfer
the Letters of Credit to Purchaser as beneficiary thereunder; and

 

(aaa) Other Documents. Such other documents as shall be reasonably requested by
Purchaser’s title insurer to effectuate the purposes and intent of this
Agreement.

 

5.2. Purchaser’s Closing Deliveries. Purchaser shall obtain or execute and
deliver to Sellers at Closing the following documents, all of which shall be
duly executed, acknowledged and notarized where required:

 

(a) Assignment and Assumption of Leases. Two (2) counterparts of the Assignment
and Assumption of Leases with respect to each Seller, executed and acknowledged
by Purchaser;

 

(b) Assignment and Assumption of ASML Sub-Ground Lease. Two (2) counterparts of
the Assignment and Assumption of ASML Sub-Ground Lease, executed and
acknowledged by Purchaser;

 

(c) Assignment and Assumption of Ingram Micro Bond Lease. Two (2) counterparts
of the Assignment and Assumption of Ingram Micro Bond Lease, executed and
acknowledged by Purchaser;

 

74



--------------------------------------------------------------------------------

(d) Assignment and Assumption of ISS Bond Lease. Two (2) counterparts of the
Assignment and Assumption of ISS Bond Lease, executed and acknowledged by
Purchaser;

 

(e) Assignment and Assumption of Ingram Micro Loan Documents. Two (2)
counterparts of the Assignment and Assumption of Ingram Micro Loan Documents,
executed and acknowledged by Purchaser;

 

(f) Assignment and Assumption of ISS Bond Documents. Two (2) counterparts of the
Assignment and Assumption of ISS Bond Documents, executed and acknowledged by
Purchaser;

 

(g) Assignment and Assumption of ASML Sublease. Two (2) counterparts of the
Assignment and Assumption of ASML Sublease, executed and acknowledged by
Purchaser;

 

(h) Assignment and Assumption of Ingram Micro Sublease. Two (2) counterparts of
the Assignment and Assumption of Ingram Micro Sublease, executed and
acknowledged by Purchaser;

 

(i) Assignment and Assumption of ISS Subleases. Two (2) counterparts of the
Assignment and Assumption of ISS Subleases, executed and acknowledged by
Purchaser;

 

(j) Assignment and Assumption of Service Contracts. Two (2) counterparts of the
Assignment and Assumption of Service Contracts with respect to each Seller,
executed and acknowledged by Purchaser;

 

(k) General Assignment. Two (2) counterparts of the General Assignment with
respect to each Seller, executed and acknowledged by Purchaser;

 

(l) ISS Home Office Payment Agreement. Two (2) counterparts of the ISS Home
Office Payment Agreement, executed and acknowledged by Purchaser;

 

(m) Assignment and Assumption of Agreements Regarding ISS Letters of Credit. Two
(2) counterparts of the Assignment and Assumption of Agreements Regarding ISS
Letters of Credit, executed and acknowledged by Purchaser;

 

(n) Assignment of Letters of Credit. Two (2) counterparts of the Assignment of
Letters of Credit, executed by Purchaser;

 

(o) Assignment and Assumption of Highwoods Rental Guaranty Agreements. Two (2)
counterparts of the Assignment and Assumption of Highwoods Rental Guaranty
Agreements.

 

(p) Purchaser’s Certificate. A certificate in the form attached hereto as
SCHEDULE 22 (“Purchaser’s Certificate”), evidencing the reaffirmation of the
truth and accuracy in all material respects of Purchaser’s representations and
warranties contained in Section 4.4 hereof, with such modifications thereto as
may be appropriate in light of any change in circumstances since the Effective
Date;

 

75



--------------------------------------------------------------------------------

(q) Notice of Sale to Tenants. The Tenant Notices of Sale, executed by
Purchaser, as contemplated in Section 5.1(cc) hereof;

 

(r) Notices of Sale to Ground Lessors. The Ground Lessor Notices of Sale,
executed by Purchaser, as contemplated in Section 5.1(dd) hereof;

 

(s) Notices of Sale to Service Contractors and Leasing Agents. The Other Notices
of Sale to service providers and leasing agents, as contemplated in Section
5.1(ee) hereof;

 

(t) Notices of Sale to Associations. The Association Notices of Sale, executed
by Purchaser, as contemplated in Section 5.1(ff) hereof;

 

(u) Notices of Sale to Declarants. The Declarant Notices of Sale, executed by
Purchaser, as contemplated in Section 5.1(gg) hereof;

 

(v) SNDAs. Such SNDAs as may have been executed and delivered by any Major
Tenants;

 

(w) Assignment and Assumption of Pacificare Escrow Agreement. Two (2)
counterparts of the Assignment and Assumption of Pacificare Escrow Agreement;

 

(x) Settlement Statement A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Sellers pursuant to
this Agreement;

 

(y) Evidence of Authority. A copy of resolutions of the Board of Directors of
Purchaser, certified by the Secretary or Assistant Secretary of Purchaser to be
in force and unmodified as of the date and time of Closing, authorizing the
purchase contemplated herein, the execution and delivery of the documents
required hereunder, and designating the signatures of the persons who are to
execute and deliver all such documents on behalf of Purchaser or if Purchaser is
not a corporation, such documentation as Seller may reasonably require to
establish that this Agreement, the transaction contemplated herein, and the
execution and delivery of the documents required hereunder, are duly authorized,
executed and delivered; and

 

(z) Other Documents. Such other documents as shall be reasonably requested by
Sellers’ counsel to effectuate the purposes and intent of this Agreement.

 

5.3. Closing Costs. Sellers shall pay the attorneys’ fees of Sellers, any escrow
closing fees charged by the Title Company, the cost of recording the Limited
Warranty Deeds, the Capital One Lake Easement Deed, the Kerr McGee Sewer
Easement and the satisfactions of the Loans to be paid by Sellers at Closing,
the cost of title examination fees and title insurance premiums for the
“standard” or “base” coverage under all owner’s title insurance policies issued

 

76



--------------------------------------------------------------------------------

by the Title Company to Purchaser with respect to the Properties, but not in
excess of the sum of $738,804.61 in the aggregate (as reduced by the title
insurance premium for “standard” or “base” coverage as to any Excluded
Property), the Transfer Fees with respect to the Letters of Credit, the costs
(if any) to transfer the certificates of occupancy for the Properties to
Purchaser, and all other costs and expenses incurred by Sellers in closing and
consummating the purchase and sale of the Properties pursuant hereto. Purchaser
shall pay the cost of all title insurance premiums for “extended” coverage and
all endorsements as to all owner’s title insurance policies issued by the Title
Company to Purchaser with respect to the Properties, all title insurance
premiums payable with respect to all mortgagee title insurance policies that may
be issued by the Title Company to any lender(s) of Purchaser, all other
recording fees on all instruments to be recorded in connection with these
transactions, the attorneys’ fees of Purchaser, and all other costs and expenses
incurred by Purchaser in the performance of Purchaser’s due diligence inspection
of the Properties and in closing and consummating the purchase and sale of the
Properties pursuant hereto. Purchaser and the Seller of each applicable Property
shall each pay fifty percent (50%) of the Surveys and fifty percent (50%) of
Real Estate Transfer Taxes (if any) imposed by the applicable jurisdiction(s) in
which each such Property is located upon the conveyance of each such Property
pursuant hereto; provided, however, that Purchaser’s share of said aggregate
Real Estate Transfer Taxes shall not exceed $850,000.00.

 

5.4. Prorations and Credits. The following items in this Section 5.4 shall be
adjusted and prorated between each Seller and Purchaser as of 11:59 P.M. on the
day preceding the Closing, based upon the actual number of days in the
applicable month or year:

 

(a) Taxes. All general real estate taxes imposed by any governmental authority
(“Taxes”) shall be prorated between Purchaser and each Seller as to the Taxes
with respect to the Properties of such Seller as of the Closing. If the Closing
occurs prior to the receipt by Sellers of the tax bill for any of the Properties
for the calendar year or other applicable tax period in which the Closing
occurs, Taxes with respect to such Property or Properties shall be prorated for
such calendar year or other applicable tax period based upon the prior year’s
tax bill. Notwithstanding the foregoing, Taxes shall not be prorated with
respect to any Property as to which the tenant under the Lease(s) with respect
to such Property is obligated to pay Taxes directly to the applicable taxing
authority.

 

(b) Reproration of Taxes. After receipt of final Taxes and other bills,
Purchaser shall prepare and present to each Seller a calculation of the
reproration of such Taxes and other items with respect to the Properties of such
Seller, based upon the actual amount of such items charged to or received by the
parties for the year or other applicable fiscal period. Purchaser and each
Seller shall make the appropriate adjusting payment between them within thirty
(30) days after presentment to such Seller of Purchaser’s calculation and
appropriate back-up information. Purchaser shall provide each Seller with
appropriate backup materials related to the calculation, and each Seller may
inspect Purchaser’s books and records related to the Properties of such Seller
to confirm the calculation. The provisions of this Section 5.4(b) shall survive
the Closing for a period of one (1) year after the Closing Date.

 

(c) Rents, Income and Other Expenses. As to each Seller, rents and any other
amounts (including Taxes) paid by tenants of the Properties of such Seller shall
be prorated as of

 

77



--------------------------------------------------------------------------------

the Closing Date and be adjusted against the Purchase Price allocated to such
Seller on the basis of a schedule which shall be prepared by such Seller and
delivered to Purchaser for Purchaser’s review and approval at least five (5)
Business Days prior to Closing. With respect to each Seller, Purchaser shall
receive at Closing a credit for Purchaser’s pro rata share of the rents,
additional rent, common area maintenance charges, tenant reimbursements and
escalations, and all other payments paid for the month of Closing with respect
to the Properties of such Seller and for all other rents and other amounts with
respect to the Properties of such Seller that apply to periods from and after
the Closing, but which are received by such Seller prior to Closing. Purchaser
agrees to pay to each Seller, upon receipt, any rents or other payments by
tenants under their respective Leases with respect to the Properties of such
Seller that apply to periods prior to Closing but are received by Purchaser
after Closing; provided, however, that any delinquent rents or other payments by
tenants shall be applied first to any current amounts owing by such tenants from
and after Closing, then to delinquent rents in the order in which such rents are
most recently past due, with the balance, if any, paid over to such Seller to
the extent of delinquencies existing at the time of Closing to which such Seller
is entitled; it being understood and agreed that Purchaser shall not be legally
responsible to such Seller for the collection of any rents or other charges
payable with respect to such Leases or any portion thereof, which are delinquent
or past due as of the Closing Date; but Purchaser agrees that Purchaser shall
send monthly notices for a period of three (3) consecutive months in an effort
to collect any rents and charges not collected as of the Closing Date. With
respect to each Seller, any reimbursements payable by any tenant under the terms
of any tenant lease affecting any of the Properties of such Seller as of the
Closing Date, which reimbursements pertain to such tenant’s pro rata share of
increased operating expenses or common area maintenance costs incurred with
respect to such Properties at any time prior to the Closing, shall be prorated
upon Purchaser’s actual receipt of any such reimbursements, on the basis of the
number of days of such Seller’s and Purchaser’s respective ownership of such
Properties during the period in respect of which such reimbursements are
payable; and Purchaser agrees to pay to such Seller such Seller’s pro rata
portion of such reimbursements within thirty (30) days after Purchaser’s receipt
thereof. Conversely, if any tenant under any such Lease affecting the Properties
of such Seller shall become entitled at any time after Closing to a refund of
tenant reimbursements actually paid by such tenant prior to Closing, then, such
Seller shall, within thirty (30) days following Purchaser’s demand therefor, pay
to Purchaser an amount equal to such Seller’s pro rata share of such
reimbursement refund obligations, said proration to be calculated on the same
basis as hereinabove set forth. The applicable Sellers shall be and remain
responsible for the payment of all Florida sales tax that may be payable on
rents and rental income paid by the tenants under their leases affecting the
Americredit Property and the Gartner Property, respectively, prior to the
Closing Date (and to the extent that the tenants under such Leases are required
to reimburse the landlord for all or any part of such Florida sales tax, such
tenant reimbursement paid with respect to the rents payable for all periods
prior to the Closing Date shall belong to the applicable Sellers). Conversely,
Purchaser shall be responsible for the payment of all Florida sales tax that may
be payable on rents and rental income paid by such tenants under their Leases
for all periods from and after the Closing Date (and to the extent that the
tenants under such Leases are required to reimburse the landlord for all or any
part of such Florida sales tax, such tenant reimbursements with respect to rents
paid by such tenants for all periods from and after the Closing Date shall
belong to Purchaser). Each Seller hereby retains its right to pursue any tenant
under the Leases affecting the Properties of such Seller for sums due such
Seller for periods attributable to such Seller’s ownership of such Properties;
provided, however, that such Seller (i) shall be required to

 

78



--------------------------------------------------------------------------------

notify Purchaser in writing of its intention to commence or pursue such legal
proceedings, and to provide Purchaser with copies of all correspondence with
such tenant relative to such proceedings; (ii) shall only be permitted to
commence or pursue any legal proceedings after the date which is three (3)
months after Closing, except that such Seller shall be entitled to continue to
pursue any legal proceedings commenced prior to Closing; and (iii) shall not be
permitted to commence or pursue any legal proceedings against any tenant seeking
eviction of such tenant or the termination of the applicable Lease. The
provisions of this Section 5.4(c) shall survive the Closing for a period of
eighteen (18) months after the Closing Date; provided, however, that in the
event the tenant under any Lease affecting any Property currently has rights to
audit operating expenses under its Lease for calendar year 2005 which extend
beyond eighteen (18) months after the Closing Date of such Property, then as to
any such Property and Lease, the provisions of this Section 5.4(c) shall survive
the Closing for a period of time equal to any such tenant’s audit rights under
such Lease.

 

(d) Security Deposits. As to each Seller, Purchaser shall receive at Closing a
credit with respect to the Purchase Price allocated to such Seller for all
Security Deposits transferred and assigned to Purchaser at Closing in connection
with the Leases affecting the Properties of such Seller, together with a
detailed inventory of such Security Deposits.

 

(e) Operating Expenses. As to each Seller, personal property taxes, installment
payments of special assessment liens, vault charges, sewer charges, utility
charges, and normally prorated operating expenses actually paid or payable as of
the Closing Date with respect to the Properties of such Seller (including,
without limitation, amounts payable pursuant to the Service Contracts and
Property Management Agreements) shall be prorated as of the Closing Date and
adjusted against the Purchase Price allocated to such Seller, provided that
within ninety (90) days after the Closing, Purchaser and such Seller will make a
further adjustment for such taxes, charges and expenses affecting the Properties
of such Seller which may have accrued or been incurred prior to the Closing
Date, but not collected or paid at that date. In addition, as to each Seller,
within ninety (90) days after the close of the fiscal year(s) used in
calculating the pass-through to tenants of operating expenses and/or common area
maintenance costs under the Leases affecting the Properties of such Seller
(where such fiscal year(s) include(s) the Closing Date), such Seller and
Purchaser shall, upon the request of either, re-prorate on a fair and equitable
basis in order to adjust for the effect of any credits or payments due to or
from tenants for periods prior to the Closing Date. All prorations shall be made
based on the number of calendar days in such year or month, as the case may be.
Notwithstanding the foregoing, personal property taxes, installment payments of
special assessment liens, vault charges, sewer charges, utility charges, and
operating expenses shall not be prorated with respect to any Property as to
which the tenant under the Lease(s) with respect to such Property is obligated
to pay the same directly to the provider thereof. The provisions of this Section
5.4(e) shall survive the Closing for a period of eighteen (18) months after the
Closing Date; provided, however, that in the event the tenant under any Lease
affecting any Property currently has rights to audit operating expenses under
its Lease for calendar year 2005 which extend beyond eighteen (18) months after
the Closing Date of such Property, then as to any such Property and Lease, the
provisions of this Section 5.4(e) shall survive the Closing for a period of time
equal to any such tenant’s audit rights under such Lease.

 

79



--------------------------------------------------------------------------------

(f) Tenant Inducement Costs.

 

(i) At the Closing of the ISS Property, Purchaser shall receive a credit against
the Purchase Price of such Property in the amount of $888,076.88, said sum
representing the unpaid tenant improvement allowance payable to the tenant under
and pursuant to the Lease for Building 3 of the ISS Property. At such Closing,
Purchaser shall assume the obligation to pay such tenant improvement allowance
to such tenant as and when the same becomes payable pursuant to the terms of
said Lease.

 

(ii) At the Closing of the John Wiley Property, Purchaser shall receive credits
against the Purchase Price of such Property (x) in the amount of $69,492.00,
said sum representing the unpaid tenant improvement allowance payable to John
Wiley & Sons, Inc. under and pursuant to its Lease at the John Wiley Property as
set forth on the attached Exhibit ”I”, and (y) in the amount of $48,239.00, said
sum representing the unpaid leasing commission payable to CB Richard Ellis, Inc.
in connection with the Lease with John Wiley & Sons, Inc. pursuant to the
Commission Agreement described on the attached Exhibit “C”. At such Closing,
Purchaser shall assume the obligations to pay such tenant improvement allowance
and such leasing commission to said tenant and leasing agent as and when the
same become payable pursuant to the terms of said Lease and Commission
Agreement.

 

ARTICLE 6.

CONDITIONS TO CLOSING

 

6.1. Conditions Precedent to Purchaser’s Obligations. Subject to the last
paragraph of this Section 6.1, the obligations of Purchaser hereunder to
consummate the transaction contemplated hereunder shall in all respects be
conditioned upon the satisfaction of each of the following conditions prior to
or simultaneously with the Closing, any of which may be waived by Purchaser in
its sole discretion by written notice to Sellers at or prior to the Closing
Date:

 

(a) Covenants. Sellers shall have performed, in all material respects, all
covenants, agreements and undertakings of Sellers contained in this Agreement;

 

(b) Representations and Warranties. All representations and warranties of each
Seller as set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and as of Closing, provided that
solely for purposes of this subparagraph such warranties and representations
shall be deemed to be given without being limited to such Seller’s knowledge and
without modification (by update or otherwise, as provided in Section 5.1
hereof);

 

(c) Tenant Estoppel Certificates. Tenant Estoppel Certificates from each of the
Major Tenants shall have been delivered to Purchaser, with each such estoppel
certificate (i) to be substantially in the form attached hereto as EXHIBIT “M”
(or if the applicable Lease provides for a particular form of estoppel
certificate to be given by the tenant thereunder, the Tenant Estoppel
Certificate with respect to such Lease may be in the form as called for
therein), (ii) to be dated within thirty (30) days prior to the First Closing
Date, (iii) to confirm the material terms of the applicable Lease as contained
in the copies of the Leases obtained by or delivered to Purchaser, (iv) to
confirm the absence of any material defaults under the applicable Lease as of
the date thereof; and (v) the Tenant Estoppel Certificates for the Alstom
Property, the AT&T (PA)

 

80



--------------------------------------------------------------------------------

Property and the Capital One Property must confirm the applicable information
identified on EXHIBIT “V” as “critical”; provided; however, that if the closing
of the purchase and sale of any Property is adjourned or postponed beyond the
First Closing Date set forth in Section 2.7(a) hereof, for any reason permitted
under this Agreement or as otherwise may be agreed by Sellers and Purchaser, and
Sellers theretofore shall have obtained and delivered a Tenant Estoppel
Certificate meeting the requirements of this Section 6.1(c) and dated within
thirty (30) days of First Closing Date, then this condition shall be deemed
satisfied as to such Property and Sellers shall have no obligation to seek or
obtain an updated Tenant Estoppel Certificate as to such Property to comply with
clause (ii) hereinabove. Subject to the last paragraph of this Section 6.1, the
delivery of said Tenant Estoppel Certificates from the Major Tenants shall be a
condition of Closing, and the failure or inability of Sellers to obtain and
deliver any of said Tenant Estoppel Certificates, each Seller having used its
good faith efforts to obtain the same from the tenants under Leases of the
Properties of such Seller, shall not constitute a default by Sellers under this
Agreement;

 

(d) Lease Guarantor Estoppel Certificates. Lease Guarantor Estoppel Certificates
from each of the Lease Guarantors under the Lease Guaranties shall have been
delivered to Purchaser, with each such estoppel certificate (i) to be
substantially in the form attached hereto as EXHIBIT “T” and (ii) to be dated
within thirty (30) days prior to the First Closing Date; provided, however, that
if the closing of the purchase and sale of any Property is adjourned or
postponed beyond the First Closing Date set forth in Section 2.7(a) hereof for
any reason permitted under this Agreement or as otherwise may be agreed by
Sellers and Purchaser, and Sellers theretofore shall have obtained and delivered
a Lease Guarantor Estoppel Certificate meeting the requirements of this Section
6.1(d) and dated within thirty (30) days of the First Closing Date, then this
condition shall be deemed satisfied as to such Property and Sellers shall have
no obligation to seek or obtain an updated Lease Guarantor Estoppel Certificate
as to such Property to comply with clause (ii) hereinabove. Subject to the last
paragraph of this Section 6.1, the delivery of said Lease Guarantor Estoppel
Certificates from the Lease Guarantors shall be a condition of Closing, and the
failure or inability of Sellers to obtain and deliver any of said Lease
Guarantor Estoppel Certificates, each Seller having used its good faith efforts
to obtain the same from the Lease Guarantors of any Lease affecting the
Properties of such Seller, shall not constitute a default by Sellers under this
Agreement;

 

(e) Highwood Estoppel Certificates. The Highwoods Estoppel Certificates in
substantially the form attached hereto as EXHIBIT “Y”, executed by Highwoods
Properties, Inc. Subject to the last paragraph of this Section 6.1, the delivery
of said Highwoods Estoppel Certificates shall be a condition of Closing, and the
failure or inability of the applicable Seller to obtain and deliver any of said
Highwoods Estoppel Certificates, such Seller having used its good faith efforts
to obtain the same, shall not constitute a default by Sellers under this
Agreement

 

(f) Ground Lessor Estoppel Certificates. Ground Lessor Estoppel Certificates
from each of the ground lessors under the ASML Prime Ground Lease, the ASML
Sub-Ground Lease and the Ingram Micro Bond Lease, with each such estoppel
certificate (i) to be substantially in the forms attached hereto as EXHIBIT
“H-1”, EXHIBIT “H-2” and EXHIBIT “H-3”, respectively (or if the applicable
Ground Lease provides for a particular form of estoppel certificate to be given
by the lessor thereunder, the Ground Lessor Estoppel Certificate with

 

81



--------------------------------------------------------------------------------

respect to such ground lease may be in the form as called for therein), (ii) to
be dated within thirty (30) days prior to the First Closing Date, (iii) to
confirm the material terms of the applicable ground lease, as contained in the
copies of the Ground Leases obtained by or delivered to Purchaser, and (iv) to
confirm the absence of any material defaults under the applicable Ground Leases
as of the date of such estoppel certificate; provided, however, that if the
closing of the purchase and sale of the property is adjourned or postponed
beyond the First Closing Date set forth in Section 2.7(a) hereof for any reason
permitted under this Agreement or as otherwise may be agreed by Sellers and
Purchaser, and Sellers theretofore shall have obtained and delivered a Ground
Lessor Estoppel Certificate meeting the requirements of this Section 6.1(f) and
dated within thirty (30) days of the First Closing Date, then this condition
shall be deemed satisfied as to such Property and Sellers shall have no
obligation to seek or obtain an updated Ground Lessor Estoppel Certificate as to
such Property to comply with clause (ii) hereinabove. Subject to the last
paragraph of this Section 6.1, the delivery of Ground Lessor Estoppel
Certificates from the ASML Prime Ground Lessor, the ASML Sub-Ground Lessor and
the Ingram Micro Ground Lessor shall be a condition of Closing, and the failure
or inability of Wells OP to obtain and deliver said Ground Lessor Estoppel
Certificates, Wells OP having used its good faith efforts to obtain the same
from the ground lessors under the Ground Leases, shall not constitute a default
by Wells OP under this Agreement;

 

(g) Association Estoppel Certificates. An Association Estoppel Certificate from
each of the Associations listed on the attached EXHIBIT “D” shall have been
delivered to Purchaser, with each such Association Estoppel Certificate (i) to
be dated within thirty (30) days prior to the First Closing Date, and (ii) to
confirm (A) the absence of any material defaults or violations by the applicable
Seller with respect to the payment of any assessments (whether annual, periodic
or special) to such Association with respect to the applicable Property or
Properties owned by such Seller as “owner”, (B) the amount of any annual,
periodic or regular assessments and specific assessments to become payable by
the owner of the applicable Property and as to which such Association has given
written notice to such Seller prior to or concurrently with the date of such
Association Estoppel Certificate, (C) if the Association (or architectural
review committee, board or other group) is required under the terms of the
applicable Declaration to confirm that the plans and specifications for the
applicable Wells OP Improvements or Wells Affiliate Improvements have been
approved as may be required under the terms of such Declaration, then a
statement that such plans and specifications have been so approved, and (D) all
amendments or modifications of the applicable Declaration; provided, however,
that if the closing of purchase and sale of any Property is adjourned or
postponed beyond the First Closing Date set forth in Section 2.7(a) hereof for
any reason permitted under this Agreement or as otherwise may be agreed by
Seller and Purchaser and Sellers theretofore shall have obtained and delivered
an Association Estoppel Certificate meeting the requirements of this Section
6.1(g) and dated within thirty (30) days of the First Closing Date, then this
condition shall be deemed satisfied as to such Property and Sellers shall have
no obligation to seek or obtain an updated Association Estoppel Certificate as
to such Property to comply with clause (i) hereinabove. Subject to the last
paragraph of this Section 6.1, the delivery of said Association Estoppel
Certificates from such Associations shall be a condition of Closing, and the
failure or inability of Sellers to obtain and deliver said Association Estoppel
Certificates, each applicable Seller having used its good faith efforts to
obtain the same shall not constitute a default by Sellers under this Agreement.
Notwithstanding anything to the contrary contained

 

82



--------------------------------------------------------------------------------

herein, if the applicable Seller has been unable to obtain and deliver to
Purchaser by Closing the applicable Association Estoppel Certificate meeting the
requirements set forth above, then, at the option of such Seller, this condition
to Closing may be satisfied by such Seller’s execution and delivery to Purchaser
at Closing, on behalf of any Association having rights with respect to the
Property of such Seller and which has failed to provide the required Association
Estoppel Certificate an estoppel certificate substantially in the form attached
hereto as SCHEDULE 20 (“Seller’s Estoppel”); and provided that the applicable
Seller’s liability under any such Seller’s Estoppel so executed and delivered by
such Seller to Purchaser at Closing shall cease and terminate upon the receipt
by Purchaser after Closing of a duly executed Association Estoppel Certificate
from the Association covered in such Seller’s Estoppel to the extent that such
Association Estoppel Certificate conforms to Seller’s Estoppel in all material
respects; and

 

(h) Declarant Estoppel Certificates. A Declarant Estoppel Certificate from each
of the Declarants under the Declarations shall have been delivered to Purchaser,
with each such estoppel certificate (i) to be dated within thirty (30) days
prior to the Closing Date, and (ii) to confirm (A) the absence of any material
defaults or violations under the applicable Declaration by the applicable Seller
as “owner” as defined in such Declaration, (B) the payment of all amounts due
from such Seller, (C) if Declarant is required under the terms of the applicable
Declaration to confirm that the plans and specifications for the applicable
Wells OP Improvements or Wells Affiliate Improvements have been approved as may
be required under the terms of such Declaration, then a statement that such
plans and specifications have been so approved, and (D) all amendments or
modifications of the applicable Declaration. Subject to the last paragraph of
this Section 6.1, the delivery of said Declarant Estoppel Certificates from such
Declarants shall be a condition of Closing, and the failure or inability of
Sellers to obtain and deliver said Declarant Estoppel Certificates, each
applicable Seller having used its good faith efforts to obtain the same, shall
not constitute a default by Sellers under this Agreement; provided, however,
that if the closing of purchase and sale of any Property is adjourned or
postponed beyond the initial First Closing Date set forth in Section 2.7(a)
hereof for any reason permitted under this Agreement or as otherwise may be
agreed by Seller and Purchaser and Sellers theretofore shall have obtained and
delivered an Declarant Estoppel Certificate meeting the requirements of this
Section 6.1(h) and dated within thirty (30) days of said initial First Closing
Date, then this condition shall be deemed satisfied as to such Property and
Sellers shall have no obligation to seek or obtain an updated Declarant Estoppel
Certificate as to such Property to comply with clause (i) hereinabove.
Notwithstanding anything to the contrary contained herein, if the applicable
Seller has been unable to obtain and deliver to Purchaser by Closing the
applicable Declarant Estoppel Certificate meeting the requirements set forth
above, then, at the option of such Seller, this condition to Closing may be
satisfied by such Seller’s execution and delivery to Purchaser at Closing, on
behalf of any Declarant having rights with respect to the Property of such
Seller and which has failed to provide the required Declarant Estoppel
Certificate, a Seller’s Estoppel substantially in the form attached hereto as
SCHEDULE 20; and provided that the applicable Seller’s liability under any such
Seller’s Estoppel so executed and delivered by such Seller to Purchaser at
Closing shall cease and terminate upon the receipt by Purchaser after Closing of
a duly executed Declarant Estoppel Certificate from the Declarant covered in
such Seller’s Estoppel to the extent that such Declarant Estoppel Certificate
conforms to Seller’s Estoppel in all material respects.

 

83



--------------------------------------------------------------------------------

(i) Gartner Lease Amendment and ISS Lease Amendment. The Gartner Lease Amendment
as executed by Wells Funds XI and XII REIT JV and Gartner, Inc., and the ISS
Lease Amendment as executed by Wells OP and Internet Security Systems, Inc.,
each of which lease amendments shall be substantially in the forms attached
hereto as Exhibit “CC” and Exhibit “DD”, respectively. Subject to the last
paragraph of this Section 6.1, the delivery of the Gartner Lease Amendment and
the ISS Lease Amendment shall be conditions to Closing, and the failure or
inability of Sellers to obtain and delivery either of said lease amendments,
each applicable Seller having used its good faith efforts to obtain the same
from said tenants, shall not constitute a default by Sellers hereunder.

 

(j) Final C.O.’s for Alstom Power Property and Capital One Property. The
delivery by Wells Virginia REIT and Wells OP to Purchaser of copies of final
certificates of occupancy for all improvements located on the Alstom Power
Property and the Capital One Property, or the delivery by Wells Virginia REIT
and Wells OP to Purchaser of other evidence satisfactory to Purchaser that final
certificates of occupancy have been issued by the applicable governing
authorities for all improvements located on the Alstom Power Property and the
Capital One Property.

 

In the event any condition in this Section 6.1 has not been satisfied (or
otherwise waived in writing by Purchaser) prior to or on the Closing Date (as
the same may be extended or postponed as provided in this Agreement), Purchaser
shall have the right to terminate this Agreement by written notice to Sellers
given prior to the Closing, whereupon (i) Escrow Agent shall promptly return the
Earnest Money to Purchaser; and (ii) except for those provisions of this
Agreement which by their express terms survive the termination of this
Agreement, no party hereto shall have any other or further rights or obligations
under this Agreement.

 

6.2. Conditions Precedent to Sellers’ Obligations. The obligations of Sellers
hereunder to consummate the transactions contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing (or at such earlier time
as may be provided below), any of which may be waived by Sellers in their sole
discretion by written notice to Purchaser at or prior to the Closing Date:

 

(a) Purchaser shall have paid and Sellers shall have received the Purchase
Price, as adjusted pursuant to the terms and conditions of this Agreement, which
Purchase Price shall be payable in the amount and in the manner provided for in
this Agreement;

 

(b) Purchaser shall have performed, in all material respects, all covenants,
agreements and undertakings of Purchaser contained in this Agreement; and

 

(c) All representations and warranties of Purchaser as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Purchaser’s knowledge and without modification (by
update or otherwise, as provided in Section 5.2 hereof).

 

84



--------------------------------------------------------------------------------

6.3. Conditions Precedent to Purchase and Sale of Certain Properties.

 

(a) In addition to and not in lieu of Sections 6.1 and 6.2 above, the respective
obligations of Purchaser and Sellers to consummate the transaction contemplated
hereunder with respect to the Bank of America Property shall in all respects be
conditioned upon the failure (or deemed failure) of Bank of America NT & SA, as
tenant under its Lease affecting the Bank of America Property, to timely
exercise its right to purchase the Bank of America Property pursuant to the
terms of its Lease. In the event that the Outstanding ROFO/ROFR Party shall
timely exercise its right to purchase the Bank of America Property, Sellers
shall promptly notify Purchaser in writing thereof, which notice shall be
accompanied by a true and correct copy of the notice of exercise received by the
applicable Seller (“Seller’s Partial Termination Notice”). Upon the delivery by
Seller to Purchaser of Seller’s Partial Termination Notice, this Agreement shall
terminate the Bank of America Property which is the subject of Seller’s Partial
Termination Notice, whereupon (1) the aggregate Purchase Price for the
Properties as set forth in Section 2.5 hereof shall be reduced by the Purchase
Price for the Bank of America Property as set forth on EXHIBIT “O” attached
hereto; (2) Escrow Agent shall promptly return the Earnest Money allocated to
the Bank of America Property (i.e., $1,500,000.00) to Purchaser; (3) the parties
hereto shall proceed to close the purchase and sale of the other Properties
which are the subject of this Agreement; and (4) except for those provisions of
this Agreement which by their express terms survive the termination of this
Agreement, no party hereto shall have any other or further rights or obligations
under this Agreement with respect to the Bank of America Property.

 

(b) In addition to and not in lieu of Section 6.1 and Section 6.2 above, the
respective obligations of Purchaser and Seller to consummate the transactions
contemplated hereunder with respect to the ASML Property and the Ingram Micro
Property shall in all respects be conditioned upon the written approval or
consent of the lessors under the ASML Prime Ground Lease, the ASML Sub-Ground
Lease and the Ingram Micro Bond Lease to the transfers, respectively, of the
leasehold estates in the ASML Property and the Ingram Micro Property to
Purchaser.

 

ARTICLE 7.

CASUALTY AND CONDEMNATION

 

7.1. Casualty. Risk of loss up to and including the Closing Date shall be borne
by Sellers. In the event of any immaterial damage or destruction to the
Properties of a Seller or any portion thereof, Sellers and Purchaser shall
proceed to close under this Agreement, and Purchaser will receive (and the
applicable Seller whose Property or Properties was or were the subject of such
damage or destruction will assign to Purchaser at the Closing such Seller’s
rights under insurance policies to receive) any insurance proceeds (including
any rent loss insurance applicable to any period on and after the Closing Date)
due such Seller as a result of such damage or destruction (less any amounts
reasonably expended for restoration or collection of proceeds) and assume
responsibility for such repair, and Purchaser shall receive a credit at Closing
for any deductible amount under said insurance policies. For purposes of this
Agreement, the term “immaterial damage or destruction” shall be applied on a
Property by Property basis and shall mean such instances of damage or
destruction of the subject Property:

 

85



--------------------------------------------------------------------------------

(i) which can be repaired or restored at a cost equal to or less than an amount
equal to five percent (5%) of the Purchase Price of such Property, as set forth
on the attached Exhibit “O”; (ii) which can be restored and repaired within one
hundred eighty (180) days from the date of such damage or destruction; (iii)
which are not so extensive as to allow any Major Tenant of such Property to
terminate its Lease with respect to such Property or abate or reduce rent
payable thereunder (unless business loss or rent insurance shall be available in
the full amount of such abatement or reduction, subject to applicable
deductibles) on account of such damage or destruction; and (iv) in which such
Seller’s rights under its rent loss insurance policies covering such Property
are assignable to Purchaser and will continue pending restoration and repair of
the damage or destruction.

 

In the event of any material damage or destruction to one or more of the
Properties or any portion thereof, Purchaser may, at its option, by notice to
Sellers given within the earlier of twenty (20) days after Purchaser is notified
by Sellers of such damage or destruction, or the Closing Date, but in no event
less than ten (10) days after Purchaser is notified by Seller of such damage or
destruction (and if necessary the Closing Date shall be extended to give
Purchaser the full 10-day period to make such election): (i) terminate this
Agreement as to any such Property which is the subject of material damage or
destruction (an “Excluded Property”), or (ii) proceed to close under this
Agreement, receive (and each Seller will assign to Purchaser at the Closing the
rights of such Seller under insurance policies to receive) any insurance
proceeds (including any rent loss insurance applicable to the period on or after
the Closing Date) due such Seller as a result of such damage or destruction
(less any amounts reasonably expended for restoration or collection of proceeds)
and assume responsibility for such repair, and Purchaser shall receive a credit
at Closing for any deductible amount under said insurance policies. If Purchaser
fails to deliver to Sellers notice of its election within the period set forth
above, Purchaser will conclusively be deemed to have elected to proceed with the
Closing as provided in clause (ii) of the preceding sentence. If Purchaser
elects clause (ii) above, each Seller will cooperate with Purchaser after the
Closing to assist Purchaser in obtaining the insurance proceeds from the
insurers of such Seller. For purposes of this Agreement “material damage or
destruction” shall mean all instances of damage or destruction that are not
immaterial, as defined herein.

 

7.2. Condemnation. If, prior to the Closing, all or any part of the Properties
of a Seller is subjected to a bona fide threat of condemnation by a body having
the power of eminent domain or is taken by eminent domain or condemnation (or
sale in lieu thereof), or if a Seller has received written notice that any
condemnation action or proceeding with respect to the Properties of such Seller
is contemplated by a body having the power of eminent domain (collectively, a
“Taking”), such Seller shall give Purchaser immediate written notice of such
Taking. In the event of any immaterial Taking with respect to the Properties of
a Seller or any portion thereof, Sellers and Purchaser shall proceed to close
under this Agreement. For purposes of this Agreement, the term “immaterial
Taking” shall be applied on a Property by Property basis and shall mean such
instances of Taking of the subject Property: (i) which do not result in a taking
of any portion of the building structure of the building occupied by tenants on
such Property; (ii) which do not result in a decrease in the number of parking
spaces at such Property (taking into account the number of additional parking
spaces that can be provided within one hundred eighty (180) days of such
Taking); and (iii) which are not so extensive as to allow any Major

 

86



--------------------------------------------------------------------------------

Tenant of such Property to terminate its Lease with respect to such Property or
abate or reduce rent payable thereunder [unless business loss or rent insurance
(subject to applicable deductibles) or condemnation award proceeds shall be
available in the full amount of such abatement or reduction, and Purchaser shall
receive a credit at Closing for such deductible amount] on account of such
Taking.

 

In the event of any material Taking of one or more of the Properties or any
portion thereof (any such Property also being referred to in this Agreement as
an “Excluded Property”), Purchaser may, at its option, by written notice to
Sellers given within thirty (30) days after the receipt of such notice from such
Seller, elect to terminate this Agreement only as to any such Excluded Property.
If Purchaser chooses to terminate this Agreement as to any such Excluded
Property in accordance with this Section 7.2, then the rights, duties,
obligations, and liabilities of the parties hereunder shall immediately
terminate as to any such Excluded Property only and be of no further force and
effect, except for those provisions of this Agreement which by their express
terms survive the termination of this Agreement. For purposes of this Agreement
“material Taking” shall mean all instances of a Taking that are not immaterial,
as defined herein.

 

If Purchaser does not elect to, or has no right to, terminate this Agreement as
to any Property in accordance herewith on account of a Taking, this Agreement
shall remain in full force and effect and the sale of the Properties
contemplated by this Agreement, less any interest taken by eminent domain or
condemnation, or sale in lieu thereof, shall be effected with no further
adjustment and without reduction of the Purchase Price, and at the Closing, each
Seller shall assign, transfer, and set over to Purchaser all of the right,
title, and interest of such Seller in and to any awards applicable to the
Properties of such Seller that have been or that may thereafter be made for such
taking. At such time as all or a part of the Properties of a Seller is subjected
to a bona fide threat of condemnation and Purchaser shall not have elected to
terminate this Agreement as to any such Excluded Property only as provided in
this Section 7.2, and provided that the Inspection Period has expired and
Purchaser has delivered the Earnest Money to Escrow Agent, (i) Purchaser shall
thereafter be permitted to participate in the proceedings as if Purchaser were a
party to the action, and (ii) such Seller shall not settle or agree to any award
or payment pursuant to condemnation, eminent domain, or sale in lieu thereof
without obtaining Purchaser’s prior written consent thereto in each case.

 

ARTICLE 8.

DEFAULT AND REMEDIES

 

8.1. Purchaser’s Default. If Purchaser fails to consummate this transaction for
any reason other than the default of Sellers, failure of a condition to
Purchaser’s obligation to close, or the exercise by Purchaser of an express
right of termination granted herein, Sellers shall be entitled, as their sole
remedy hereunder, to terminate this Agreement and to receive and retain the
Earnest Money as full liquidated damages for such default of Purchaser, the
parties hereto acknowledging that it is impossible to estimate more precisely
the damages which might be suffered by Sellers upon Purchaser’s default, and
that said Earnest Money is a reasonable estimate of the probable loss of Sellers
in the event of default by Purchaser. The retention by Sellers of said Earnest
Money is intended not as a penalty, but as full liquidated damages. The

 

87



--------------------------------------------------------------------------------

right to retain the Earnest Money as full liquidated damages is the sole and
exclusive remedy of Sellers in the event of default hereunder by Purchaser, and
Sellers hereby waive and release any right to (and hereby covenant that they
shall not) sue the Purchaser: (a) for specific performance of this Agreement, or
(b) to recover actual damages in excess of the Earnest Money. The foregoing
liquidated damages provision shall not apply to or limit Purchaser’s liability
for Purchaser’s obligations under Sections 3.1(b), 3.1(c), 3.7 and 10.1 of this
Agreement or for Purchaser’s obligation to pay to Sellers all attorney’s fees
and costs of Sellers to enforce the provisions of this Section 8.1. Purchaser
hereby waives and releases any right to (and hereby covenants that it shall not)
sue Sellers or either of them or seek or claim a refund of said Earnest Money
(or any part thereof) on the grounds it is unreasonable in amount and exceeds
the actual damages of Sellers or that its retention by Sellers constitutes a
penalty and not agreed upon and reasonable liquidated damages.

 

8.2. Seller’s Default. If Sellers or any of them fail to perform any of their
respective obligations under this Agreement for any reason other than
Purchaser’s default or the permitted termination of this Agreement by Sellers or
any of them or Purchaser as expressly provided herein, Purchaser shall be
entitled, as its sole remedy, either (a) to receive the return of the Earnest
Money from Escrow Agent, which return shall operate to terminate this Agreement
and release Sellers from any and all liability hereunder; provided, however,
that in the event, and only in the event, such default by any Seller was willful
and intentional and Purchaser receives the return of the Earnest Money, then
Sellers shall pay to Purchaser an amount equal to the lesser of (i) Purchaser’s
actual out-of-pocket expenditures incurred directly in conducting due diligence
activities contemplated under this Agreement and in negotiating and finalizing
this Agreement, or (ii) Ten Million and No/100 Dollars ($10,000,000.00), or (b)
to enforce specific performance of the obligation of each Seller to execute and
deliver the documents required to convey the Property owned by such Seller to
Purchaser in accordance with this Agreement; it being specifically understood
and agreed that the remedy of specific performance shall not be available to
enforce any other obligation of Sellers or any of them hereunder.
Notwithstanding the foregoing, if after January 7, 2005, any Seller shall have
conveyed title to such Seller’s Property to another party (other than to the
Outstanding ROFO/ROFR Party pursuant to the timely exercise by such Outstanding
ROFO/ROFR Party of its ROFO/ROFR Rights) or intentionally and knowingly taken
any other action to defeat the remedy of specific performance, Purchaser shall
be entitled to seek actual damages from Sellers. Except as expressly provided to
the contrary in this Section 8.2, Purchaser expressly waives its rights to seek
damages in the event of the default of Sellers or any of them hereunder.
Purchaser shall be deemed to have elected to terminate this Agreement and to
receive a return of the Earnest Money applicable to such Property from Escrow
Agent if Purchaser fails to file suit for specific performance against each
applicable Seller who is in breach of its obligations hereunder in a court
having jurisdiction on or before sixty (60) days following the date upon which
the Closing was to have occurred.

 

ARTICLE 9.

ASSIGNMENT

 

9.1. Assignment. Subject to the next following sentence, this Agreement and all
rights and obligations hereunder shall not be assignable by any party without
the written consent of the other. Notwithstanding the foregoing to the contrary,
(i) this Agreement and all of

 

88



--------------------------------------------------------------------------------

Purchaser’s rights hereunder may be transferred and assigned to any entity
controlled by Purchaser or one or more of Purchaser’s joint venture partners,
and (ii) only contemporaneously with the Closing hereunder, Purchaser’s rights
under this Agreement with respect to any one or more of the separate Properties
may be transferred and assigned to any entity controlled by Purchaser or one or
more of Purchaser’s joint venture partners so that the applicable Property or
Properties as to which the transfer and assignment relates shall be conveyed to
the applicable assignee and such assignee shall become the “Purchaser” under
this Agreement as to such Property or Properties. Any assignee or transferee
under any such assignment or transfer by Purchaser as to which the written
consent of Seller has been given or as to which the consent of Seller is not
required hereunder shall expressly assume all of Purchaser’s duties, liabilities
and obligations under this Agreement (whether arising or accruing prior to or
after the applicable assignment or transfer) by written instrument delivered to
Seller as a condition to the effectiveness of such assignment or transfer,
except that any assignee or transferee under a transfer or assignment
effectuated contemporaneously with the Closing under clause (ii) of the
preceding sentence shall be required to assume only such of Purchaser’s duties,
liabilities and obligations under this Agreement that relate to the particular
Property or Properties as to which the transfer and assignment relates, and upon
such assumption by the assignee or transferee, except for the duties and
obligations arising under Purchaser’s indemnities set forth in Sections 3.1(c)
and 10.1 of this Agreement, the original Purchaser shall be released and shall
have no further liabilities, duties or obligations under this Agreement that
relate to such particular Property or Properties as to which the transfer and
assignment relates. No assignment or transfer effectuated under clause (i) of
this Section 9.1 shall relieve the original Purchaser of any duties or
obligations hereunder, and the written assignment and assumption agreement shall
expressly so provide. No assignment or transfer effectuated under clause (ii)
above shall relieve the original Purchaser of any duties and obligations arising
under Purchaser’s indemnities set forth in Sections 3.1(c) and 10.1 hereof. For
purposes of this Section 9.1, the term “control” shall mean the ownership of at
least fifty percent (50%) of the applicable entity. Subject to the foregoing,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective legal representatives, successors and
permitted assigns. This Agreement is not intended and shall not be construed to
create any rights in or to be enforceable in any part by any other persons.

 

ARTICLE 10.

BROKERAGE COMMISSIONS

 

10.1. Broker. Upon the Closing, and only in the event the Closing occurs,
Sellers shall pay a brokerage commission to Eastdil Realty Company, LLC, a New
York limited liability company (“Broker”), pursuant to a separate agreement
between Sellers and Broker. Broker is representing Sellers in this transaction.
Broker has joined in the execution of this Agreement for the purpose of
acknowledging and agreeing that no real estate commission shall be earned by it
or due it if the transaction contemplated herein does not close for any reason
whatsoever. Broker acknowledges and agrees that it shall look solely to Sellers,
and not to Purchaser, for the payment of such commission, and Broker hereby
waives and releases any present or future claims against Purchaser for the
payment of such commission. In addition, Broker (upon receipt of its brokerage
commission) agrees to execute and deliver to Sellers and Purchaser at the
Closing a release and waiver of any claim Broker may have against Purchaser or
the Properties.

 

89



--------------------------------------------------------------------------------

Broker shall and does hereby indemnify and hold Purchaser and Sellers harmless
from and against any and all liability, loss, cost, damage, and expense,
including reasonable attorneys’ fees actually incurred and costs of litigation,
Purchaser or Sellers shall ever suffer or incur because of any claim by any
agent, salesman, or broker, whether or not meritorious, for any fee, commission
or other compensation with regard to this Agreement or the sale and purchase of
the Properties contemplated hereby, and arising out of any acts or agreements of
Broker. Each Seller shall and does hereby indemnify and hold Purchaser harmless
from and against any and all liability, loss, cost, damage, and expense,
including reasonable attorneys’ fees actually incurred and costs of litigation,
Purchaser shall ever suffer or incur because of any claim by any agent,
salesman, or broker, whether or not meritorious, for any fee, commission or
other compensation with regard to this Agreement or the sale and purchase of the
Properties contemplated hereby, and arising out of any acts or agreements of
such Seller, including any claim asserted by Broker. Likewise, Purchaser shall
and does hereby indemnify and hold Sellers free and harmless from and against
any and all liability, loss, cost, damage, and expense, including reasonable
attorneys’ fees actually incurred and costs of litigation, Sellers shall ever
suffer or incur because of any claim by any agent, salesman, or broker, whether
or not meritorious, for any fee, commission or other compensation with respect
to this Agreement or the sale and purchase of the Properties contemplated hereby
and arising out of the acts or agreements of Purchaser. This Section 10.1 shall
survive the Closing until the expiration of any applicable statute of
limitations and shall survive any earlier termination of this Agreement.

 

ARTICLE 11.

INDEMNIFICATION

 

11.1. Indemnification by Sellers. Following the Closing and subject to Sections
11.3 and 11.4, each Seller shall indemnify and hold Purchaser, its affiliates,
members and partners, and the partners, shareholders, officers, directors,
employees, representatives and agents of each of the foregoing (collectively,
“Purchaser-Related Entities”) harmless from and against any and all costs, fees,
expenses, damages, deficiencies, interest and penalties (including, without
limitation, reasonable attorneys’ fees and disbursements) suffered or incurred
by any such indemnified party in connection with any and all losses,
liabilities, claims, damages and expenses (“Losses”), arising out of, or in any
way relating to, (a) any breach of any representation or warranty of such Seller
contained in this Agreement or in any Closing Document, and (b) any breach of
any covenant of such Seller or of Sellers jointly contained in this Agreement
which survives the Closing or in any Closing Document.

 

11.2. Indemnification by Purchaser. Following the Closing and subject to
Sections 11.3 and 11.4, Purchaser (and Purchaser’s joint venture partners to
whom any rights of Purchaser are assigned pursuant to Section 9.1 hereof) shall
indemnify and hold Sellers, their respective affiliates, members and partners,
and the partners, shareholders, officers, directors, employees, representatives
and agents of each of the foregoing (collectively, “Seller-Related Entities”)
harmless from any and all Losses arising out of, or in any way relating to, (a)
any breach of any representation or warranty by Purchaser contained in this
Agreement or in any Closing Document, and (b) any breach of any covenant of
Purchaser contained in this Agreement which survives the Closing or in any
Closing Documents.

 

90



--------------------------------------------------------------------------------

11.3. Limitations on Indemnification. Notwithstanding the foregoing provisions
of Section 11.1, (a) Sellers shall not be required to indemnify Purchaser or any
Purchaser Related Entities under this Agreement unless the aggregate of all
amounts for which an indemnity would otherwise be payable by Sellers under
Section 11.1 above exceeds the Basket Limitation and, in such event Sellers
shall be responsible for only the amount in excess of the Basket Limitation (the
“Excess Amount”), with Wells OP responsible only for that amount equal to the
Excess Amount multiplied by a fraction, the numerator of which is the sum of (i)
the individual liability of Wells OP under Section 11.1 above, plus (ii) a
percentage of the joint (and not individual) liability of Sellers under Section
11.1 above, with such percentage to be equal to one one-hundredth (1/100th)
multiplied by the quotient obtained by dividing the total Purchase Price for the
Wells OP Properties by the total Purchase Price for all of the Properties, and
with each Wells Affiliate responsible only for that amount equal to the Excess
Amount multiplied by a fraction, the numerator of which is the sum of (i) the
individual liability of such Wells Affiliate under Section 11.1 above, plus (ii)
a percentage of the joint (and not individual) liability of Sellers under
Section 11.1 above, with such percentage to be equal to one one-hundredth
(1/100th) multiplied by the quotient obtained by dividing the Purchase Price for
the Wells Affiliate Property owned by such Wells Affiliate by the total Purchase
Price for all of the Properties, (b) in no event shall the liability of Sellers
with respect to the indemnification provided for in Section 11.1 above exceed in
the aggregate the Cap Limitation, (c) if prior to the Closing, Purchaser obtains
knowledge in writing of any inaccuracy or breach of any representation, warranty
or covenant of Sellers or any of them contained in this Agreement (a
“Purchaser-Waived Breach”) and nonetheless proceeds with and consummates the
Closing, then Purchaser and any Purchaser-Related Entities shall be deemed to
have waived and forever renounced any right to assert a claim for
indemnification under this Article 11 for, or any other claim or cause of action
under this Agreement, at law or in equity on account of any such
Purchaser-Waived Breach, and (d) notwithstanding anything herein to the
contrary, the Basket Limitation and the Cap Limitation shall not apply with
respect to Losses suffered or incurred as a result of breaches of any covenant
or agreement of Sellers or any of them set forth in Section 5.3, Section 5.4,
Section 10.1, EXHIBIT “R” or “EXHIBIT “V” of this Agreement. Notwithstanding
anything to the contrary set forth in Section 11.1 or in this Section 11.3,
Wells OP agrees that Wells OP shall be jointly and severally liable with Wells
Virginia REIT, Wells Brea, Wells Westlake, Wells Farmington Hills, Wells
Kalamazoo and Wells EDS with respect to all obligations of each such party to
Purchaser under Section 11.1 above and this Section 11.3.

 

11.4. Survival. The representations, warranties and covenants contained in this
Agreement and the Closing Documents with respect to each Property shall survive
until the first (1st) anniversary of the closing of each such Property, unless a
longer or shorter survival period is expressly provided for in this Agreement,
or unless prior to such first (1st) anniversary date of such Closing, Purchaser
or Seller, as the case may be, delivers written notice to the other party of
such alleged breach specifying with reasonable detail the nature of such alleged
breach and files an action with respect thereto within one hundred twenty (120)
days after the giving of such notice.

 

11.5. Indemnification as Sole Remedy. If the Closing has occurred, the sole and
exclusive remedy available to a party in the event of a breach by the other
party to this Agreement of any representation, warranty, or covenant or other
provision of this Agreement or any Closing Document which survives the Closing
shall be the indemnifications provided for under Section 3.1(c), Section 10.1,
and this Article 11.

 

91



--------------------------------------------------------------------------------

ARTICLE 12.

MISCELLANEOUS

 

12.1. Notices. Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication shall be in writing and
shall be delivered by overnight courier, hand, facsimile or other electronic
transmission, or sent by U.S. registered or certified mail, return receipt
requested, postage prepaid, to the addresses or facsimile numbers set out below
or at such other addresses as are specified by written notice delivered in
accordance herewith:

 

PURCHASER:

   Lexington Corporate Properties Trust      One Penn Plaza      Suite 4015     
New York, New York 10119-4015      Attention: Richard Rouse and Natasha Roberts
     Facsimile: 212.594.6600      Email: rrouse@lxp.com and nroberts@lxp.com
with a copy to:    Paul, Hastings, Janofsky & Walker, LLP      75 East 55th
Street      New York, New York 10022      Attention: Katherine B. Lipton,
Esquire      Facsimile: 212.230.7673      Email:
katherinelipton@paulhastings.com SELLERS:    c/o Wells Real Estate Funds     
6200 The Corners Parkway      Norcross, Georgia 30092      Attention: Mr. F.
Parker Hudson      Facsimile: 770.243.4684      Email:
parker.hudson@wellsref.com with a copy to:    Troutman Sanders LLP      Suite
5200      600 Peachtree Street, N.E.      Atlanta, Georgia 30308-2216      Attn:
John W. Griffin and Leslie Fuller Secrest      Facsimile: 404.962.6577 and
404.962.6678      Email: john.griffin@troutmansanders.com and     
            leslie.secrest@troutmansanders.com

 

Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) Business Day following
the postmark date of such

 

92



--------------------------------------------------------------------------------

notice or other communication, (ii) sent by overnight courier or by hand shall
be deemed effectively given or received upon receipt, and (iii) sent by
facsimile or other electronic transmission shall be deemed effectively given or
received on the day of such electronic transmission of such notice or other
communication and confirmation of such transmission if transmitted and confirmed
prior to 6:00 p.m. local Atlanta, Georgia time on a Business Day and otherwise
shall be deemed effectively given or received on the first Business Day after
the day of transmission of such notice and confirmation of such transmission.
Refusal to accept delivery shall be deemed delivered.

 

12.2 Possession. Full and exclusive possession of the Properties of each Seller,
subject to the Permitted Exceptions and the rights of the tenants under the
Leases affecting such Properties, shall be delivered by such Seller to Purchaser
on the Closing Date.

 

12.3 Time Periods. If the time period by which any right, option, or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday, or holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled Business
Day.

 

12.4 Publicity. The parties agree that, prior to Closing, and except for
disclosures required by law or governmental regulations applicable to such
party, no party shall, with respect to this Agreement and the transactions
contemplated hereby, contact or conduct negotiations with public officials or
make any public announcements regarding this Agreement or the transactions
contemplated hereby to any third party without the prior written consent of the
other party hereto. Except for disclosures required by law or governmental
regulations applicable to such party, Sellers and Purchaser shall each deliver
to the other the press release of the other party to be issued in connection
with the execution of this Agreement and in connection with the Closing no less
than three (3) hours during normal business hours on a Business Day prior to the
issuance of any such press release. No party shall record this Agreement or any
notice hereof; and neither party shall file a copy of this Agreement with the
SEC until the filing of their respective Quarterly Reports on Form 10-Q for the
current quarter, except for any recording or filing otherwise required under the
United States securities laws or as may be required by the SEC; provided,
however, that (i) in the event Purchaser is so required, it shall provide
Sellers reasonable advance notice of any such required filing, and (ii) any such
required filing shall exclude all schedules and exhibits to this Agreement.

 

12.5 Discharge of Obligations. The acceptance by Purchaser of the Limited
Warranty Deeds of Sellers hereunder shall be deemed to constitute the full
performance and discharge of each and every warranty and representation made by
Sellers or any of them and Purchaser herein and every agreement and obligation
on the part of Sellers or either of them and Purchaser to be performed pursuant
to the terms of this Agreement, except those warranties, representations,
covenants and agreements which are specifically provided in this Agreement to
survive Closing.

 

12.6 Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for

 

93



--------------------------------------------------------------------------------

any reason and to any extent be invalid or unenforceable, the remainder of this
Agreement and the application of such provision to other persons or
circumstances shall not be affected thereby but rather shall be enforced to the
greatest extent permitted by law.

 

12.7 Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Sellers and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this Agreement. Accordingly, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.

 

12.8 Sale Notification Letters. Promptly following the Closing, Purchaser shall
deliver the Tenant Notices of Sale to each of the respective tenants under the
Leases, the Ground Lessor Notices of Sale to each of the respective Ground
Lessors under the Wells OP Ground Leases, the Declarant Notices to each of the
respective Declarants under the Declarations, and the Other Notices of Sale to
each service provider and leasing agent, the obligations under whose respective
Service Contracts and Commission Agreements Purchaser has assumed at Closing.

 

12.9 Access to Records Following Closing. Purchaser agrees that for a period of
one (1) year following the Closing, each Seller shall have the right during
regular business hours, on five (5) days’ written notice to Purchaser, to
examine and review at Purchaser’s office (or, at Purchaser’s election, at the
Properties), the books and records of such Seller relating to the ownership and
operation of the Properties of such Seller which were delivered by such Seller
to Purchaser at the Closing. Likewise, each Seller agrees that for a period of
one (1) year following the Closing, Purchaser shall have the right during
regular business hours, on five (5) days’ written notice to such Seller, to
examine and review at such Seller’s office, all books, records and files, if
any, retained by such Seller relating to the ownership and operation by Seller
prior to the Closing of the Properties of such Seller. The provisions of this
Section shall survive the Closing for a period of one (1) year after the Closing
Date.

 

12.10 Submission to Jurisdiction. Each of Purchaser and Sellers irrevocably
submits to the exclusive jurisdiction of (a) the Superior Court of Gwinnett
County, Georgia located in Lawrenceville, Georgia, and (b) the United States
District Court for the Northern District of Georgia for the purposes of any
suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby. Each of Purchaser and Sellers further agrees
that service of any process, summons, notice or document by U.S. registered mail
to such party’s respective address set forth above shall be effective service of
process for any action, suit or proceeding in Georgia with respect to any
matters to which it has submitted to jurisdiction as set forth above in the
immediately preceding sentence. Each of Purchaser and Sellers irrevocably and
unconditionally waives trial by jury and irrevocably and unconditionally waives
any objection to the laying of venue of any action, suit or proceeding arising
out of this Agreement or the transactions contemplated hereby in (a) the
Superior Court of Gwinnett County, Georgia located in Lawrenceville, Georgia,
and (b) the United States District Court for the Northern District of Georgia,
and hereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

 

94



--------------------------------------------------------------------------------

12.11 General Provisions. No failure of any party to exercise any power given
hereunder or to insist upon strict compliance with any obligation specified
herein, and no custom or practice at variance with the terms hereof, shall
constitute a waiver of any party’s right to demand exact compliance with the
terms hereof. This Agreement contains the entire agreement of the parties
hereto, and no representations, inducements, promises, or agreements, oral or
otherwise, between the parties not embodied herein shall be of any force or
effect. Any amendment to this Agreement shall not be binding upon Sellers or
Purchaser unless such amendment is in writing and executed by Sellers and
Purchaser. Subject to the provisions of Section 9.1 hereof, the provisions of
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns. Time is of the essence in this Agreement. The headings
inserted at the beginning of each paragraph are for convenience only, and do not
add to or subtract from the meaning of the contents of each paragraph. This
Agreement shall be construed, interpreted and enforced under the laws of the
State of Georgia. Except as otherwise provided herein, all rights, powers, and
privileges conferred hereunder upon the parties shall be cumulative but not
restrictive to those given by law. All personal pronouns used in this Agreement,
whether used in the masculine, feminine, or neuter gender shall include all
genders, and all references herein to the singular shall include the plural and
vice versa.

 

12.12 Like-Kind Exchange . The parties hereto desire, and each party is willing
to cooperate (subject to the limitations set forth below), to effectuate the
sale of any one or more of the Properties by means of an exchange of “like-kind”
property which will qualify as such under Section 1031 of the Internal Revenue
Code of 1986, as amended, and the regulations promulgated thereunder. Each party
expressly reserves the right to assign its rights, but not its obligations,
hereunder to a qualified intermediary as provided in I.R.C. Reg.
1.1031(k)-1(g)(4) on or before the date of Closing. Upon written notice from
either party (a “Requesting Party”) to the other, the party to whom such notice
is given (the “Other Party”) agrees to cooperate with the Requesting Party to
effect one or more like-kind exchanges with respect to the Property designated
by such Requesting Party in its notice to the Other Party, provided that such
cooperation shall be subject to the following conditions: (a) such exchange
shall not delay the Closing and shall occur either simultaneously with the
Closing or the purchase money proceeds payable to such Seller shall be paid,
upon such Seller’s prior written direction to Purchaser, to a third party escrow
agent or intermediary such that Purchaser shall not be required to participate
in any subsequent closing, (b) the Requesting Party shall not be obligated to
spend any sums or incur any expenses in excess of the sums and expenses which
would have been spent or incurred by the Requesting Party if there had been no
exchange, (c) Purchaser shall not be obligated to acquire or accept title to any
property other than the applicable Property to be conveyed to Purchaser pursuant
to this Agreement, and (d) Seller shall not be obligated to acquire or accept
title to any property. The Other Party makes no representation or warranty that
the conveyance of any Property or property made pursuant to this Section 12.12
shall qualify for a like-kind exchange. Once Purchaser has paid the purchase
money proceeds as directed by such Seller, or such Seller has conveyed the
Property as directed by Purchaser, it shall have no further obligation hereunder
with respect to such “like-kind” exchange. Each Requesting Party hereby

 

95



--------------------------------------------------------------------------------

indemnifies and holds the Other Party harmless from and against any costs,
liabilities and expenses incurred or suffered by the Other Party in connection
with the “like-kind” exchange or exchanges described herein, which indemnity
shall survive the Closing until the expiration of any applicable statute of
limitations.

 

12.13 Attorney’s Fees. If Purchaser or Sellers or any of them brings an action
at law or equity against the other in order to enforce the provisions of this
Agreement or as a result of an alleged default under this Agreement, the
prevailing party in such action shall be entitled to recover court costs and
reasonable attorney’s fees actually incurred from the other.

 

12.14 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when taken together shall constitute one and the same original. To
facilitate the execution and delivery of this Agreement, the parties may execute
and exchange counterparts of the signature pages by facsimile, and the signature
page of either party to any counterpart may be appended to any other
counterpart.

 

12.15 Effective Agreement. The submission of this Agreement for examination is
not intended to nor shall constitute an offer to sell, or a reservation of, or
option or proposal of any kind for the purchase of the Properties. In no event
shall any draft of this Agreement create any obligation or liability, it being
understood that this Agreement shall be effective and binding only when a
counterpart of this Agreement has been executed and delivered by each party
hereto.

 

[Signatures commence on following page]

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

SELLERS: WELLS OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

By:

 

Wells Real Estate Investment Trust, Inc.,

   

a Maryland corporation, its sole general partner

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

 

[Signatures Continued on Next Page]

 

97



--------------------------------------------------------------------------------

[Signatures Continued from Previous Page]

 

WELLS FUND XIII - REIT JOINT VENTURE PARTNERSHIP, a Georgia general partnership
By:   Wells Real Estate Fund XIII, L.P.,     a Georgia limited partnership,
general partner     By:   Wells Capital, Inc.,         a Georgia corporation,
general partner         By:  

 

--------------------------------------------------------------------------------

        Name:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

    By:  

 

--------------------------------------------------------------------------------

        Leo F. Wells III, general partner By:   Wells Operating Partnership,
L.P., a Delaware     limited partnership, general partner     By:   Wells Real
Estate Investment Trust, Inc.,         a Maryland corporation, general partner  
      By:  

 

--------------------------------------------------------------------------------

        Name:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

 

[Signatures Continued on Next Page]

 

98



--------------------------------------------------------------------------------

[Signatures Continued From Previous Page]

 

WELLS FUND XII - REIT JOINT VENTURE PARTNERSHIP, a Georgia general partnership
By:   Wells Real Estate Fund XII, L.P.,     a Georgia limited partnership,
general partner     By:   Wells Partners, L.P.,         a Georgia limited
partnership, general partner         By:   Wells Capital, Inc.,             a
Georgia corporation, general partner             By:  

 

--------------------------------------------------------------------------------

            Name:  

 

--------------------------------------------------------------------------------

            Title:  

 

--------------------------------------------------------------------------------

        By:  

 

--------------------------------------------------------------------------------

            Leo F. Wells III, general partner By:   Wells Operating Partnership,
L.P., a Delaware     limited partnership, general partner     By:   Wells Real
Estate Investment Trust, Inc.,         a Maryland corporation, as its general
partner         By:  

 

--------------------------------------------------------------------------------

        Name:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

 

[Signatures Continue on Next Page]

 

99



--------------------------------------------------------------------------------

[Signatures Continued from Previous Page]

 

WELLS REIT, LLC, VA I, a Georgia limited liability company By:   Wells Operating
Partnership, L.P.,     a Delaware limited partnership, its sole member     By:  
Wells Real Estate Investment Trust, Inc.,         a Maryland corporation, its
sole general partner         By:  

 

--------------------------------------------------------------------------------

        Name:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

 

[Signatures Continued on Next Page]

 

100



--------------------------------------------------------------------------------

[Signatures Continued From Previous Page]

 

DANACQ FARMINGTON HILLS LLC, a Delaware limited liability company By:   Wells
Operating Partnership, L.P.,     a Delaware limited partnership, its sole member
    By:   Wells Real Estate Investment Trust, Inc.,         a Maryland
corporation, its sole general partner         By:  

 

--------------------------------------------------------------------------------

        Name:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

 

[Signatures Continue on Next Page]

 

101



--------------------------------------------------------------------------------

[Signatures Continued From Previous page]

 

DANACQ KALAMAZOO LLC, a Delaware limited liability company By:   Wells Operating
Partnership, L.P.,     a Delaware limited partnership, its sole member     By:  
Wells Real Estate Investment Trust, Inc.,         a Maryland corporation, its
sole general partner         By:  

 

--------------------------------------------------------------------------------

        Name:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

 

[Signatures Continued on Next Page]

 

102



--------------------------------------------------------------------------------

[Signatures Continued From Previous Page]

 

WELLS BREA I, L.P., a Delaware limited partnership By:   Wells Brea, LLC, a
Delaware     limited liability company, its sole general partner     By:   Wells
Operating Partnership, L.P.,         a Delaware limited partnership, its sole
member         By:   Wells Real Estate Investment Trust, Inc., a            
Maryland corporation, its sole general partner             By:  

 

--------------------------------------------------------------------------------

            Name:  

 

--------------------------------------------------------------------------------

            Title:  

 

--------------------------------------------------------------------------------

 

[Signatures Continued On Next Page]

 

103



--------------------------------------------------------------------------------

[Signatures Continued From Previous Page]

 

WESTLAKE WELLS, L.P., a Texas limited partnership By:   Wells Real Estate
Westlake, TX, LLC, a Delaware     limited liability company, general partner    
By:   Wells Operating Partnership, L.P.,         a Delaware limited partnership,
sole member         By:  

Wells Real Estate Investment Trust, Inc.,

a Maryland corporation, its sole general partner

            By:  

 

--------------------------------------------------------------------------------

            Name:  

 

--------------------------------------------------------------------------------

            Title:  

 

--------------------------------------------------------------------------------

 

[Signatures Continued on Next Page]

 

104



--------------------------------------------------------------------------------

[Signatures Continued From Previous Page]

 

THE WELLS FUND XI - FUND XII - REIT JOINT VENTURE, a Georgia general partnership
By:   Wells Operating Partnership, L.P.,     a Delaware limited partnership,
general partner     By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

By:   Wells Real Estate Fund XI, L.P., a Georgia     limited partnership,
general partner     By:   Wells Partners, L.P.,         a Georgia limited
partnership, general partner         By:   Wells Capital, Inc.,             a
Georgia corporation, general partner             By:  

 

--------------------------------------------------------------------------------

            Name:  

 

--------------------------------------------------------------------------------

            Title:  

 

--------------------------------------------------------------------------------

    By:  

 

--------------------------------------------------------------------------------

        Leo F. Wells III, general partner By:   Wells Real Estate Fund XII,
L.P.,     a Georgia limited partnership, general partner     By:   Wells
Partners, L.P.,         a Georgia limited partnership, general partner        
By:   Wells Capital, Inc.,             a Georgia corporation, general partner  
          By:  

 

--------------------------------------------------------------------------------

            Name:  

 

--------------------------------------------------------------------------------

            Title:  

 

--------------------------------------------------------------------------------

    By:  

 

--------------------------------------------------------------------------------

        Leo F. Wells III, general partner

 

[Signatures Continued on Next Page]

 

105



--------------------------------------------------------------------------------

[Signatures Continued from Previous Page]

 

WELLS - EDS DES MOINES, L.P., a Texas limited partnership By:   Wells Real
Estate - Des Moines, IA, LLC,     a Delaware limited liability company, general
partner     By:   Wells Operating Partnership, L.P.,         a Delaware limited
partnership, its sole member         By:  

Wells Real Estate Investment Trust, Inc.,

a Maryland corporation, its sole general partner

            By:  

 

--------------------------------------------------------------------------------

            Name:  

 

--------------------------------------------------------------------------------

            Title:  

 

--------------------------------------------------------------------------------

 

[Signatures Continued on Next Page]

 

106



--------------------------------------------------------------------------------

[Signatures Continued From Previous Page]

 

PURCHASER: LEXINGTON CORPORATE PROPERTIES TRUST, a Maryland statutory real
estate investment trust By:  

 

--------------------------------------------------------------------------------

    Richard J. Rouse, Chief Investment Officer

 

IN WITNESS WHEREOF, the undersigned Broker has joined in the execution and
delivery hereof solely for the purpose of evidencing its rights and obligations
under the provisions of Section 10.1 hereof.

 

    BROKER:    

EASTDIL REALTY COMPANY, LLC,

a New York limited liability company,

Date of Execution:             By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

                    , 2005

  Title:  

 

--------------------------------------------------------------------------------

 

 

107